Exhibit 10.4

 

EXECUTION VERSION

 

JOINT OPERATING AGREEMENT

 

AMONG

 

BPZ EXPLORACION & PRODUCCION S.R.L.

 

AND

 

BPZ NORTE OIL S.R.L.

 

FOR THE

 

EXPLORATION - EXPLOITATION LICENCE

 

BLOCK Z-1

 

OFFSHORE, PERU

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

TABLE OF CONTENTS

 

ARTICLE 1 - DEFINITIONS

1

ARTICLE 2 - EFFECTIVE DATE AND TERM

7

ARTICLE 3 - SCOPE

8

3.1

Scope

8

3.2

Participating Interest

9

3.3

Ownership, Obligations and Liabilities

9

ARTICLE 4 - OPERATING COMMITTEE

10

4.1

Establishment of Operating Committee

10

4.2

Powers and Duties of Operating Committee

10

4.3

Authority to Vote

10

4.4

Subcommittees

10

4.5

Notice of Meeting

10

4.6

Contents of Meeting Notice

11

4.7

Location of Meetings

11

4.8

Chairman’s Duties for Meetings

11

4.9

Voting Procedure

11

4.10

Record of Votes

12

4.11

Minutes

12

4.12

Voting by Notice

13

4.13

Effect of Vote

13

ARTICLE 5 - OPERATOR

15

5.1

Designation of Operator and Engagement of Technical Operations Manager

15

5.2

Rights and Duties of Operator

16

5.3

Personnel of Operator

19

5.4

Information Supplied by Operator

21

5.5

Settlement of Claims and Lawsuits

22

5.6

Limitation on Liability of Operator and TOM Indemnitees

23

5.7

Insurance Obtained by Operator

24

5.8

Commingling of Funds

26

5.9

Resignation of Operator

26

5.10

Removal of Operator

26

5.11

Appointment of Successor

27

5.12

Health, Safety and Environment (“HSE”)

28

ARTICLE 6 - WORK PROGRAMS AND BUDGETS

29

6.1

Preparation and Approval

29

6.2

Exploration and Appraisal

31

6.3

Development

33

6.4

Production

34

 

--------------------------------------------------------------------------------


 

6.5

Decommissioning

35

6.6

Contract Awards

35

6.7

Authorization for Expenditure (“AFE”) Procedure

37

6.8

Overexpenditures of Work Programs and Budgets

38

ARTICLE 7 - OPERATIONS BY LESS THAN ALL PARTIES

39

7.1

Limitation on Applicability

39

7.2

Procedure to Propose Exclusive Operations

40

7.3

Responsibility for Exclusive Operations

42

7.4

Consequences of Exclusive Operations

42

7.5

Premium to Participate in Exclusive Operations

46

7.6

Order of Preference of Operations

48

7.7

Stand-By Costs

49

7.8

Use of Property

50

7.9

Special Consideration

51

7.10

Conduct of Exclusive Operations

52

ARTICLE 8 - DEFAULT

52

8.1

Default and Notice

52

8.2

Operating Committee Meetings and Data

53

8.3

Allocation of Defaulted Accounts

53

8.4

Remedies

55

8.5

Survival

58

8.6

No Right of Set Off

58

ARTICLE 9 - DISPOSITION OF PRODUCTION

59

9.1

Right and Obligation to Take in Kind

59

9.2

Disposition of Liquid Hydrocarbons

59

9.3

Separate Agreement for Natural Gas

60

ARTICLE 10 - DECOMMISSIONING

61

10.1

Abandonment of Wells Drilled as Joint Operations

61

10.2

Abandonment of Exclusive Operations

62

10.3

Abandonment Security

62

ARTICLE 11 - SURRENDER, EXTENSIONS AND RENEWALS

63

11.1

Surrender

63

11.2

Extension of the Term

63

11.3

Preserving Operation

64

ARTICLE 12 - TRANSFER OF INTEREST OR RIGHTS

64

12.1

Obligations

64

12.2

Transfer

65

12.3

Change in Control

68

ARTICLE 13 - WITHDRAWAL FROM AGREEMENT

70

13.1

Right of Withdrawal

70

13.2

Complete Withdrawal

70

 

ii

--------------------------------------------------------------------------------


 

 

13.3

Rights of a Withdrawing Party

71

13.4

Obligations and Liabilities of a Withdrawing Party

71

13.5

Emergency

72

13.6

Assignment

72

13.7

Approvals

72

13.8

Security

73

13.9

Withdrawal or Abandonment by all Parties

73

ARTICLE 14 - RELATIONSHIP OF PARTIES AND TAX

73

14.1

Relationship of Parties

73

14.2

Tax

73

ARTICLE 15 - CONFIDENTIAL INFORMATION AND PROPRIETARY TECHNOLOGY

74

15.1

Venture Information

74

15.2

Confidential Information

74

15.3

Continuing Obligations

75

15.4

Proprietary Technology

75

15.5

Trades

76

ARTICLE 16 - FORCE MAJEURE

76

16.1

Obligations

76

ARTICLE 17 - NOTICES

76

ARTICLE 18 - APPLICABLE LAW AND DISPUTE RESOLUTION

77

18.1

Applicable Law

77

18.2

Dispute Resolution

77

18.3

Expert Determination

79

ARTICLE 19 - GENERAL PROVISIONS

80

19.1

Warranties as to no Payments, Gifts and Loans

80

19.2

Conflicts of Interest

81

19.3

Public Announcements

82

19.4

Successors and Assigns

82

19.5

Waiver

82

19.6

No Third Party Beneficiaries

83

19.7

Severance of Invalid Provisions

83

19.8

Modifications

83

19.9

Precedence

83

19.10

Headings

83

19.11

Singular and Plural

83

19.12

Gender

83

19.13

Counterpart Execution

83

19.14

Joint Preparation

84

19.15

Entirety

84

ATTACHMENT A - ACCOUNTING PROCEDURE

1

ATTACHMENT B - CONTRACT AREA

1

 

iii

--------------------------------------------------------------------------------


 

 

ATTACHMENT C - SECONDMENT AGREEMENT

1

ARTICLE 1 - DEFINITIONS AND REFERENCES

1

1.1

Definitions

1

1.2

References

1

ARTICLE 2 - TERMS OF SECONDMENT

2

2.1

Secondment

2

2.2

Conduct

2

2.3

Status of Employer and Secondee

3

2.4

Permits

3

2.5

Operator’s Assistance

3

2.6

Employer’s Assistance

3

2.7

Change of Location or Services

3

2.8

Temporary Return

4

2.9

Vacation

4

2.10

Restriction on Solicitation

4

2.11

Requests for Information

4

ARTICLE 3 - COSTS

5

3.1

Responsibilities of Employer

5

3.2

Monthly Charge

5

3.3

Relocation Costs

5

3.4

Procedure

6

3.5

Past Due Amounts

6

3.6

Audit Rights

6

ARTICLE 4 - LIABILITY AND INDEMNITY

7

4.1

Operator’s Employees and Property

7

4.2

Employer’s Employees and Property

7

4.3

All Other Liability

8

4.4

Notice of Claim and Opportunity to Defend

8

4.5

Limitation of Liability

8

4.6

Scope of Indemnities

8

ARTICLE 5 - CONFIDENTIALITY

9

5.1

Confidential Information

9

5.2

Breach of Confidentiality

9

ARTICLE 6 - DURATION

9

6.1

Duration of Secondment Agreement

9

6.2

Operator’s Right to Terminate the Secondment

10

6.3

Employer’s Right to Terminate the Secondment

10

6.4

Secondee’s Replacement

11

ARTICLE 7 - MISCELLANEOUS

11

7.1

Assignment

11

7.2

Captions

11

 

iv

--------------------------------------------------------------------------------


 

7.3

Confidentiality

11

7.4

Counterparts

11

7.5

Expenses

11

7.6

Governing Law

12

7.7

Dispute Resolution

12

7.8

No Third Person Beneficiaries

12

7.9

Notice

12

7.10

Severability

12

7.11

Waivers

12

7.12

Conflict

12

7.13

Entire Agreement

13

Attachment A to the Secondment Agreement

1

SECONDEE’S SPECIFICATIONS

1

Attachment B to the Secondment Agreement

1

SECONDEE AGREEMENT

1

ARTICLE 1 - DEFINITIONS AND REFERENCES

1

1.1

Definitions

1

1.2

References

1

ARTICLE 2 - TERMS

2

2.1

Secondment

2

2.2

Conduct

2

2.3

Status of Secondee

2

2.4

Change of Location or Services

3

ARTICLE 3 - CONFIDENTIALITY AND WAIVER

3

3.1

Confidential Information

3

3.2

Competitive Advantage

3

3.3

Breach of Confidentiality

4

ARTICLE 4 - MISCELLANEOUS

4

4.1

Assignment

4

4.2

Captions

4

4.3

Counterparts

4

4.4

Governing Law

4

4.5

Dispute Resolution

5

4.6

Notice

5

4.7

Severability

5

4.8

Conflict

5

4.9

Entire Agreement

6

ATTACHMENT D –CARRY AGREEMENT

1

 

v

--------------------------------------------------------------------------------


 

JOINT OPERATING AGREEMENT

 

This Joint Operating Agreement is signed on April 27, 2012 and shall be
effective as of the Effective Date between:

 

BPZ Exploracion and Produccion S.R.L., a company organized and existing under
the laws of Peru (“BPZ E&P”); and

 

BPZ Norte Oil S.R.L., a company organized and existing under the laws of Peru
(“Newco”).

 

And is premised on the fact that:

 

(A)                              BPZ E&P and Newco beneficially own
Participating Interests of 51% and 49%, respectively, of the rights and
obligations of Contractor under that certain License Contract for Hydrocarbon
Exploration and Production on Block Z-1 offshore Peru dated as of 30
November 2001; and

 

(B)                                The Parties desire to define their respective
rights and obligations with respect to their operations under the Contract.

 

In consideration of the premises set out above and the provisions set out below,
the Parties agree as follows:

 

ARTICLE 1 - DEFINITIONS

 

As used in this Agreement, the following words and terms shall have the meaning
ascribed to them below:

 

Accounting Procedure means the rules, provisions and conditions set forth and
contained in Attachment A to this Agreement.

 

AFE means an authorization for expenditure pursuant to Article 6.7.

 

Affiliate means a Person that Controls, or is Controlled by, or which is
Controlled by another Person that also Controls a Party.

 

Agreed Interest Rate means interest compounded on a quarterly basis, at the rate
per annum equal to the three (3) months term, London Interbank Offered Rate
(LIBOR rate) for U.S. dollar deposits, as published by The Wall Street Journal
or if not published, then by the Financial Times of London, plus five
(5) percentage points, applicable on the first Business Day prior to the due
date of payment and thereafter on the first Business Day of each succeeding
calendar month. If the aforesaid rate is contrary to any applicable usury law,
the rate of interest to be charged shall be the maximum rate permitted by such
applicable law.

 

Agreement means this agreement, together with the Attachments attached to this
agreement, and any extension, renewal or amendment hereof agreed to in writing
by the Parties.

 

Anti-Bribery Laws and Obligations means for each Party (i) the Laws/Regulations
relating to combating bribery and corruption; and (ii) the laws relating to
combating bribery and

 

1

--------------------------------------------------------------------------------


 

corruption in the countries of such Party’s place of incorporation, principal
place of business, and/or place of registration as an issuer of securities,
and/or in the countries of such Party’s ultimate parent company’s place of
incorporation, principal place of business, and/or place of registration as an
issuer of securities.

 

Appraisal Operations means operations or activities, including acquiring G&G
Data, drilling Appraisal Wells, and conducting front end engineering and design
(FEED) and other engineering, infrastructure, and market studies, carried out
after a Discovery is made that are intended to evaluate the quantitative and
qualitative parameters of such Discovery and assessing whether such Discovery is
a Commercial Discovery, but excluding Testing conducted in the bore of the well
that made such Discovery.

 

Appraisal Plan means an overall plan and cost estimate for Appraisal Operations
concerning a Discovery.

 

Appraisal Well means any well (other than an Exploration Well or a Development
Well) whose purpose at the time of commencement of drilling such well is to
appraise the extent or the volume of Hydrocarbon reserves contained in an
existing Discovery.

 

Area or Contract Area means as of the Effective Date the surface area which is
described in Attachment B to this Agreement. The perimeter or perimeters of the
Area shall correspond to that area covered by the Contract, as such area may
vary from time to time during the term of validity of the Contract.

 

Business Day means a day (other than a Saturday or a Sunday) on which banks in
Peru, Panama, Canada and United States of America are customarily open for
business.

 

Calendar Quarter means a period of three (3) months commencing with January 1
and ending on the following March 31, a period of three (3) months commencing
with April 1 and ending on the following June 30, a period of three (3) months
commencing with July 1 and ending on the following September 30, or a period of
three (3) months commencing with October 1 and ending on the following
December 31 according to the Gregorian calendar.

 

Calendar Year means a period of twelve (12) months, commencing with January 1
and ending on the following December 31, according to the Gregorian calendar.

 

Carry Agreement means that certain carry agreement entered into among BPZ E&P
and Newco, attached as Attachment C and made a part of this Agreement.

 

Carry Obligations means the obligations of the carrying party/parties under that
certain Carry Agreement regarding the bearing of the costs and liabilities of
BPZ E&P for Joint Operations.

 

Cash Premium means the payment made pursuant to Article 7.5(B) by a
Non-Consenting Party to reinstate its rights to participate in an Exclusive
Operation.

 

Commercial Discovery means any Discovery which, in the opinion of the Operating
Committee, justifies the commercial exploitation of such Hydrocarbons and is
sufficient to make a declaration of Commercial Discovery under Clause 4.8 of the
Contract.

 

2

--------------------------------------------------------------------------------


 

Completion means an operation or set of operations intended to complete a well
through the Christmas tree as a producer of Hydrocarbons in one or more Zones,
including, but not limited to, the setting of production casing, perforating,
stimulating the well and production Testing conducted in such operation.
Complete and other derivatives shall be construed accordingly.

 

Consenting Party means a Party who agrees to participate in and pay its share of
the cost of an Exclusive Operation.

 

Consequential Loss means any losses, damages, costs, expenses or liabilities
caused (directly or indirectly) by any of the following arising out of, relating
to, or connected with this Agreement, the operations or the activities carried
out under this Agreement: (i) reservoir or formation damage; (ii) inability to
produce, use or dispose of Hydrocarbons; (iii) loss or deferment of income,
business opportunity, pure economic loss or profit; (iv) punitive damages; or
(v) indirect damages or losses whether or not similar to the foregoing.

 

Contract means that certain Exploration-Exploitation License Contract with
Perupetro S.A. in respect of Block Z-1, offshore Republic of Peru, the public
deed of which is dated November 1, 2001 and any amendment, extension or renewal
thereto.

 

Control means the ownership, indirectly or directly, of more than fifty percent
(50%) of the voting rights of a legal entity.

 

Day means a calendar day unless otherwise specifically provided.

 

Decommissioning means all work required for the abandonment of Joint Property in
accordance with good and prudent petroleum industry practices and field
conservation principles as are generally followed in the international petroleum
industry under similar circumstances, and Laws/Regulations, including, where
required, plugging of wells, abandonment, disposal, demolition, removal and/or
cleanup of facilities, and any necessary site remediation and restoration.

 

Deepening means an operation whereby a well is drilled to an objective Zone
below the deepest Zone in which the well was previously drilled, or below the
deepest Zone proposed in the associated AFE (if required), whichever is the
deeper. Deepen and other derivatives shall be construed accordingly.

 

Default Notice shall have the meaning ascribed in Article 8.1.

 

Default Period means the period beginning five (5) Business Days after the date
that the Default Notice is issued in accordance with Article 8.1 and ending when
all the Defaulting Party’s defaults (including payment of accrued interest)
pursuant to Article 8.1 have been remedied in full.

 

Defaulting Party shall have the meaning ascribed in Article 8.1.

 

Development Plan means a plan for the development of Hydrocarbons from a Field
Exploitation Area.

 

3

--------------------------------------------------------------------------------


 

Development Well means any well drilled for the production of Hydrocarbons
pursuant to a Development Plan.

 

Discovery means the discovery of an accumulation of Hydrocarbons whose existence
until that moment was unproven by drilling.

 

Dispute means any dispute, controversy or claim (of any and every kind or type,
whether based on contract, tort, statute, regulation, or otherwise) arising out
of, relating to, or connected with this Agreement or the operations carried out
under this Agreement, including any dispute as to the construction, validity,
interpretation, enforceability or breach of this Agreement.

 

Effective Date means the date of the public deed signed by the Parties and
Perupetro S.A. that amends the Contract to grant Newco its Participating
Interest in the Contract.

 

Entitlement means a quantity of Hydrocarbons (excluding all quantities used or
lost in Joint Operations), of which a Party has the right and obligation to take
delivery pursuant to the Contract and this Agreement, as modified by any
lifting, balancing or other agreements relating to disposition of Hydrocarbons
entered into pursuant to Article 9.

 

Environmental Loss means any loss, damages, costs, expenses or liabilities
(other than Consequential Loss) caused by a discharge of Hydrocarbons,
pollutants or other contaminants into or onto any medium (such as land, surface
water, ground water and/or air) arising out of, relating to, or connected with
this Agreement or the operations carried out under this Agreement, including any
of the following: (i) injury or damage to, or destruction of, natural resources
or real or personal property; (ii) cost of pollution control, cleanup and
removal; (iii) cost of restoration of natural resources; and (iv) fines,
penalties or other assessments.

 

Exclusive Operation means those operations and activities carried out pursuant
to this Agreement, the costs of which are chargeable to the account of less than
all the Parties.

 

Exclusive Well means a well drilled pursuant to an Exclusive Operation.

 

Exploitation Period means any and all periods of exploitation during which the
production and removal of Hydrocarbons is permitted under the Contract.

 

Exploration Period means any and all periods of exploration set out in the
Contract.

 

Exploration Well means any well whose purpose at the time of the commencement of
drilling is to explore for an accumulation of Hydrocarbons whose existence was
at that time unproven by drilling.

 

Field Exploitation Area means that part of the Area, which is established for
development of a Commercial Discovery pursuant to the Contract.

 

Force Majeure has the meaning ascribed to it in clause 1.6 of the Contract.

 

G & G Data means only geological, geophysical and geochemical data, remote
sensing data, and other similar information that is not obtained through a well
bore.

 

4

--------------------------------------------------------------------------------


 

Government means the government of the Republic of Peru and any region,
province, municipality, instrumentality, or other political body or subdivision
of Peru, any ministry, department, agency, commission, court, authority, or
other quasi-governmental entity thereof, whether domestic, foreign or
multinational, that exercises executive, legislative, judicial, regulatory or
administrative functions of government or that pertains to government, and any
official of any of them, including the Government Oil & Gas Company.

 

Government Oil & Gas Company means Perupetro S.A.

 

Gross Negligence / Willful Misconduct means any act or failure to act (whether
sole, joint or concurrent) by any person or entity which was intended to cause,
or which was in reckless disregard of or wanton indifference to, harmful
consequences such person or entity knew, or should have known, such act or
failure would have on the safety or property of another person or entity.

 

HSE means health, safety, and the environment.

 

HSE Plan means the plan in respect of HSE prepared in accordance with
Article 5.12.

 

Hydrocarbons mean all substances which are subject to and covered by the
Contract, including Liquid Hydrocarbons and Natural Gas.

 

Joint Account means the accounts maintained by Operator in accordance with the
provisions of this Agreement and of the Accounting Procedure for Joint
Operations.

 

Joint Operations means those operations and activities carried out by Operator
pursuant to this Agreement, the costs of which are chargeable to all Parties.

 

Joint Property means, at any point in time, all wells, facilities, equipment,
materials, information, funds and property (other than Hydrocarbons) held for
use in Joint Operations.

 

Laws/Regulations mean those laws, statutes, rules and regulations governing
activities under the Contract.

 

LIBOR means the London Interbank Offered Rate for three (3) months U.S. dollar
deposits as published by The Wall Street Journal or if not published, then by
the Financial Times of London.

 

Liquid Hydrocarbons means all crude oils, condensates, natural gas liquids, and
other hydrocarbons, which are in a liquid state at standard atmospheric pressure
and which are subject to and covered by the Contract.

 

Minimum Work Obligations means those work and/or expenditure obligations
specified in the Contract which must be performed during the then current phase
or period of the Contract in order to satisfy the obligations of the Contract.

 

Natural Gas means all Hydrocarbons which are in a gaseous state at standard
atmospheric temperature and pressure (including wet gas, dry gas and residue
gas), and which are subject to and covered by the Contract, but excluding Liquid
Hydrocarbons.

 

5

--------------------------------------------------------------------------------


 

Non-Consenting Party means a Party who elects not to participate in an Exclusive
Operation.

 

Non-Operator means the Party or Parties to this Agreement other than Operator.

 

Operating Committee means the committee constituted in accordance with
Article IV.

 

Operating Services Agreement means that certain operating services agreement to
be entered into between Operator and Newco.

 

Operator means a Party to this Agreement designated as such in the Contract and
this Agreement.

 

Operator Indemnitee means Operator, its Affiliates, or their respective
directors, officers, and employees. Operator Indemnitees means all of them.

 

Participating Interest means as to any Party the undivided interest of such
Party (expressed as a percentage of the total interests of all Parties) in the
rights and obligations derived from the Contract and this Agreement.

 

Party means any of BPZ E&P or Newco, and Parties means all of BPZ E&P and Newco.

 

Person means an individual, corporation, company, joint venture, partnership,
limited partnership, limited liability company, trust, estate, Government or any
other legal entity.

 

Plugging Back means a single operation whereby a deeper Zone is abandoned in
order to attempt a Completion in a shallower Zone. Plug Back and other
derivatives shall be construed accordingly.

 

Public Official means (i) any officer, employee, director, principal,
consultant, agent or representative, whether appointed or elected, of any
government (whether central, federal, state or provincial), ministry, body,
department, agency, instrumentality or part of any of them, or any public
international organization, or any state or government owned or controlled
entity, agency, enterprise, joint venture, or partnership (including a partner
or shareholder of such an enterprise); (ii) any person acting in an official
capacity for or on behalf of (a) any government, ministry, body, department,
agency, instrumentality or part of any of them, or (b) any public international
organization, or (c) any political party or political party official or
candidate for office. For the purposes of this definition “government” includes
the Government.

 

Recompletion means an operation whereby a Completion in one Zone is abandoned in
order to attempt a Completion in a different Zone within the existing wellbore.
Recomplete and other derivatives shall be construed accordingly.

 

Reworking means an operation conducted in the wellbore of a well after it is
Completed to secure, restore, or improve production in a Zone which is currently
open to production in the wellbore. Such operations include, but are not limited
to, well stimulation operations, but exclude any routine repair or maintenance
work, or drilling, Sidetracking, Deepening, Completing, Recompleting, or
Plugging Back of a well. Rework and other derivatives shall be construed
accordingly.

 

6

--------------------------------------------------------------------------------


 

Secondee has the meaning set out in the Secondment Agreement attached as
Attachment C.

 

Secondment has the meaning set out in the Secondment Agreement attached as
Attachment C.

 

Security means (i) an irrevocable standby letter of credit or irrevocable bank
guarantee issued by a bank; (ii) an on-demand bond issued by a surety
corporation; (iii) an irrevocable guarantee issued by a corporation or
government; (iv) any financial security required by the Contract or this
Agreement; and (v) any financial security agreed from time to time by the
Parties; provided that the bank, surety, corporation or government issuing the
guarantee, standby letter of credit, bond or other security (as applicable) has
a net worth sufficient to pay its obligations in all reasonably foreseeable
circumstances, or a long term debt rating of at least BBB by Standard & Poor’s,
or Baa by Moody’s Investors Service, or an equivalent rating by a successor
entity to either agency.

 

Senior Supervisory Personnel means, with respect to a Party, any director or
officer of such Party, and any individual who functions for such Party or one of
its Affiliates at a management level equivalent or superior to any individual
functioning as such Party’s senior manager(s), who has authority over such
Party’s seismic acquisition, drilling, construction, or production and related
operations and activities in Peru sufficient to direct the manner in which such
operations and activities are conducted, but excluding all individuals
functioning at a level below such functional senior manager.

 

Sidetracking means the directional control and intentional deviation of a well
from vertical or the [planned/existing] trajectory so as to change the
bottomhole location unless done to straighten the hole or to drill around junk
in the hole or to overcome other mechanical difficulties. Sidetrack and other
derivatives shall be construed accordingly.

 

Supervision Committee has the meaning set out in the Licence.

 

Technical Operations Manager means a Party to this Agreement designated as such
in the Operating Services Agreement.

 

Testing means an operation in a well bore intended to evaluate the capacity of a
Zone to produce Hydrocarbons. Test and other derivatives shall be construed
accordingly.

 

TOM Indemnitee means Technical Operations Manager, its Affiliates, or their
respective directors, officers, and employees. TOM Indemnitees means all of
them.

 

Urgent Operational Matters has the meaning ascribed to it in Article 5.12(A)(1).

 

Work Program and Budget means a work program for Joint Operations and budget for
such work program as described and approved in accordance with Article VI.

 

Zone means a stratum of earth containing or thought to contain an accumulation
of Hydrocarbons separately producible from any other accumulation of
Hydrocarbons.

 

ARTICLE 2 - EFFECTIVE DATE AND TERM

 

This Agreement shall have effect from the Effective Date and shall continue in
effect until the Contract terminates and all materials, equipment and personal
property used in connection

 

7

--------------------------------------------------------------------------------


 

with the Joint Operations or Exclusive Operations have been disposed of, and
final settlement has been made among the Parties.

 

Notwithstanding the preceding sentence:

 

2.1(A)               Article 10 shall remain in effect until all Decommissioning
obligations under the Contract have been satisfied; and

 

2.1(B)                 the liability and payment obligations under
Article 3.3(B) and 3.3(C), Article 5.5, Article 8; the confidentiality
obligations underArticle 15.2; the dispute resolution provisions under
Article 18; and the indemnity obligations under Article 5.6(A), Article 7.3(A),
Article 7.8(F), Article 10.1(E)(2), Article 14.2, and Article 19.1(C) shall
remain in effect until all obligations have been extinguished and all Disputes
have been resolved.

 

Termination of this Agreement shall be without prejudice to any rights and
obligations arising out of or in connection with this Agreement which have
vested, matured or accrued prior to such termination.

 

ARTICLE 3 - SCOPE

 

3.1                          SCOPE

 

3.1(A)               The purpose of this Agreement is to establish the
respective rights and obligations of the Parties with regard to operations under
the Contract, including without limitation the joint exploration for, appraisal,
development, and production of Hydrocarbons from the Area, subject to Article 9,
the disposition of Hydrocarbons (including treatment, storage, and handling of
produced Hydrocarbons upstream of the delivery point), the determination of
Entitlements at the delivery point, the activities of the Parties as
“Contractor” under the Contract, and Decommissioning.

 

3.1(B)                 Without limiting the generality of Article 3.1(A), the
following activities are outside of the scope of this Agreement and are not
addressed herein:

 

(1)                                  Construction, operation, maintenance,
repair and removal of facilities downstream from the point of delivery of the
Parties’ shares of Hydrocarbons under the lifting, balancing and disposition
agreements provided for in Article 9;

 

(2)                                  Transportation of Hydrocarbons beyond the
point of delivery of the Parties’ shares of Hydrocarbons under the lifting,
balancing and disposition agreements provided for in Article 9;

 

(3)                                  Marketing and sales of Hydrocarbons, except
as expressly provided in Article 7.5, Article 8.4 and Article 9;

 

(4)                                  Acquisition of rights to explore for,
appraise, develop or produce Hydrocarbons outside of the Area (other than as a
consequence of annexation or unitization with an adjoining contract area under
the terms of the Contract); and

 

(5)                                  Exploration for, appraisal, development or
production of minerals other than Hydrocarbons, whether inside or outside of the
Area.

 

8

--------------------------------------------------------------------------------


 

3.2                          PARTICIPATING INTEREST

 

3.2(A)               The Participating Interests of the Parties as of the
Effective Date are:

 

BPZ E&P

 

51

%

 

 

 

 

Newco

 

49

%

 

 

 

 

 

 

100

%

 

3.2(B)               If a Party transfers all or part of its Participating
Interest pursuant to the provisions of this Agreement and the Contract, the
Participating Interests of the Parties shall be revised accordingly.

 

3.3                          OWNERSHIP, OBLIGATIONS AND LIABILITIES

 

3.3(A)             Unless otherwise provided in this Agreement or agreed by the
Parties, all the rights and interests in and under the Contract, all Joint
Property and any Hydrocarbons produced from the Area shall, subject to the terms
of the Contract, be owned by the Parties in accordance with their respective
Participating Interests.

 

3.3(B)               Unless otherwise provided in this Agreement or agreed by
the Parties, the obligations of the Parties under the Contract and all
liabilities and expenses incurred by Operator in connection with Joint
Operations shall be charged to the Joint Account, and all credits to the Joint
Account shall be shared by the Parties, as among themselves, in accordance with
their respective Participating Interests.

 

3.3(C)               Unless otherwise provided in this Agreement (including the
Carry Agreement) or agreed by the Parties, each Party shall pay when due, in
accordance with the Accounting Procedure, its Participating Interest share of
Joint Account expenses, including cash advances and interest, accrued pursuant
to this Agreement. The Parties agree that time is of the essence for payments
owing under this Agreement. A Party’s payment of any charge under this Agreement
shall be without prejudice to its right to later contest the charge.

 

3.3(D)              In connection with the nomination of representatives to the
“Supervision Committee” established under clause seven (7) of the Contract:

 

(1)                                  BPZ E&P and its Affiliates shall
collectively nominate one (1) Contractor representative and an alternate;

 

(2)                                  Newco and its Affiliates shall collectively
nominate one (1) Contractor representative and an alternate; and

 

(3)                                  In even numbered Calendar Years Newco shall
nominate the third Contractor representative and an alternate, and in odd
numbered Calendar Years BPZ E&P shall nominate the third Contractor
representative and an alternate.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 4 - OPERATING COMMITTEE

 

4.1          ESTABLISHMENT OF OPERATING COMMITTEE

 

To provide for the overall supervision and direction of Joint Operations, the
Parties establish an Operating Committee composed of representatives of each
Party holding a Participating Interest. Each Party shall appoint one
(1) representative and one (1) alternate representative to serve on the
Operating Committee. Each Party shall as soon as possible after the date of this
Agreement give notice in writing to each other Party of the name and address of
its representative and alternate representative to serve on the Operating
Committee. Each Party shall have the right to change its representative and
alternate representative at any time by giving written notice of such change to
the other Parties.

 

4.2          POWERS AND DUTIES OF OPERATING COMMITTEE

 

The Operating Committee shall have the power and duty to authorize and supervise
Joint Operations that are necessary or desirable to fulfill the Contract and
properly explore and exploit the Area in accordance with this Agreement and in a
manner appropriate in the circumstances.

 

4.3          AUTHORITY TO VOTE

 

The representatives of a Party, or in their absence their alternate
representatives, shall be authorized to represent and bind such Party with
respect to any matter which is within the powers of the Operating Committee and
is properly brought before the Operating Committee. Each Party’s representative
shall have a vote equal to the Participating Interest of the Party such person
represents. Each alternate representative shall be entitled to attend all
Operating Committee meetings but shall have no vote at such meetings except in
the absence of the representative for whom he is the alternate. In addition to
the representative and alternate representative, each Party may also bring, at
its cost and expense, to any Operating Committee meetings such technical and
other advisors as it may deem appropriate.

 

4.4          SUBCOMMITTEES

 

The Operating Committee shall establish a technical subcommittee, a
legal/regulatory subcommittee and a finance/audit subcommittee, and may
establish such other subcommittees as the Operating Committee may deem
appropriate. The functions of such subcommittees shall be in an advisory
capacity or as otherwise determined unanimously by the Parties. Each Party shall
have a right to appoint one or more representatives to each subcommittee.

 

4.5          NOTICE OF MEETING

 

4.5(A)     Operator may call a meeting of the Operating Committee by giving
notice to the Parties at least fifteen (15) Days in advance of such meeting.

 

4.5(B)      Any Party may request a meeting of the Operating Committee by giving
notice to all the other Parties. Upon receiving such request, Operator shall
call such meeting for a date

 

10

--------------------------------------------------------------------------------


 

not less than fifteen (15) Days or more than forty-five (45) Days after receipt
of the request.

 

4.5(C)      The notice periods above may only be waived with the unanimous
consent of all the Parties.

 

4.6          CONTENTS OF MEETING NOTICE

 

4.6(A)     Operator shall include in each notice of a meeting of the Operating
Committee:

 

(1)           The date, time and location of the meeting;

 

(2)           An agenda of the matters and proposals to be considered and/or
voted upon; and

 

(3)           copies of all proposals to be considered at the meeting (including
all appropriate supporting information not previously distributed to the
Parties).

 

4.6(B)      A Party, by notice to the other Parties given not less than seven
(7) Days prior to a meeting, may add additional matters to the agenda for a
meeting.

 

4.6(C)      On the request of a Party, and with the unanimous consent of all
Parties, the Operating Committee may consider at a meeting a proposal not
contained in such meeting agenda.

 

4.7          LOCATION OF MEETINGS

 

All meetings of the Operating Committee shall be held in Lima, Peru or elsewhere
as may be decided by the Operating Committee. The Operating Committee or a
subcommittee as applicable may decide to hold a meeting by teleconference,
videoconference, or such other means that permits all persons participating in
the meeting to orally communicate with each other concurrently.

 

4.8          CHAIRMAN’S DUTIES FOR MEETINGS

 

4.8(A)     With respect to meetings of the Operating Committee and any
subcommittee, the duties of the chairman of the Operating Committee shall
include, but not be limited to:

 

(1)           Timely preparation and distribution of the agenda;

 

(2)           Organization and conduct of the meeting; and

 

(3)           Preparation of a written record of votes during and minutes of
each meeting.

 

4.8(B)      In even numbered Calendar Years BPZ E&P shall have the right to
appoint, and in odd numbered Calendar Years Newco shall have the right to
appoint, the chairman of the Operating Committee and the chairman of each
subcommittee.

 

4.9          VOTING PROCEDURE

 

4.9(A)     Except as otherwise expressly provided in this Agreement, decisions,
approvals and other actions of the Operating Committee or any subcommittee
thereof on all proposals coming before it shall be decided by the affirmative
vote of two or more of the Parties

 

11

--------------------------------------------------------------------------------


 

that are not Affiliates, then having collectively more than sixty-five percent
(65%) of the Participating Interests.

 

4.9(B)      The decisions, approvals and actions of the Operating Committee on
all proposals concerning the following shall always be decided by the
affirmative vote of two or more of the Parties that are not Affiliates, then
having collectively at least ninety percent (90%) of the Participating
Interests:

 

(1)           Subject to Article 7, any declaration of a Commercial Discovery;

 

(2)           Subject to Article 7, any Development Plan;

 

(3)           Subject to Article 6, any Work Program and Budget or AFE for Joint
Operations;

 

(4)           Any modifications of an approved Development Plan, an approved
Work Program and Budget, or an approved AFE that causes the total cost of such
approved Development Plan, or approved Work Program and Budget, or approved AFE
to increase by ten percent (10%) or more;

 

(5)           Drilling, Deepening, Testing, Sidetracking, Plugging Back,
Recompleting, or Reworking Development Wells;

 

(6)           Construction and/or installation of processing, treatment,
compression, gathering, storage, handling, transportation, and other facilities
within the scope of this Agreement;

 

(7)           Exercise of the right under Article 4.3(b) of the Contract;

 

(8)           Voluntary relinquishment or surrender of all or any part of the
Contract Area;

 

(9)           Voluntary termination of the Contract;

 

(10)         Sale, lease, change, transfer or any other form of disposal of the
whole or substantial part of the assets held by the Parties under the Contract,
except for the disposals of assets in the ordinary course of business or through
the disposal of assets which are no longer useful;

 

(11)         Creation of liens or encumbrances of any type, on Joint Property
except for liens and encumbrances arising pursuant to Laws/Regulations; and

 

(12)         Unitization of any part of the Contract Area.

 

4.10        RECORD OF VOTES

 

The chairman of the Operating Committee shall appoint a secretary who shall make
a record of each proposal voted on and the results of such voting at each
Operating Committee meeting. Each representative shall sign and be provided a
copy of such record at the end of such meeting and it shall be considered the
final record of the decisions of the Operating Committee.

 

4.11        MINUTES

 

The secretary shall provide each Party with a copy of the minutes of the
Operating Committee meeting within fifteen (15) Days after the end of the
meeting. Each Party shall have fifteen (15)

 

12

--------------------------------------------------------------------------------


 

Days after receipt of such minutes to give notice of its objections to the
minutes to the secretary. A failure to give notice specifying objection to such
minutes within said fifteen (15) Day period shall be deemed to be approval of
such minutes. In any event, the votes recorded under Article 4.10 shall take
precedence over the minutes described above.

 

4.12        VOTING BY NOTICE

 

4.12(A)  In lieu of a meeting, any Party may submit any proposal to the
Operating Committee for a vote by notice. The proposing Party or Parties shall
notify Operator who shall give each representative notice describing the
proposal so submitted. Each Party shall communicate its vote by notice to
Operator and the other Parties within one of the following appropriate time
periods after receipt of Operator’s notice:

 

(1)           Twenty-four (24) hours in the case of operations which involve the
use of a drilling rig that is standing by in the Contract Area and such other
operational matters reasonably considered by Operator to require by their nature
urgent determination (such operations and matters being referred to as “Urgent
Operational Matters”); and

 

(2)           Seven (7) Days in the case of all other proposals.

 

4.12(B)  Except in the case of Article 4.12(A)(1), any Party may by notice
delivered to all Parties within three (3) Days of receipt of Operator’s notice
request that the proposal be decided at a meeting rather than by notice. In such
an event, that proposal shall be decided at a meeting duly called for that
purpose.

 

4.12(C)  Except as provided in Article 10, any Party failing to communicate its
vote in a timely manner shall be deemed to have voted against such proposal.

 

4.12(D)  If a meeting is not requested, then at the expiration of the
appropriate time period, Operator shall give each Party a confirmation notice
stating the tabulation and results of the vote.

 

4.13        EFFECT OF VOTE

 

All decisions taken by the Operating Committee pursuant to this Article 4, shall
be conclusive and binding on all the Parties, except in the following cases:

 

4.13(A)  If pursuant to this Article 4, a Joint Operation, other than an
operation to fulfill the Minimum Work Obligations, has been properly proposed to
the Operating Committee and the Operating Committee has not approved such
proposal in a timely manner, then any Party shall have the right for the
appropriate period specified below to propose in accordance with Article 7, an
Exclusive Operation involving operations essentially the same as those proposed
for such Joint Operation.

 

(1)           For proposals related to Urgent Operational Matters, such right
shall be exercisable for twenty-four (24) hours after the time specified in
Article 4.12(A)(1) has expired or after receipt of Operator’s notice given
pursuant to Article 4.13(D), as applicable.

 

13

--------------------------------------------------------------------------------


 

(2)           For proposals to develop a Discovery, such right shall be
exercisable for ten (10) Days after the date the Operating Committee was
required to consider such proposal at a meeting called pursuant to Article 4.6
or a vote by notice pursuant to Article 4.12.

 

(3)           For all other proposals, such right shall be exercisable for five
(5) Days after the date the Operating Committee was required to consider such
proposal pursuant to Article 4.6 or Article 4.12.

 

4.13(B)  If a Party voted against any proposal that was approved by the
Operating Committee and that could be conducted as an Exclusive Operation
pursuant to Article 7, then such Party shall have the right not to participate
in the operation contemplated by such approval. Any such Party wishing to
exercise its right of non-consent must give notice of non-consent to all other
Parties within five (5) Days (or twenty four (24) hours for Urgent Operational
Matters) following Operating Committee approval of such proposal. If a Party
exercises its right of non-consent, the Parties who were not entitled to give or
did not give notice of non-consent shall be Consenting Parties as to the
operation contemplated by the Operating Committee approval, and shall conduct
such operation as an Exclusive Operation under Article 7; provided, however,
that any such Party who was not entitled to give or did not give notice of
non-consent may, by notice provided to the other Parties within five (5) Days
(or twenty four (24) hours for Urgent Operational Matters) following the notice
of non-consent given by any non-consenting Party, require that the Operating
Committee vote again on the proposal in question. Only the Parties that were not
entitled to or have not exercised their right of non-consent with respect to the
contemplated operation shall participate in such second vote of the Operating
Committee, with voting rights proportional to their respective Participating
Interest. If the Operating Committee approves again the contemplated operation,
any Party that voted against the contemplated operation in such second vote may
elect to be a Non-Consenting Party with respect to such operation, by notice of
non-consent provided to all other Parties within five (5) Days (or twenty four
(24) hours for Urgent Operational Matters) following the Operating Committee’s
second approval of such contemplated operation.

 

4.13(C)  If the Consenting Parties to an Exclusive Operation under
Article 4.13(A) concur, then the Operating Committee may, at any time, pursuant
to this Article 4, reconsider and approve, decide or take action on any proposal
that the Operating Committee declined to approve earlier, or modify or revoke an
earlier approval, decision or action.

 

4.13(D)   Once a Joint Operation for the drilling, Deepening, Testing,
Sidetracking, Plugging Back, Completing, Recompleting, Reworking or plugging of
a well, has been approved and commenced, such operation shall not be
discontinued without the consent of the Operating Committee; provided, however,
that such operation may be discontinued, if:

 

(1)           an impenetrable substance or other condition in the hole is
encountered, which in the reasonable judgment of Operator, causes the
continuation of such operation to be impractical; or

 

14

--------------------------------------------------------------------------------


 

(2)            other circumstances occur, which in the reasonable judgment of
Operator, cause the continuation of such operation to be unwarranted and after
notice the Operating Committee within the period required under Article
4.12(A)(1) approves discontinuing such operation.

 

On the occurrence of either of the above, Operator shall promptly notify the
Parties that such operation is being discontinued under this Article, and any
Party shall have the right to propose in accordance with Article 7 an Exclusive
Operation to continue such operation.

 

ARTICLE 5 - OPERATOR

 

5.1          DESIGNATION OF OPERATOR AND ENGAGEMENT OF TECHNICAL OPERATIONS
MANAGER

 

5.1(A)     BPZ E&P is designated as Operator, accepts the rights, duties and
obligations of Operator, and agrees to act as such in accordance with the
provisions of the Contract and this Agreement.

 

5.1(B)      Operator shall enter into the Operating Services Agreement under
which Operator will delegate to Technical Operations Manager, and Technical
Operations Manager will assume the rights, duties and obligations of Operator
under this Agreement with respect to, types of Joint Operations that are
technical and operational in nature. The types of Joint Operations that are
technical and operational include, without limitation, the following:

 

(1)           Acquisition and processing of G&G Data, including sources,
specifications and standards;

 

(2)           Interpretation of G&G Data, including preparation of regional
evaluation studies of country, basin, and block scale of related petroleum
systems, definition of exploration targets, prospects and leads, and analysis of
exploration risk and reserve potential;

 

(3)           Designing, drilling, Deepening, Sidetracking, Testing, Completing,
Plugging Back, Recompleting, and Reworking of wells, including with respect to
well location and depth, well data and information, production tests and
completion intervals;

 

(4)           Interpretation and analysis of well data and information
(including petrophysical evaluation), integration of well data and information
with G&G Data, preparation of maps, economic evaluations;

 

(5)           Preparation of Appraisal Plans and Development Plans;

 

(6)           Engineering, construction, installation, operation, maintenance
and repair of platforms, and processing, treatment, compression, gathering,
storage, handling, transportation, and other, equipment and facilities;

 

(7)           Production, handling, separation, storage, loading and
transportation of Hydrocarbons upstream of the delivery point;

 

15

--------------------------------------------------------------------------------


 

(8)           Trading of data;

 

(9)           Procurement of services, equipment, materials and supplies
necessary to perform the types of Joint Operations set out in Article
5.1(B)(1)-(8);

 

(10)         In accordance with Article 6, preparation of the portions of the
proposed Work Programs and Budgets and proposed AFEs that relate to the types of
Joint Operations and Exclusive Operations delegated to Technical Operations
Manager, cooperation with Operator to integrate such portions with the portions
of the proposed Work Programs and Budgets that relate to the types of Joint
Operations retained by Operator, and submission jointly with Operator of the
integrated proposed Work Programs and Budgets to the Operating Committee; and

 

(11)         Any additional type of Joint Operation that the Parties unanimously
agree is technical and operational, but not administrative, regulatory,
governmental, or community issues.

 

5.1(C)      If there is a Dispute among the Parties as to whether a specified
type of Joint Operation is technical and operational then any Party may refer
the Dispute to an independent expert pursuant to Article 18.3 for determination
of whether in accordance with petroleum industry practices generally followed in
the international petroleum industry such specified type of Joint Operation is
technical and operational, but not administrative, regulatory, governmental, or
community issues. If the expert determines that such specified type of Joint
Operation is technical and operational, but not administrative, regulatory,
governmental, or community issues, then the specified type of Joint Operation
shall be deemed to be included in this Article 5.1(B).

 

5.1(D)     To the extent that Technical Operations Manager is required to charge
a margin in connection with the contracted operations under the Operating
Services Agreement, Newco shall despite Article 3.3(C) fully bear and pay for
such margin and other costs related to the margin.

 

5.2          RIGHTS AND DUTIES OF OPERATOR

 

5.2(A)     Subject to the provisions of this Agreement and the Operating
Services Agreement, Operator shall have all of the rights, functions and duties
of Operator under this Agreement and the Contract, shall have charge of Joint
Operations and shall conduct all Joint Operations. Operator may employ
independent contractors and agents, including Affiliates of Operator,
Non-Operators, or Affiliates of a Non-Operator, in such Joint Operations.

 

5.2(B)      In the conduct of Joint Operations the Operator shall:

 

(1)           Perform Joint Operations in accordance with the Contract, the
Laws/Regulations, and this Agreement, and consistent with approved Work Programs
and Budgets (and if applicable approved AFEs), and the decisions of the
Operating Committee not in conflict with this Agreement;

 

16

--------------------------------------------------------------------------------


 

(2)           Conduct Joint Operations in a diligent, safe, and efficient manner
in accordance with good and prudent petroleum industry practices and field
conservation principles generally followed by the international petroleum
industry under similar circumstances;

 

(3)           Exercise due care with respect to the receipt, payment and
accounting of funds in accordance with good and prudent practices generally
followed by the international petroleum industry under similar circumstances;

 

(4)           Charge to the Joint Account in accordance with this Agreement and
the Accounting Procedure any damage, loss, cost, or liability arising out of,
incident to, or resulting from Joint Operations;

 

(5)           Subject to Article 5.6 and the Accounting Procedure, neither gain
a profit nor suffer a loss as a result of being the Operator, provided that
Operator may rely upon Operating Committee approval of specific accounting
practices not in conflict with the Accounting Procedure;

 

(6)           Perform the duties for the Operating Committee set out in
Article 4, and prepare and submit to the Operating Committee in a timely manner
proposed Work Programs and Budgets (and if applicable AFEs), Appraisal Plans,
Development Plans and Decommissioning plans, as provided in Article 6;

 

(7)           Acquire all permits, consents, approvals, and surface or other
rights that may be required for or in connection with the conduct of Joint
Operations;

 

(8)           Upon receipt of reasonable advance notice, permit representatives
of any Party to have at all reasonable times during normal business hours and at
such Party’s own risk and cost reasonable access to Joint Operations, to observe
Joint Operations, to inspect Joint Property, to conduct HSE audits, and to
conduct financial audits and to observe taking of inventory as provided in the
Accounting Procedure;

 

(9)           Undertake to maintain the Contract in full force and effect
consistent with good and prudent petroleum industry practices generally followed
by the international petroleum industry under similar circumstances. Operator
shall timely pay and discharge all costs and liabilities incurred in connection
with Joint Operations and use its reasonable endeavors to keep the Joint
Property free from all liens, charges, and Encumbrances arising out of Joint
Operations;

 

(10)         Pay in cash, and/or make available in kind, to the Government on
behalf of the Parties, in accordance with the Contract and the Laws, all
periodic payments, royalties, any domestic supply obligations, taxes, fees and
other payments relating to Joint Operations but excluding any taxes measured by
the incomes of the Parties;

 

(11)         Carry out the obligations of Operator under the Contract, including
preparing and furnishing such reports, records and information as may be
required under the Contract;

 

17

--------------------------------------------------------------------------------


 

(12)         Have, in accordance with the decisions of the Operating Committee,
the right and obligation to represent the Parties in all dealings with the
Government with respect to matters arising under the Contract and Joint
Operations. Operator shall notify the other Parties as soon as possible of the
time, place, and agenda of such meetings. Subject to the Contract and any
necessary Government approvals, Non-Operators shall have the right to attend any
meetings with the Government with respect to such matters, and may participate
to the extent permitted by the Government. Nothing contained in this Agreement
shall restrict any Party from holding discussions with the Government with
respect to any matter peculiar to its particular business interests arising
under the Contract or this Agreement, but in such event such Party shall
promptly advise the Parties, if possible before and in any event promptly after
such discussions; provided that such Party shall not be required to divulge to
the other Parties any proprietary information involved in such discussions or
any matters not affecting the other Parties;

 

(13)         Subject to Article 9.3 and any decisions of the Operating
Committee, assess (to the extent lawful) alternatives for the disposition of
Natural Gas from a Discovery;

 

(14)         In case of an emergency (including a significant fire, explosion,
Natural Gas release, Crude Oil release, or sabotage; incident involving loss of
life, serious injury to an employee, contractor, or third party, or serious
property damage; strikes and riots; or evacuations of Operator personnel):
(i) take all necessary and proper measures for the protection of life, health,
the environment and property; and (ii) as soon as reasonably practicable, report
to Non-Operators the details of such event and any measures Operator has taken
or plans to take in response thereto;

 

(15)         Establish and implement under Article 5.12 an HSE Plan, which
complies with the Contract, Laws/Regulations relating to HSE, this Agreement,
good and prudent petroleum industry practices and field conservation principles
as are generally followed in the international petroleum industry under similar
circumstances and decisions of the Operating Committee;

 

(16)         Establish and implement anti-bribery and anti-corruption policies
and procedures consistent with Article 19.1;

 

(17)         Prior to appointing or engaging any independent contractor (other
than Technical Operations Manager under the Operating Services Agreement)
conduct appropriate and proportionate due diligence concerning relevant
criteria, including such contractor’s ability to perform the proposed work
properly, on time, within budgeted cost, and in compliance with applicable legal
and contractual requirements;

 

(18)         Include in its contracts with independent contractors (including
any Party and Affiliates of any Party) and to the extent practical and lawful,
provisions that:

 

18

--------------------------------------------------------------------------------


 

(a)           Permit Operator, on behalf of the Parties, to enforce contractual
warranties and indemnities against such contractors and their sub-contractors,
and to recover from such contractors and sub-contractors losses and damages
suffered by the Parties that are recoverable under their contracts;

 

(b)           Require such contractors to obtain and maintain insurance required
by Article 5.7(G);

 

(c)           Require such contractors to comply with applicable Laws, including
registration to do business, immigration, import/export, local preference,
national content, tax withholding and payment, and the HSE Plan; and

 

(d)           Require such contractors to establish and implement reasonable and
proportionate anti-bribery and anti-corruption programs consistent with the
undertakings contemplated by Article 19.1.

 

For clarity, it is acknowledged and agreed that Section 5.2(B)(18)(c) shall not
apply to the Operating Services Agreement.

 

5.3          PERSONNEL OF OPERATOR

 

5.3(A)     Operator shall engage and/or retain only such employees, Secondees,
contractors, consultants and agents as are reasonably necessary to conduct Joint
Operations.

 

5.3(B)      Subject to the Contract, this Agreement and the Operating Services
Agreement, Operator shall determine the number of its employees, Secondees,
contractors, consultants and agents, the selection of such persons, the hours of
work and (except for Secondees) their compensation.

 

5.3(C)     Newco shall have the right to propose Secondment for any of the
following positions: [             ], [             ], and [             ]. No
Secondment may be implemented except (i) by Newco for the positions set out
above, or in situations requiring particular expertise or involving projects of
a technical, operational or economically challenging nature; and (ii) in the
manner set out in Articles 5.3(C)(1) to (7).

 

(1)           Any Non-Operator may propose Secondment to Operator for a
designated purpose related to Joint Operations. Any proposal for Secondment must
include the following data concerning the Secondment:

 

(a)           Designated purpose and scope of Secondment, including duties,
responsibilities, and deliverables;

 

(b)           Duration of the Secondment;

 

(c)           Number of Secondees and minimum expertise, qualifications, and
experience required;

 

(d)           Work location and position within Operator’s organization of each
Secondee; and

 

19

--------------------------------------------------------------------------------


 

(e)                                  Estimated costs of the Secondment.

 

(2)                                  If a proposed Secondment meets the
requirements of Article 5.3(C)(1), Operator shall as soon as reasonably
practicable approve (such approval not to be unreasonably withheld) or reject
any Secondment proposed by a Non-Operator. Without prejudice to the Operator’s
right to conduct Joint Operations under this Agreement, the Contract and the
Operating Services Agreement, Operator shall consider such Secondment proposal
in light of the: (i) expertise and experience required for the relevant Joint
Operations; (ii) expertise and experience of Operator’s personnel; and (iii)
potential benefits of such Secondment to the conduct of Joint Operations.

 

(3)                                  Any proposal for one or more Secondment
positions approved by Operator is subject to: (i) the Operating Committee’s
authorization of an appropriate budget for such Secondment positions; and (ii)
the relevant Non-Operator continuing to make available to Operator Secondees
qualified to fulfill the designated purpose and scope of such Secondment.

 

(4)                                  As to each approved and authorized
Secondment position, Operator shall request the relevant Non-Operator to
nominate, by a specified date, qualified personnel to be the Secondee for such
position. Such Non-Operator may nominate for each Secondment position one or
more proposed Secondees, whom such Non-Operator considers reasonably qualified
to fulfill the designated purpose and scope of such position.

 

(5)                                  Following the deadline for submitting
nominations, Operator shall consider the expertise and experience of each such
nominee in light of the expertise and experience required for the approved and
authorized Secondment position, and shall select from the nominees the best
qualified person, unless Operatorreasonably demonstrates that no nominee is
qualified to fulfill the designated purpose and scope of such Secondment.

 

(6)                                  Operator shall have the right to terminate
the Secondment for cause under the Secondment Agreement provided for under
Article 5.3(D).

 

(7)                                  Although each Secondee shall report to and
be directed by Operator each Secondee shall remain at all times the employee of
the Party (or its Affiliate) nominating such Secondee.

 

5.3(D)                Operator and the Non-Operator that employs, or whose
Affiliate employs, the Secondee shall enter into a separate Secondment Agreement
relating to such Secondment consistent with this Article 5.3.

 

5.3(E)                  Operator shall charge to the Joint Account the costs
related to Secondment and Secondees that are within the approved Work Program
and Budget.

 

5.3(F)                 If a Secondee acting as a Senior Supervisory Personnel of
Operator or its respective Affiliates engages in Gross Negligence and/or Willful
Misconduct that proximately causes the Parties to incur damage, loss, cost, or
liability for claims, demands or causes

 

20

--------------------------------------------------------------------------------


 

of action referred to in Article 5.6(A), then all such damages, losses, costs,
and liabilities shall be allocated to the Non-Operator that employs or whose
Affiliate employs such Secondee, in an equivalent manner and to the same extent
liability for Gross Negligence and/or Willful Misconduct is allocated to
Operator under Article 5.6.

 

5.4                               INFORMATION SUPPLIED BY OPERATOR

 

5.4(A)               Subject to the Operating Services Agreement, Operator shall
provide the other Parties in a timely manner with copies of the following
information, data and reports relating to Joint Operations (to the extent
charged to the Joint Account) in digitized format and if not available in
digitized format then in hard-copy as they are currently produced or compiled
from the Joint Operations:

 

(1)                                  All logs or surveys;

 

(2)                                  Proposed well design and any revisions for
each well;

 

(3)                                  Daily drilling reports;

 

(4)                                  All Tests and core data and analysis
reports;

 

(5)                                  Final well recap report;

 

(6)                                  Plugging reports;

 

(7)                                  Seismic sections and if applicable shot
point location maps;

 

(8)                                  Final, and if requested by any Party
intermediate, geological and geophysical maps, interpretations and reports;

 

(9)                                  Engineering studiesand monthly and annual
progress reports on development operations, which progress reports shall at
least set out the then current development schedule, the status of each such
development operation from inception to date, its cumulative costs to date and
the cumulative commitments undertaken;

 

(10)                            Daily production reports, weekly production
summary and production activity reports, and monthly reports on well, reservoir,
field and infrastructure performance;

 

(11)                            Reservoir studies, annual reserve estimates, and
annual forecasts of production capability, infrastructure capactiy, and
scheduled outages, provided that Operator makes no representations about the
accuracy of its identification of reserves and that each party retains full
responsibility for making its own assessment of reserves for internal and
reporting purposes;

 

(12)                            Before filing with the Government, copies of all
material reports relating to Joint Operations or the Contract required, or
anticipated, to be furnished by Operator to the Government, and copies of such
reports as filed;

 

(13)                            As reasonably requested by a Party, other
material studies and reports relating to Joint Operations;

 

21

--------------------------------------------------------------------------------


 

(14)                            Data, reports forecasts and schedules under
agreements provided for in Articles 9.2 and 9.3;

 

(15)                            Copies of accounting information and reports to
be furnished under Article 6.7 and the Accounting Procedure;

 

(16)                            Monthly and annual HSE key performance data and
reports;

 

(17)                            Such additional information as a Party may
reasonably request, provided that the preparation of such information will not
unduly burden the personnel of Operator, that the requesting Party or Parties
pay the costs of preparation of such information, and that only Parties who pay
such costs will receive such additional information; and

 

(18)                            Other reports as directed by the Operating
Committee.

 

5.4(B)                 Operator shall give the other Parties access at all
reasonable times during normal business hours to all information, data and
reports (other than information, data and reports provided to the Parties under
Article 5.4.A) acquired in the conduct of Joint Operations and for which a Party
may reasonably request. Any Party may make copies of such other data at its sole
expense.

 

5.5                               SETTLEMENT OF CLAIMS AND LAWSUITS

 

5.5(A)               Operator shall promptly notify the Parties of any and all
material claims or suits and such other claims and suits as the Operating
Committee may direct which arise out of Joint Operations or relate in any way to
Joint Operations. Operator shall represent the Parties and defend or oppose the
claim or suit. Operator may in its sole discretion compromise or settle any such
claim or suit or any related series of claims or suits which are contemplated in
the approved annual Work Program and Budget, or which, if not contemplated by
the approved annual Work Program and Budget, are for an amount not to exceed the
equivalent of U.S. dollars fifty thousand (U.S. $50,000) exclusive of legal
fees. Operator shall obtain the approval and direction of the Operating
Committee on amounts in excess of the above stated amount, which are not
included in the approved annual Work Program and Budget. Each Party shall have
the right to be represented by its own counsel at its own expense in the
settlement, compromise or defense of such claims or suits.

 

5.5(B)                Any Party shall promptly notify the other Parties of any
claim made against it by a third party which arises out of or may affect the
Joint Operations, and such Party shall defend or settle the same in accordance
with any directions given by the Operating Committee. Those costs, expenses and
damages, which are incurred pursuant to such defense or settlement and which are
attributable to Joint Operations, shall be reimbursed by Operator to such Party
and charged to the Joint Account.

 

5.5(C)                 Notwithstanding Article 5.5(A) and Article 5.5(B), each
Party shall have the right to participate in any such suit, prosecution, defense
or settlement conducted in accordance with Article 5.5(A) and Article 5.5(B) at
its sole cost and expense; provided always that no Party may settle its
Participating Interest share of any claim without first

 

22

--------------------------------------------------------------------------------


 

satisfying the Operating Committee that it can do so without prejudicing the
interests of the Joint Operations.

 

5.6                               LIMITATION ON LIABILITY OF OPERATOR AND TOM
INDEMNITEES

 

5.6(A)               Except as set out in Article 5.6(C):

 

(1)                                  No Operator Indemnitees or TOM Indemnitees
shall bear (except as a Party to the extent of its Participating Interest share)
any damage, loss, cost, expense or liability resulting from performing (or
failing to perform) its duties, obligations and functions under this Agreement,
and Operator Indemnitees are hereby released from liability to the other Parties
and among them under this Agreement and the Operating Services Agreement, as
applicable, for any and all damages, losses, costs, expenses and liabilities
arising out of, incident to or resulting from such performance or failure to
perform, even though caused in whole or in part by a pre-existing defect, the
negligence (whether sole, joint or concurrent), Gross Negligence and/or Willful
Misconduct, strict liability or other legal fault of any Operator Indemnitee or
the TOM Indemnitees.

 

(2)                                  The Parties shall in proportion to their
Participating Interests defend and indemnify Operator Indemnitees from any and
all damages, losses, costs, expenses (including reasonable legal costs, expenses
and attorneys’ fees) and liabilities incident to claims, demands or causes of
action brought by or on behalf of any person or entity, which claims, demands or
causes of action arise out of, are incident to or result from Joint Operations,
even though caused in whole or in part by a pre-existing defect, the negligence
(whether sole, joint or concurrent), Gross Negligence and/or Willful Misconduct,
strict liability or other legal fault of any Operator Indemnitee or TOM
Indemnitees.

 

5.6(B)                 Nothing in this Article 5.6 shall be deemed to relieve
Operator from its obligation to perform its duties, obligations and functions
under this Agreement, or the Party designated as Operator from its Participating
Interest share of any damage, loss, cost, expense or liability arising out of,
incident to or resulting from Joint Operations.

 

5.6(C)                 Notwithstanding Article 5.6(A), if any Senior Supervisory
Personnel of Operator or its Affiliates engage in Gross Negligence and/or
Willful Misconduct that proximately causes the Parties to incur damage, loss,
cost, expense or liability for claims, demands or causes of action referred to
in Articles 5.6(A), then, in addition to its Participating Interest share,
Operator alone shall bear the first U.S. dollars ten million (U.S. $10,000,000)
of such damages, losses, costs, expenses and liabilities.

 

Notwithstanding the foregoing, under no circumstances shall any Operator
Indemnitee or TOM Indemnitee (except as a Party to the extent of its
Participating Interest) bear any Consequential Loss or Environmental Loss.

 

23

--------------------------------------------------------------------------------


 

5.7                               INSURANCE OBTAINED BY OPERATOR

 

5.7(A)               Operator shall procure and maintain or cause to be procured
and maintained for the Joint Account all insurance in the types and amounts
required by the Contract and Laws/Regulations.

 

5.7(B)                 Operator shall procure and maintain any additional
insurance, at reasonable rates, as the Operating Committee may from time to time
require. In the event that such further insurance is, in Operator’s reasonable
opinion, unavailable or available only at an unreasonable cost, Operator shall
promptly notify the Parties in order to allow the Operating Committee to
reconsider such further insurance.

 

5.7(C)                 Each Party will be provided the opportunity to underwrite
any or all of the insurance to be obtained by Operator under Articles 5.7.A and
5.7.B, through such Party’s Affiliate insurance company or, if direct insurance
is not so permitted, through reinsurance policies to such Party’s Affiliate
insurance company, and each such Party shall furnish to Operator details of the
proposed insurance. If Operator in its discretion is satisfied with the security
and creditworthiness of such insurance or reinsurance arrangements, and that the
premiums for such insurance or reinsurance will not be significantly higher than
market rate and will be recoverable under the Contract, then Operator shall
procure such insurance or reinsurance from such Party.

 

5.7(D)                Subject to the Contract and applicable Laws/Regulations,
any Party may elect not to participate in the insurance to be procured under
Article 5.7(B) provided such Party:

 

(1)                                  Promptly notifies Operator to that effect;

 

(2)                                  Does not interfere with Operator’s
negotiations for such insurance; and

 

(3)                                  Provides to the Operator before the
relevant operations begin (and at least annually during the continuance of such
operations) a current certificate of adequate coverage or other evidence of
financial responsibility which fully covers such non-participating Party’s
Participating Interest share of the risks that would be covered by the insurance
procured under Article 5.7(B), and which the Operating Committee may determine
to be acceptable. No such determination of acceptability shall in any way
absolve a non-participating Party from its obligation to meet each cash call or
billing (except, under Article 5.7(E), regarding the costs of the insurance
policy in which such Party has elected not to participate) including any cash
call or billing with respect to damages and losses and/or the costs of remedying
the same in accordance with the terms of this Agreement, the Contract and
applicable Laws/Regulations. If such non-participating Party obtains other
insurance, such insurance shall contain

 

(a)                                  a waiver of subrogation in favor of all the
other Parties, Operator and their insurers but only with respect to their
interests under this Agreement;

 

(b)                                 provide that thirty (30) Days written notice
be given to Operator prior to any material change in, or cancellation of, such
insurance policy;

 

24

--------------------------------------------------------------------------------


 

(c)                                  be primary to, and receive no contribution
from, any other insurance maintained by or on behalf of, or benefiting Operator
or the other Parties; and

 

(d)                                 contain adequate territorial extensions and
coverage in the location of the Joint Operations; and

 

(4)                                  is responsible for all deductibles,
coinsurance payments, self-insured exposures, and uninsured or underinsured
exposures relating to its interests under this Agreement.

 

5.7(E)                  The cost of insurance in which all the Parties are
participating shall be for the Joint Account and the cost of insurance in which
fewer than all the Parties are participating shall be charged to the Parties
participating in proportion to their respective Participating Interests. Subject
to the preceding sentence, the cost of insurance with respect to an Exclusive
Operation shall be charged to the Consenting Parties.

 

5.7(F)                  Operator shall, with respect to all insurance obtained
pursuant to this Article 5.7:

 

(1)                                 use reasonable endeavors to procure or cause
to be procured such insurance prior to or concurrent with, the commencement of
relevant operations and maintain or cause to be maintained such insurance during
the term of the relevant operations or any longer term required under the
Contract or applicable Laws/Regulations;

 

(2)                                 promptly inform the participating Parties
when such insurance is obtained and supply them with certificates of insurance
or copies of the relevant policies when the same are issued;

 

(3)                                 arrange for the participating Parties,
according to their respective Participating Interests, to be named as
co-insureds on the relevant policies with waivers of subrogation in favor of all
the Parties but only to the extent of their interests under this Agreement;

 

(4)                                 use reasonable endeavors to ensure that each
policy shall survive the default or bankruptcy of the insured for claims arising
out of an event before such default or bankruptcy and that all rights of the
insured shall revert to the Parties not in default or bankruptcy; and

 

(5)                                 duly file all claims and take all necessary
and proper steps to collect any proceeds and credit any proceeds to the
participating Parties in proportion to their respective Participating Interests.

 

5.7(G)                 Operator shall use reasonable efforts to require all
contractors performing work with respect to Joint Operations to:

 

(1)                                 obtain and maintain any and all insurance in
the types and amounts required by any applicable Laws/Regulations or any
decision of the Operating Committee;

 

25

--------------------------------------------------------------------------------


 

(2)                                  name the Parties as additional insureds on
such contractors’ insurance policies and obtain from their insurers waivers of
all rights of recourse against the Parties and their insurers; and

 

(3)                                  provide Operator with certificates
evidencing such insurance prior to the commencement of their services.

 

5.8                               COMMINGLING OF FUNDS

 

5.8(A)                Operator may not commingle with such Party’s own funds or
any funds for operations and activities not related to the Contract, the monies
that Operator receives from or for the Joint Account pursuant to this Agreement.
However, Operator reserves the right to make future proposals to the Operating
Committee with respect to the commingling of funds to achieve financial
efficiency.

 

5.8(B)                The Operating Committee may decide that monies Operator
receives for the Joint Account shall be deposited in an interest-bearing
account.

 

5.8(C)                 Interest earned shall be allocated among the Parties on
an equitable basis taking into account the date of the funding by each Party and
its share of the Joint Account monies. Operator shall apply such earned interest
to the next succeeding cash call or, if directed by the Operating Committee, pay
it to the Parties.

 

5.9                               RESIGNATION OF OPERATOR

 

Subject to Article 5.11, Operator may resign as Operator at any time by so
notifying the other Parties at least one hundred and twenty (120) Days prior to
the effective date of such resignation.

 

5.10                        REMOVAL OF OPERATOR

 

5.10(A)         Subject to Article 5.11, Operator shall be removed upon receipt
of notice from any Non-Operator if:

 

(1)                                 An order is made by a court or an effective
resolution is passed for the reorganization under any bankruptcy law,
dissolution, liquidation, or winding up of Operator;

 

(2)                                  Operator decides to dissolve, liquidate,
wind up, or otherwise terminate its existence;

 

(3)                                  Operator becomes insolvent, bankrupt or
makes an assignment for the benefit of creditors; or

 

(4)                                  A receiver is appointed for a substantial
part of Operator’s assets.

 

5.10(B)       Subject to Article 5.11, Operator may be removed by the decision
of the Non-Operators if Operator has committed a material breach of this
Agreement and has either failed to commence to cure that breach within thirty
(30) Days of receipt of a notice from the Non-Operators detailing the alleged
breach or the alleged failure to diligently pursue the cure to completion. Any
decision of the Non-Operators to give notice of breach to

 

26

--------------------------------------------------------------------------------


 

Operator or to remove Operator under this Article 5.10(B) shall be made by an
affirmative vote of one hundred percent (100%) of the Non-Operators excluding
the vote of any Party which is an Affiliate of the Operator, if any. However, if
Operator disputes such alleged commission of or failure to cure a material
breach in accordance with Article 18.2 and Operator continues to perform its
obligations under this Agremeent (except with respect to the alleged material
breach), then Operator shall not be removed and no successor Operator may be
appointed pending final adjudication or settlement of such dispute.

 

5.10(C)           If Operator together with any Affiliate of Operator becomes
the holder of a Participating Interest of less than twenty-five percent (25%),
then Operator shall be required to promptly notify the other Parties. The
Operating Committee shall then vote within thirty (30) Days of such notification
on whether or not a successor Operator should be named pursuant to Article 5.11.

 

5.11                        APPOINTMENT OF SUCCESSOR

 

When a change of Operator occurs pursuant to Article 5.9 or Article 5.10:

 

5.11(A)     The Operating Committee shall meet as soon as possible to appoint a
successor Operator pursuant to the voting procedure of Article 4.9. However, no
Party may be appointed successor Operator against its will.

 

5.11(B)      If an Operator is removed, other than in the case of Article
5.10(C), neither Operator nor any Affiliate of Operator shall have the right to
vote for itself on the appointment of a successor Operator, nor be considered as
a candidate for the successor Operator.

 

5.11(C)     A resigning or removed Operator shall be compensated out of the
Joint Account for its reasonable expenses directly related to its resignation or
removal, except in the case of Article 5.10(B).

 

5.11(D)      The resigning or removed Operator and the successor Operator shall
arrange for the taking of an inventory of all Joint Property and Hydrocarbons,
and an audit of the books and records of the removed Operator. Such inventory
and audit shall be completed, if possible, no later than the effective date of
the change of Operator and shall be subject to the approval of the Operating
Committee. The liabilities and expenses of such inventory and audit shall be
charged to the Joint Account.

 

5.11(E)      The resignation or removal of Operator and its replacement by the
successor Operator shall not become effective prior to receipt of any necessary
Government approvals.

 

5.11(F)      Upon the effective date of the resignation or removal, the
successor Operator shall succeed to all duties, rights and authority prescribed
for Operator. The former Operator shall transfer to the successor Operator
custody of all Joint Property, books of account, records and other documents
maintained by Operator pertaining to the Area and to Joint Operations. Upon
delivery of the above-described property and data, the former Operator shall be
released and discharged from all obligations and liabilities as Operator
accruing after such date.

 

27

--------------------------------------------------------------------------------


 

5.12                        HEALTH, SAFETY AND ENVIRONMENT (“HSE”)

 

5.12(A)         Operator shall in the conduct of Joint Operations:

 

(1)                                  Prepare and establish an HSE Plan designed
to achieve safe and reliable conduct of operations and activities, to avoid
significant and unintended impact on the safety and health of people, on
property, and on the environment, and to comply with Laws relating to HSE;

 

(2)                                  Carry out the HSE Plan in conformance with
the Laws/Regulations relating to HSE and in a manner consistent with standards
and procedures generally followed in the international petroleum industry under
similar circumstances;

 

(3)                                     Plan and conduct Joint Operations
consistent with the HSE Plan; and

 

(4)                                     Design and operate Joint Property
consistent with the HSE Plan.

 

5.12(B)      The Operating Committee shall at least annually review and approve
the HSE Plan, the implementation of the HSE Plan, and the effectiveness of the
Plan.

 

5.12(C)       In the conduct of Joint Operations, Operator shall establish and
implement a program for regular HSE assessments. The purpose of such assessments
is to periodically review HSE systems and procedures, including actual practice
and performance, to verify that the HSE Plan is in place and fulfills the
requirements of Article 5.12(A), that the HSE Plan is being properly implemented
and that the HSE Plan, as carried out, is effective. Operator shall, at a
minimum, conduct such an assessment before entering into significant new Joint
Operations and before undertaking any major changes to existing Joint
Operations. Upon reasonable notice given to Operator, any Party shall have the
right to participate in such HSE assessments.

 

5.12(D)      Operator shall require its contractors, consultants and agents
undertaking activities for the Joint Account to manage HSE risks in a manner
consistent with the HSE Plan.

 

5.12(E)       Operator shall establish and enforce rules consistent with those
generally followed in the international petroleum industry under similar
circumstances that, at a minimum, prohibit within the Contract Area the misuse
of prescribed drugs and the possession, use, distribution, or sale of any of the
following:

 

(1)                                     Firearms, explosives, or other weapons
without the prior written approval of senior management of Operator;

 

(2)                                     Alcoholic beverages without the prior
written approval of senior management of Operator; and

 

(3)                                     Illicit or non-prescribed controlled
substances.

 

5.12(F)        Without prejudice to a Party’s rights under Article 5.2(B)(8),
with reasonable advance notice, Operator shall permit at all reasonable times
during normal business hours each Non-Operator (at its own risk and cost) to
conduct an audit of the HSE Plan, its implementation and effectiveness. Where
there are two or more Non-Operators, the

 

28

--------------------------------------------------------------------------------


 

Non-Operators shall make a reasonable effort to conduct joint or simultaneous
HSE audits in a manner that will result in a minimum of inconvenience to
Operator.

 

ARTICLE 6 - WORK PROGRAMS AND BUDGETS

 

6.1                               PREPARATION AND APPROVAL

 

6.1(A)           If not previously approved, Operator and Technical Operations
Manager shall as soon as possible jointly prepare and deliver to the Parties a
proposed Work Program and Budget detailing the Joint Operations to be performed
for the remainder of the current Calendar Year and, if appropriate, for the
following Calendar Year. Within thirty (30) Days of such delivery, the Operating
Committee shall meet to consider and to endeavor to agree on a Work Program and
Budget. At least sixty (60) Days prior to the annual submittal date pursuant to
the Contract, Operatorand Technical Operations Manager shall deliver to the
Parties a proposed annual Work Program and Budget detailing the Joint Operations
Operator and Technical Operations Manager propose to be performed and the
estimated costs forecast to be charged to the Joint Account during the following
Calendar Year. Within fifteen (15) Days of such delivery the Operating Committee
shall meet to consider and to endeavor to agree on a Work Program and Budget.

 

6.1(B)            During the preparation of the proposed Work Programs and
Budgets, Appraisal Plans and Development Plans contemplated in this Article 6,
Operator and Technical Operations Manager shall consult with the Operating
Committee, the appropriate subcommittees, and each other regarding the contents
of such Work Programs and Budgets, Appraisal Plans, and Development Plans. The
Technical Operations Manager shall be responsible for the preparation and the
presentation of the proposed Work Programs and Budgets that relate to the types
of operations delegated to it under Article 5(1)B and the Operator shall be
responsible for the preparation and the presentation of all other matters. For
sake of clarity Operator and Technical Operations Manager shall consult and
cooperate with each other in the preparation and the presentation of Work
Programs and Budgets.

 

6.1(C)                 Each annual Work Program and Budget shall with respect to
the applicable Calendar Year contain inter alia:

 

(1)                                 An itemized list of the operations and
activities to be conducted, described in sufficient detail to afford ready
identification of the nature, scope, location, timing, and duration of each such
operation and activity, including:

 

(a)                             designating whether such line item is intended
to satisfy the Minimum Work Obligations of the Contract, the commitments of a
previously approved appraisal Work Program and Budget, and/or the commitments of
a previously approved Development Plan; and

 

(b)                            specifying whether such line item is firm or
contingent and the conditions under which the Operating Committee may decide to
make a contingent line item firm;

 

29

--------------------------------------------------------------------------------


 

(2)           An estimate of the costs corresponding to each such line item
enumerated in sufficient detail to be readily tracked and charged under the
Accounting Procedure and consistent with the Contract;

 

(3)           An estimate of funds to be expended by Calendar Quarter;

 

(4)           During the Exploration Period, a forecast of annual operations and
activities and corresponding estimated costs through the end of the Exploration
Period;

 

(5)           Information with respect to the estimated manpower requirements of
Operator and costs and Operator’s allocation procedures under the Accounting
Procedure;

 

(6)           Reasonable and necessary supporting information; and

 

(7)           Any additional information and detail as the Operating Committee
may deem suitable.

 

6.1(D)   Within fifteen (15) Days of such delivery, or earlier if necessary to
meet any applicable deadline under the Contract, the Operating Committee shall
meet to consider, modify (if appropriate), and either approve or reject the
proposed Work Program and Budget (including any agreed modifications) under
Article 4.9; provided that no Work Program and Budget may provide for Appraisal
Operations that exceed the scope of, or conflict with, any previously approved
Appraisal Plan, and/or provide for Development Operations that exceed the scope
of, or conflict with, any previously approved Development Plan, unless such
previously approved plans, programs, and budgets are amended at or before the
adoption of the annual Work Program and Budget.

 

6.1(E)    Any Joint Operations that cannot be efficiently completed within a
single Calendar Year may be proposed in a multi-year Work Program and Budget.
Upon approval by the Operating Committee, such multi-year Work Program and
Budget shall, subject only to revisions approved by the Operating Committee
afterwards: (i) remain in effect as between the Parties (and the associated cost
estimate shall be a binding pro-rata obligation of each Party) through the
completion of such Joint Operations; and (ii) be reflected in each annual Work
Program and Budget. If the Contract requires that Work Programs and Budgets be
submitted to the Government for approval, such multi-year Work Program and
Budget shall be submitted to the Government either in a single request for a
multi-year approval or as part of the annual approval process, under the
Contract.

 

6.1(F)    Approval of a Work Program and Budget by the Operating Committee shall
authorize Operator to submit such Work Program and Budget to the Government for
approval (if required) under the Contract. If the Government requests changes to
such Work Program and Budget as a condition to granting its approval under the
Contract, Operator shall promptly notify the Parties of the Government’s
proposed changes and shall submit a revised Work Program and Budget to the
Operating Committee for further consideration.

 

6.1(G)    If a Work Program and Budget is not approved by the Operating
Committee at least two (2) Business Days before the last date for Government
approval under the Contract,

 

30

--------------------------------------------------------------------------------


 

Operator may submit to the Government a Work Program and Budget for the
applicable Calendar Year, setting out those Joint Operations, which are:

 

(1)          consistent with the scope of, and not in conflict with, the Minimum
Work Obligations of the Contract, the commitments of a previously approved
appraisal Work Program and Budget, and/or the commitments of a previously
approved Development Plan; and

 

(2)          reasonably necessary to keep the Contract in full force and effect,
to satisfy the Minimum Work Obligations of the Contract, to meet the commitments
of a previously approved appraisal Work Program and Budget, and to meet the
commitments of a previously approved Development Plan, that in each case are
required to be carried out during the relevant Calendar Year. In determining the
Joint Operations that are reasonably necessary for the purposes of the preceding
sentence:

 

(a)          with respect to types of Joint Operations delegated to Technical
Operations Manager under the Operating Services Agreement, Technical Operations
Manager shall choose between those competing proposals; and

 

(b)          with respect to types of Joint Operations not delegated to
Technical Operations Manager under the Operating Services Agreement, Operator
shall choose between those competing proposals.

 

In this event, the Operating Committee shall be deemed to have approved such
Work Program and Budget. Operator shall be reimbursed by the Parties for its
Participating Interest share of costs deemed approved under this Article 6.1(G).

 

6.1(H)   A Party may at any time, by notice to the other Parties, propose that a
Work Program and Budget be amended. To the extent that such amendment is
approved by the Operating Committee, the relevant Work Program and Budget shall,
subject to obtaining any requisite Government approval under the Contract, be
deemed amended accordingly; provided that, any such amendment shall not
deauthorize or invalidate any commitment or expenditure already made by Operator
in accordance with any previous authorization given under this Agreement.

 

6.1(I)     If a Work Program and Budget, as proposed, revised and/or amended, is
approved by the Operating Committee and satisfies the requirements of the
Contract, including (if required) being approved, or deemed to be approved, by
the Government, Operator shall, subject to complying with Articles 6.7 and 6.8,
be authorized to conduct the Joint Operations set out in such approved Work
Program and Budget.

 

6.2                         EXPLORATION AND APPRAISAL

 

6.2(A)   Subject to Article 6.7, approval of any Work Program and Budget that
includes:

 

31

--------------------------------------------------------------------------------


 

(1)           An Exploration Well, whether by drilling, Deepening or
Sidetracking, shall include approval for all expenditures necessary for
drilling, Deepening or Sidetracking, as applicable, and Testing and Completing
an Exploration Well.

 

(2)           An Appraisal Well, whether by drilling, Deepening or Sidetracking,
shall include approval for all expenditures necessary for drilling, Deepening or
Sidetracking, as applicable, and Testing and Completing such Appraisal Well.

 

6.2(B)   Any Party desiring to propose a Completion attempt, or an alternative
Completion attempt, must do so within the time period provided in
Article 4.12(A)(1) by notifying all other Parties. Any such proposal shall
include an AFE for such Completion costs.

 

6.2(C)   If a Discovery is made, Operator shall deliver any notice of Discovery
required under the Contract and shall as soon as possible submit to the Parties
a report containing available details concerning the Discovery and Operator’s
recommendation as to whether the Discovery merits appraisal.

 

6.2(D)   If the Operating Committee determines that the Discovery merits
appraisal, Operator shall within forty-five (45) Days, deliver to the Parties a
proposed Appraisal Plan for such Discovery, which shall in addition to the
information required under Article 6.1(C) contain:

 

(1)             A delineation of the proposed Appraisal Area; and

 

(2)             Any other information concerning the proposed Appraisal
Operations requested by a Party,

 

together with the proposed appraisal Work Program and Budget (or a multi-year
appraisal Work Program and Budget under Article 6.1(E) to carry out the first
Calendar Year of the Appraisal Plan, and provisional Work Programs and Budgets
to carry out the remainder of the Appraisal Plan.

 

6.2(E)    Within fifteen (15) Days after receipt of the the proposed Appraisal
Plan and associated proposed appraisal Work Program and Budget, or earlier if
necessary to meet any applicable deadline under the Contract, the Operating
Committee shall meet to consider, modify (if appropriate) and then either
approve or reject the proposed Appraisal Plan (including any proposed
modifications) and the first annual (or multi-year) appraisal Work Program and
Budget.

 

6.2(F)    If Operating Committee approves the Appraisal Plan and the associated
appraisal Work Program and Budget, Operator shall, as soon as possible, take
such steps as may be required under the Contract to secure approval of such
Appraisal Plan and the associated appraisal Work Program and Budget for the
first Calendar Year by the Government. In the event the Government requires
changes in the appraisal Work Program and Budget for the first Calendar Year as
a condition to granting its approval under the Contract, then Operator shall
promptly notify the Parties of the Government’s proposed changes and may submit
a revised Appraisal Plan and associated appraisal Work Program and Budget for
the first Calendar Yearto the Operating Committee for further consideration.

 

32

--------------------------------------------------------------------------------


 

6.2(G)    If the Appraisal Plan is approved by the Government, the associated
appraisal Work Program and Budget for the first Calendar Year shall be deemed to
be incorporated into and form part of the then current annual Work Program and
Budget.

 

6.3                         DEVELOPMENT

 

6.3(A)   If the Operating Committee determines that a Discovery may be a
Commercial Discovery, Operator shall, as soon as practicable after such
determination, deliver to the Parties a proposed Development Plan for such
Discovery, which shall in addition to the information required under
Article 6.1(C) contain, inter alia:

 

(1)          A delineation of the proposed Exploitation Area; and

 

(2)          An estimated date for the commencement of production;

 

(3)          A production forecast of estimated production of each type of
Hydrocarbon to be produced by Calendar Year for the estimated productive life of
the Commercial Discovery;

 

(4)          A description of all material facilities to be constructed as Joint
Property;

 

(5)          An estimated decommissioning Work Program and Budget; and

 

(6)          Any other information related to development operations and
production operations requested by the Operating Committee;

 

together with the proposed development Work Program and Budget (or a multi-year
development Work Program and Budget under Article 6.1(E) for the first Calendar
Year of the Development Plan, and work schedule for the remainder of the
Development Plan.

 

6.3(B)    As soon as practicable after receipt of the proposed Development Plan
and associated proposed development Work Program and Budget, each Party shall
furnish to Operator and the other Parties any comments, suggestions, or proposed
amendments it may have for the proposed Development Plan.

 

Within sixty (60) Days after receipt of the proposed Development Plan and
associated proposed development Work Program and Budget, or earlier if necessary
to meet any applicable deadline under the Contract, the Operating Committee
shall meet to consider, modify (if appropriate) and then either approve or
reject the proposed Development Plan (including any proposed modifications) and
the associated first annual (or multi-year) Work Program and Budget.

 

6.3(C)    If the Operating Committee determines that the Discovery is a
Commercial Discovery and approves the corresponding Development Plan, Operator
shall, as soon as possible, deliver any notice of Commercial Discovery required
under the Contract and take such other steps as may be required under the
Contract to secure approval of the Development Plan and associated development
Work Program and Budget for the first Calendar Year by the Government. In the
event the Government requires changes in the Development Plan and associated
development Work Program and Budget for the

 

33

--------------------------------------------------------------------------------


 

first Calendar Year, then Operator shall promptly notify the Parties of the
Government’s proposed changes and may submit a revised Development Plan and
associated development Work Program and Budget for the first Calendar Year to
the Operating Committee for further consideration.

 

6.3(D)   If the Development Plan is approved by the Government, the associated
development Work Program and Budget for the first Calendar Year shall be
incorporated into and form part of the then current annual Work Program and
Budget. Operator shall periodically review the Development Plan and development
Work Program and Budget and propose amendments as may be prudent, and the
Operating Committee shall consider, modify (if necessary), and approve or reject
those proposed amendments under Article 4.9.

 

6.4                         PRODUCTION

 

6.4(A)   At least one hundred eighty (180) Days before first commercial
production, Operator shall deliver to the Parties a proposed production Work
Program and Budget that shall in addition to the information required under
Article 6.1(C) contain the projected production schedule for the remainder of
the Calendar Year in which first commercial production begins and, if fewer than
six (6) Months remain in the current Calendar Year, for the next Calendar Year.
At least sixty (60) Days prior to the annual submittal date pursuant to the
Contract, Operator shall deliver to the Parties a proposed production Work
Program and Budget that shall in addition to the information required under
Article 6.1(C) contain the projected production schedule for the next Calendar
Year and if required under the Contract and/or this Agreement Decommissioning
plans including estimated costs of Decommissioning.

 

6.4(B)   Within thirty (30) Days after receipt of the proposed production Work
Program and Budget, or earlier if necessary to meet any applicable deadline
under the Contract, the Operating Committee shall meet to consider, modify (if
appropriate) and then either approve or reject the proposed production Work
Program and Budget.

 

6.4(C)   If the Operating Committee approves the production Work Program and
Budget, Operator shall, as soon as possible, take such steps as may be required
under the Contract to secure approval of such production Work Program and Budget
by the Government. Approval of a production Work Program and Budget by the
Operating Committee shall authorize Operator to submit such Work Program and
Budget to the Government for approval (if required) under the Contract. If the
Government requests changes to such production Work Program and Budget Year as a
condition to granting its approval under the Contract, then Operator shall
promptly notify the Parties of the Government’s proposed changes and shall
submit a revised production Work Program and Budget to the Operating Committee
for further consideration.

 

6.4(D)   If a production Work Program and Budget is not approved by the
Operating Committee before the date by which approval is required under the
Contract, Operator may submit to the Government a Work Program and Budget for
the applicable Calendar Year, setting out those Joint Operations that are:

 

34

--------------------------------------------------------------------------------


 

(1)           consistent with the scope of, and not in conflict with, the
commitments of a previously approved Development Plan; and

 

(2)           necessary to keep the Contract in full force and effect and meet
the commitments of a previously approved Development Plan that are required to
be carried out during the relevant Calendar Year.

 

6.5                         DECOMMISSIONING

 

6.5(A)   Operator shall deliver an estimated Decommissioning Work Program and
Budget with the delivery of each draft Development Plan under Article 6.3(A). At
least one hundred and eighty (180) Days before the end of the Calendar Year that
immediately precedes the Calendar Year in which Operator forecasts it will begin
making cash calls for Decommissioning, Operator shall deliver to the Parties a
revised draft Decommissioning Work Program and Budget along with reasonable and
necessary supporting information.

 

6.5(B)   Within thirty (30) Days after receipt of the proposed Decommissioning
Work Program and Budget, or earlier if necessary to meet any applicable deadline
under the Contract, the Operating Committee shall meet to consider, modify (if
appropriate), and then either approve or reject the proposed Decommissioning
Work Program and Budget.

 

6.5(C)   If the Operating Committee approves the Decommissioning Work Program
and Budget, Operator shall, as soon as possible, take such steps as may be
required under the Contract to secure approval of such Decommissioning Work
Program and Budget by the Government. If the Government requests changes to such
Decommissioning Work Program and Budget Year as a condition to granting its
approval under the Contract, then Operator shall promptly notify the Parties of
the Government’s proposed changes and may submit a revised Decommissioning Work
Program and Budget to the Operating Committee for further consideration.
Approval of a Decommissioning Work Program and Budget by the Operating Committee
shall authorize Operator to submit such Work Program and Budget to the
Government for approval (if required) under the Contract.

 

6.5(D)   If a Decommissioning Work Program and Budget is not approved by the
Operating Committee before the date by which approval is required under the
Contract, Operator may submit to the Government a Work Program and Budget for
the applicable Calendar Year, setting out those Joint Operations that are
necessary to keep the Contract in full force and effect and meet the commitments
of a previously approved Development Plan that are required to be carried out
during the relevant Calendar Year.

 

6.6                         CONTRACT AWARDS

 

Subject to the Contract, Operator shall award each contract for Joint Operations
on the following basis (the amounts stated are in thousands of U.S. dollars):

 

Procedure A

 

Procedure B

 

Procedure C

0 to 500

 

>500 to 2,000

 

> 2,000

 

35

--------------------------------------------------------------------------------


 

Procedure A

 

6.6(A)   Operator shall award the contract to the best qualified contractor as
determined by cost, quality and ability to perform the contract properly, on
time, within budgeted cost, and in compliance with applicable legal and
contractual requirements, without the obligation to tender and without informing
or seeking the approval of the Operating Committee, except that before entering
into contracts with Affiliates of Operator exceeding U.S. dollars one hundred
thousand (U.S. $100,000), Operator shall obtain the approval of the Operating
Committee.

 

Procedure B

 

6.6(B)   Operator shall:

 

(1)           Provide the Parties with a list of the entities whom Operator
proposes to invite to tender for the said contract;

 

(2)           Add to the tender list any entity whom a Party reasonably requests
to be added within seven (7) Days of receipt of such list;

 

(3)           Complete the tendering process within a reasonable period of time;

 

(4)           Inform the Parties prior to awarding the contract, of the entities
to whom the contract will be awarded, provided that before awarding contracts to
Affiliates of Operator, which exceed U.S. dollars one hundred thousand (U.S.
$100,000), Operator shall obtain the approval of the Operating Committee;

 

(5)           Circulate to the Parties a competitive bid analysis stating the
reasons for the choice made; and

 

(6)           Upon the request of a Party, provide such Party with a copy of the
final version of the contract.

 

Procedure C

 

6.6(C)   Operator shall:

 

(1)           Provide the Parties with a list of the entities whom Operator
proposes to invite to tender for the contract;

 

(2)           Add to such list any entity whom a Party reasonably requests to be
added within seven (7) Days of receipt of the tender list;

 

(3)           Prepare and dispatch the tender documents to the entities on the
tender list and other Parties;

 

(4)           After the expiration of the period allowed for tendering, consider
and analyze the details of all bids received;

 

(5)           Prepare and circulate to the Parties a competitive bid analysis,
stating the recommendation of Operator as to the entity to whom the contract
should be

 

36

--------------------------------------------------------------------------------


 

awarded, the reasons for the recommendation, and the technical, commercial and
contractual terms to be agreed upon;

 

(6)           obtain the approval of the Operating Committee to the recommended
bid, including bid assessment and award criteria; and

 

(7)           upon the request of a Party, provide such Party with a copy of the
final version of the contract.

 

6.7                         AUTHORIZATION FOR EXPENDITURE (“AFE”) PROCEDURE

 

6.7(A)   Prior to incurring any commitment or expenditure for a Joint Operation
which commitment or expenditure is estimated to be in excess of U.S. dollars one
hundred thousand (U.S. $100,000) for any line item in an approved Work Program
and Budget, Operator shall send to each Party an AFE containing Operator’s best
estimate of the total funds required to carry out such work, the estimated
timing of commitments and/or expenditures, and any other necessary supportive
information.

 

6.7(B)    Any AFE for work subject to the AFE procedure in Article 6.7(A), that
when aggregated with all other commitments and expenditures with respect to the
corresponding line item(s) of an approved Work Program and Budget, are less than
the limits set out in Article 6.8(A), shall be for informational purposes only.
Before incurring any commitments or making any expenditures for work subject to
the AFE procedure in Article 6.7(A) that when aggregated with all other
commitments and expenditures with respect to the corresponding line item(s) of
an approved Work Program and Budget, are more than the limits set out in
Article 6.8(A), Operator shall submit a supplemental AFE for such corresponding
to the line item(s) for approval by the Operating Committee. A Party may vote to
disapprove a supplemental AFE issued under this Article only if (i) the proposed
terms of any third party contract described in the supplemental AFE do not
approximate fair market terms; or (ii) in such Party’s good faith opinion, any
material technical specifications contained in the supplemental AFE that are not
in the approved Work Program and Budget are imprudent or are not supported by
the known data about the formations being drilled.

 

A Party’s vote shall be considered a vote to approve the supplemental AFE unless
the Party specifically describes one or more of the two reasons listed above as
the basis for its vote of disapproval. If the Operating Committee approves a
supplemental AFE for an expenditure or commitment within the applicable time
period under Article 4.12(A), the Work Program and Budget shall, subject to
obtaining any necessary consent required under the Contract, be deemed to be
revised accordingly and Operator shall be authorized to enter into such
commitment or incur such expenditure and conduct the corresponding Joint
Operation under this Agreement; provided that no revised Work Program and Budget
may provide for Appraisal Operations that exceed the scope of, or conflict with,
any previously approved Appraisal Plan, and/or provide for Development
Operations that exceed the scope of, or conflict with, any previously approved
Development Plan, unless such previously approved plans, programs and budgets
are amended at or before the adoption of the supplemental AFE. If the Operating

 

37

--------------------------------------------------------------------------------


 

Committee fails to approve a supplemental AFE for a commitment or expenditure
within the applicable time period, the corresponding Joint Operation shall be
deemed rejected. Operator shall promptly notify the Parties if the proposed
Joint Operation has been rejected, and, subject to Article 7, any Party may
afterwards propose to conduct the operation as an Exclusive Operation under
Article 7. If a Joint Operation is rejected under this Article 6.7(B) or an
operation is approved for differing amounts than those provided for in the
applicable line items of the approved Work Program and Budget, the Work Program
and Budget shall, subject to obtaining any necessary consent required under the
Contract, be deemed to be revised accordingly; provided that no revised Work
Program and Budget may provide for Appraisal Operations that exceed the scope
of, or conflict with, any previously approved Appraisal Plan, and/or provide for
Development Operations that exceed the scope of, or conflict with, any
previously approved Development Plan, unless such previously approved plans,
programs and budgets are amended at or before the adoption of the supplemental
AFE.

 

6.7(C)   Each AFE furnished by Operator shall:

 

(1)           Identify the corresponding Joint Operation by specific reference
to the applicable line items in the Work Program and Budget;

 

(2)           Describe the Joint Operation in detail;

 

(3)           Contain Operator’s best estimate of the total commitments and
expenditures required to carry out such Joint Operation;

 

(4)           Outline the proposed work schedule;

 

(5)           Provide a forecast schedule of commitments and expenditures, if
known; and

 

(6)           Be accompanied by such other supporting information as is
necessary for an informed decision, or as may be requested by a Party.

 

6.8                         OVEREXPENDITURES OF WORK PROGRAMS AND BUDGETS

 

6.8(A)   For commitments and expenditures with respect to any line item of an
approved Work Program and Budget, Operator shall be entitled to incur in
connection with the corresponding Joint operation without further approval of
the Operating Committee a combined over-commitment and over-expenditure for such
line item up to ten percent (10%) of the authorized amount for such line item;
provided that the cumulative total of all over-commitments and over-expenditures
for a Calendar Year shall not exceed five percent (5%) of the total annual Work
Program and Budget in question.

 

6.8(B)    At such time Operator reasonably estimates that the total amount of
the commitments and expenditures actually incurred plus the commitments to be
incurred with respect to such line item exceeds the limits of Article 6.8(A),
Operator shall furnish to the Operating Committee a reasonably detailed estimate
of the total commitments and expenditures required to carry out the Joint
Operation corresponding to such line item, together with supporting information.

 

38

--------------------------------------------------------------------------------


 

(1)          Within thirty (30) Days after receipt of such proposal, or earlier
if necessary to meet any applicable deadline under the Contract, the Operating
Committee shall meet to consider, modify (if appropriate), and then either
approve or reject the proposed revised Work Program and Budget (including any
agreed modifications); provided that no revised Work Program and Budget may
provide for Appraisal Operations that exceed the scope of, or conflict with, any
previously approved Appraisal Plan, and/or provide for Development Operations
that exceed the scope of, or conflict with, any previously approved Development
Plan, unless such previously approved plans, programs, and budgets are amended
at or before the adoption of the revised Work Program and Budget.

 

(2)          If the Operating Committee approves the revised Work Program and
Budget, Operator shall, as soon as possible, take such steps as may be required
under the Contract to secure approval of such revised Work Program and Budget by
the Government. If the Government requires changes to such revised Work Program
and Budget Year as a condition to granting its approval under the Contract, then
Operator shall resubmit the proposed changes to the revised Work Program and
Budget to the Operating Committee for further consideration.

 

6.8(C)   Pending approval of the Operating Committee (and the Government, if
applicable) to any such over-commitment or over-expenditure Operator:

 

(1)             shall not be authorized and shall not make any commitment with
respect to such line item; and

 

(2)             shall use all reasonable endeavors to mitigate any
overexpenditure with respect to such line item.

 

Operator shall promptly give notice of the amounts of over-commitments and
over-expenditures when actually incurred.

 

6.8(D)   The requirements contained in this Article 6 shall be without prejudice
to the rights and duties of Operator to make immediate expenditures, incur
commitments and/or take actions for emergencies under Article 5.2(B)(14);
provided that Operator shall promptly report the particulars of the emergency to
the Parties, together with the future actions it intends to take and its
estimate of the cost of expenditures and commitments incurred or to be incurred.
As soon as practicable, Operator shall submit any necessary budget revision
concerning such emergencies to the Operating Committee for approval and
incorporation into the relevant Work Program and Budget.

 

ARTICLE 7 - OPERATIONS BY LESS THAN ALL PARTIES

 

7.1                         LIMITATION ON APPLICABILITY

 

7.1(A)   No operations may be conducted in furtherance of the Contract except as
Joint Operations under Article 5 or as Exclusive Operations under this
Article 7. No Exclusive Operation shall be conducted (other than the tie-in of
Exclusive Operation facilities with

 

39

--------------------------------------------------------------------------------


 

existing production facilities pursuant to Article 7.9), which conflicts with a
previously approved Joint Operation, or with a previously approved Exclusive
Operation.

 

7.1(B)    Operations which are required to fulfill the Minimum Work Obligations,
except exploration activities pledged pursuant to Article 11.3, must be proposed
and conducted as Joint Operations under Article 5 and may not be proposed or
conducted as Exclusive Operations under this Article 7. Except for Exclusive
Operations relating to Deepening, Testing, Completing, Sidetracking, Plugging
Back, Recompletions or Reworking of a well originally drilled to fulfill the
Minimum Work Obligations or the Carry Obligations, except exploration activities
pledged pursuant to Article 11.3, no Exclusive Operations may be proposed or
conducted until (a) the Minimum Work Obligationsare fulfilled and (b) the
earlier of the date the Carry Obligations are fulfilled and April 1, 2014.

 

7.1(C)    No Party may propose or conduct an Exclusive Operation under this
Article 7, unless and until such Party has properly exercised its right to
propose an Exclusive Operation pursuant to Article 4.13, or is entitled to
conduct an Exclusive Operation pursuant to Article 10.

 

7.1(D)   Any operation that may be proposed and conducted as a Joint Operation,
other than operations pursuant to an approved Development Plan or included in a
Minimum Work Program, may be proposed and conducted as an Exclusive Operation,
subject to the terms of this Article 7.

 

7.2                         PROCEDURE TO PROPOSE EXCLUSIVE OPERATIONS

 

7.2(A)   Subject to Article 7.1, if any Party proposes to conduct an Exclusive
Operation, such Party shall give notice of the proposed operation to all
Parties, other than Non-Consenting Parties who have relinquished their rights to
participate in such operation pursuant to Article 7.4(B) or Article 7.4(F) and
have no option to reinstate such rights under Article 7.4(C). Such notice shall
specify that such operation is proposed as an Exclusive Operation, and shall
include the work to be performed, the location, the objectives, and estimated
cost of such operation.

 

7.2(B)    Any Party entitled to receive such notice shall have the right to
participate in the proposed operation.

 

(1)          For proposals to Deepen, Test, Complete, Sidetrack, Plug Back,
Recomplete or Rework related to Urgent Operational Matters, any such Party
wishing to exercise such right must so notify Operator and the proposing Party
within twenty-four (24) hours after receipt of the notice proposing the
Exclusive Operation.

 

(2)          For proposals to develop a Discovery, any Party wishing to exercise
such right must so notify Operator and the Party proposing to develop within
sixty (60) Days after receipt of the notice proposing the Exclusive Operation.

 

(3)          For all other proposals, any such Party wishing to exercise such
right must so notify Operator and the proposing Party within ten (10) Days after
receipt of the notice proposing the Exclusive Operation;

 

40

--------------------------------------------------------------------------------


 

7.2(C)    Failure of a Party to whom a proposal notice is delivered to properly
reply within the period specified above shall constitute an election by that
Party not to participate in the proposed operation.

 

7.2(D)    If all Parties properly exercise their rights to participate, then the
proposed operation shall be conducted as a Joint Operation. Operator shall
commence such Joint Operation as promptly as practicable and conduct it with due
diligence.

 

7.2(E)    If less than all Parties entitled to receive such proposal notice
properly exercise their rights to participate, then:

 

(1)           Immediately after the expiration of the applicable notice period
set out in Article 7.2(B), Operator shall notify all Parties of the names of the
Consenting Parties and the recommendation of the proposing Party as to whether
the Consenting Parties should proceed with the Exclusive Operation.

 

(2)           Concurrently, Operator shall request the Consenting Parties to
specify the Participating Interest each Consenting Party is willing to bear in
the Exclusive Operation.

 

(3)           Within twenty-four (24) hours after receipt of such notice, each
Consenting Party shall respond to Operator stating that it is willing to bear a
Participating Interest in such Exclusive Operation equal to:

 

(a)           Only its Participating Interest as stated in Article 3.2(A);

 

(b)           A fraction, the numerator of which is such Consenting Party’s
Participating Interest as stated in Article 3.2(A) and the denominator of which
is the aggregate of the Participating Interests of the Consenting Parties as
stated in Article 3.2(A); or

 

(c)           The total of its Participating Interest as contemplated by
Article 7.2(E)(3)(b) plus all or any part of the difference between one hundred
percent (100%) and the total of the Participating Interests subscribed by the
other Consenting Parties. Any portion of such difference subscribed for by more
than one Party shall be distributed to each subscriber on a pro-rata basis.

 

(4)           Any Consenting Party failing to advise Operator within the
response period set out above shall be deemed to have elected to bear the
Participating Interest set out in Article 7.2(E)(3)(b) as to the Exclusive
Operation.

 

(5)           If within the response period set out above, the Consenting
Parties subscribe less than one hundred percent (100%) of the Participating
Interest in the Exclusive Operation, the Party proposing such Exclusive
Operation shall be deemed to have withdrawn its proposal for the Exclusive
Operation, unless within twenty-four (24) hours of the expiry of the response
period set out in Article 7.2(E)(3), the proposing Party notifies the other
Consenting Parties that the proposing Party shall bear the unsubscribed
Participating Interest.

 

41

--------------------------------------------------------------------------------


 

(6)           If one hundred percent (100%) subscription to the proposed
Exclusive Operation is obtained, Operator a shall promptly notify the Consenting
Parties of their Participating Interests in the Exclusive Operation.

 

(7)           As soon as any Exclusive Operation is fully subscribed pursuant to
Article 7.2(E)(6) Operator (subject to Article 7.10(D)), shall commence such
Exclusive Operation as promptly as practicable and conduct it with due diligence
in accordance with this Agreement.

 

(8)           If such Exclusive Operation has not been commenced within ninety
(90) Days or five (5) Days if a drilling rig is standing by on location
(excluding any extension specifically agreed by all Parties or allowed by the
force majeure provisions of Article 16 after the date of the notice given by
Operator under Article 7.2(E)(6), the right to conduct such Exclusive Operation
shall terminate. If any Party still desires to conduct such Exclusive Operation,
notice proposing such operation must be resubmitted to the Parties in accordance
with Article 4, as if no proposal to conduct an Exclusive Operation had been
previously made.

 

7.3                         RESPONSIBILITY FOR EXCLUSIVE OPERATIONS

 

7.3(A)           The Consenting Parties shall bear in accordance with the
Participating Interests agreed under Article 7.2(E) the entire cost and
liability of conducting an Exclusive Operation and shall indemnify the
Non-Consenting Parties from any and all costs and liabilities incurred incident
to such Exclusive Operation (including Consequential Loss and Environmental
Loss) but excluding costs and liabilities for which the Operator or Technical
Operations Manager is solely responsible under Article 5.6 and shall keep the
Area free and clear of all liens and encumbrances of every kind created by or
arising from such Exclusive Operation.

 

7.3(B)    Notwithstanding Article 7.3(A), each Party shall continue to bear its
Participating Interest share of the cost and liability incident to the
operations in which it participated, including plugging and abandoning and
restoring the surface location, but only to the extent those costs were not
increased by the Exclusive Operation.

 

7.4                         CONSEQUENCES OF EXCLUSIVE OPERATIONS

 

7.4(A)    With regard to any Exclusive Operation, for so long as a
Non-Consenting Party has the option under Article 7.4(C) to reinstate the rights
it relinquished under Article 7.4(B), such Non-Consenting Party shall be
entitled to have access concurrently with the Consenting Parties to all data and
other information relating to such Exclusive Operation other than data obtained
in an Exclusive Operation for the purpose of acquiring G & G Data. If a
Non-Consenting Party desires to receive and acquire the right to use such G & G
Data, then such Non-Consenting Party shall have the right to do so by paying to
the Consenting Parties its Participating Interest share as set out in
Article 3.2(A) of the cost incurred in obtaining such G & G Data.

 

7.4(B)    Subject to Article 7.4(C), each Non-Consenting Party shall be deemed
to have relinquished to the Consenting Parties, and the Consenting Parties shall
be deemed to

 

42

--------------------------------------------------------------------------------


 

exclusively own, in proportion to their respective Participating Interests in
any Exclusive Operation:

 

(1)           All of each such Non-Consenting Party’s right:

 

(a)           to participate in further operations to drill, Deepen, Recomplete,
Rework, Sidetrack, Test in the well, or Deepened or Sidetracked portion of a
well, in which the Exclusive Operation was conducted; and

 

(b)           under the Contract to take and dispose of Hydrocarbons produced
and saved from the well, or from a Deepened or Sidetracked portion of a well, in
which the Exclusive Operation was conducted; and

 

(2)           All of each such Non-Consenting Party’s right to:

 

(a)           participate in any Discovery made during such Exclusive Operation;

 

(b)           participate in any Discovery appraised under an Appraisal Plan
conducted in the course of such Exclusive Operation; and

 

(c)           take and dispose of Hydrocarbons produced and saved from any
Appraisal Well or Development Well drilled during such Exclusive Operation.

 

7.4(C)    A Non-Consenting Party shall have only the following options to
reinstate the rights it relinquished pursuant to Article 7.4(B):

 

(1)           If the Consenting Parties decide to appraise a Discovery made in
the course of an Exclusive Operation, the Consenting Parties shall submit to
each Non-Consenting Party the approved appraisal program. For fifteen (15) Days
(or twenty four (24) hours for Urgent Operational Matters) from receipt of such
appraisal program, each Non-Consenting Party shall have the option to reinstate
the rights it relinquished pursuant to Article 7.4(B) and to participate in such
appraisal program. The Non-Consenting Party may exercise such option by
notifying Operator within the period specified above that such Non-Consenting
Party agrees to bear its Participating Interest share of the expense and
liability of such appraisal program, to pay the lump sum amount as set out in
Article 7.5(A) and to pay the Cash Premium set out in Article 7.5(B);

 

(2)           If the Consenting Parties decide to develop a Discovery made or
appraised in the course of an Exclusive Operation, the Consenting Parties shall
submit to the Non-Consenting Parties a Development Plan substantially in the
form intended to be submitted to the Government under the Contract. For thirty
(30) Days from receipt of such Development Plan or such lesser period of time
prescribed by the Contract, each Non-Consenting Party shall have the option to
reinstate the rights it relinquished pursuant to Article 7.4(B) and to
participate in such Development Plan. The Non-Consenting Party may exercise such
option by notifying Operator within the period specified above that such
Non-Consenting Party agrees to (i) bear its Participating Interest share of the
liability and expense of such Development Plan and such future operating and
producing costs; and (ii) to pay

 

43

--------------------------------------------------------------------------------


 

the lump sum amount as set out in Article 7.5(A); and (iii) to pay, at the
choice of the Non-Consenting Party exercising such option, either the Cash
Premium set out in Article 7.5 (B) or the In Kind Premium set out in
Article 7.5(C);

 

(3)           When the Consenting Parties initiate first commercial production
from a Discovery developed as an Exclusive Operation, the Consenting Parties
shall submit to the Non-Consenting Parties the Development Plan approved under
the Contract together with a detailed statement of the costs incurred
implementing the Development Plan for such Discovery. For thirty (30) Days from
the date of first commercial production, each Non-Consenting Party shall have
the option to reinstate the rights it relinquished pursuant to
Article 7.4(B) and to participate in such Development. The Non-Consenting Party
may exercise such option by notifying Operator within the period specified above
that such Non-Consenting Party agrees to (i) bear its Participating Interest
share of the liability and expense of future Development, operating and
producing costs; and (ii) to pay the lump sum amount as set out in
Article 7.5(A) and (iii) to pay, at the choice of the Non-Consenting Party
exercising such option, either the Cash Premium set out in Article 7.5(B) or the
In Kind Premium set out in Article 7.5(C);

 

(4)           If the Consenting Parties decide to Deepen, Complete, Sidetrack,
Plug Back or Recomplete an Exclusive Well and such further operation was not
included in the original proposal for such Exclusive Well, the Consenting
Parties shall submit to the Non-Consenting Parties the approved AFE for such
further operation. For fifteen (15) Days (or twenty four (24) hours for Urgent
Operational Matters) from receipt of such AFE, each Non-Consenting Party shall
have the option to reinstate the rights it relinquished pursuant to
Article 7.4(B) and to participate in such operation. The Non-Consenting Party
may exercise such option by notifying Operator within the period specified above
that such Non-Consenting Party agrees to bear its Participating Interest share
of the liability and expense of such further operation, to pay the lump sum
amount as set out in Article 7.5(A) and to pay the Cash Premium set out in
Article 7.5(B);

 

A Non-Consenting Party shall not be entitled to reinstate its rights in any
other type of operation.

 

7.4(D)   If a Non-Consenting Party does not properly and in a timely manner
exercise such option to reinstate, including paying in a timely manner in
accordance with Article 7.5 all amounts due to the Consenting Parties, such
Non-Consenting Party shall have forfeited the options as set out in
Article 7.4(C) and the right to participate in the proposed program, unless such
program, plan or operation is materially modified or expanded (in which case a
new notice and option shall be given to such Non-Consenting Party under
Article 7.4(C)).

 

7.4(E)    A Non-Consenting Party that wishes to exercise its option under
Article 7.4(C) shall notify the Consenting Parties that it agrees to bear its
share of the liability and expense of such appraisal program, Development Plan
or further operation, as the case may be, and to reimburse the amounts set out
in Articles 7.5(A) and 7.5(B) that such Non-

 

44

--------------------------------------------------------------------------------


 

Consenting Party had not previously paid. A Non-Consenting Party shall become a
Consenting Party with regard to an Exclusive Operation at such time as the
Non-Consenting Party gives notice pursuant to Article 7.4(C); provided that such
Non-Consenting Party shall in no way be deemed to be entitled to any lump sum
amount Cash Premium paid incident to such Exclusive Operation. The Participating
Interest of such Non-Consenting Party in such Exclusive Operation shall be its
Participating Interest set out in Article 3.2(A). The Consenting Parties shall
contribute to the Participating Interest of the Non-Consenting Party in
proportion to the incremental Participating Interest that each agreed to bear
under Article 7.2(E). If all Parties participate in the proposed operation, then
such operation shall be conducted as a Joint Operation pursuant to Article 5.

 

7.4(F)    Subject to the Contract, if after the expiry of the period in which a
Non-Consenting Party may exercise its option to participate in a Development
Plan the Consenting Parties desire to proceed, then the Party proposed by the
Consenting Parties to act as operator for such development, shall give notice to
the Government under the appropriate provision of the Contract requesting a
meeting to advise the Government that the Consenting Parties consider the
Discovery to be a Commercial Discovery. Following such meeting such proposed
operator for such development shall apply for a Field Exploitation Area (if
applicable in the Contract). Unless the Development Plan is materially modified
or expanded prior to the commencement of operations under such plan (in which
case a new notice and option shall be given to the Non-Consenting Parties under
Article 7.4(C)), each Non-Consenting Party to such Development Plan shall:

 

(1)           If the Contract so allows, elect not to apply for an Field
Exploitation Area covering such development and forfeit all interest in such
Field Exploitation Area, or

 

(2)           If the Contract does not so allow, be deemed to have:

 

(a)           Elected not to apply for an Field Exploitation Area covering such
development;

 

(b)           Forfeited all economic interest in such Field Exploitation Area;

 

(c)           Assumed a fiduciary duty to exercise its legal interest in such
Field Exploitation Area for the benefit of the Consenting Parties.

 

In either case such Non-Consenting Party shall be deemed to have withdrawn from
this Agreement to the extent it relates to such Field Exploitation Area, even if
the Development Plan is modified or expanded subsequent to the commencement of
operations under such Development Plan and shall be further deemed to have
forfeited any right to participate in the construction and ownership of
facilities outside such Field Exploitation Area designated solely for the use of
such Field Exploitation Area.

 

45

--------------------------------------------------------------------------------


 

7.5                         PREMIUM TO PARTICIPATE IN EXCLUSIVE OPERATIONS

 

7.5(A)    Within thirty (30) Days of the exercise of its option under
Article 7.4(C), each such Non-Consenting Party shall pay in immediately
available funds to the Consenting Parties that took the risk of such Exclusive
Operations (in proportion to the incremental Participating Interest that each
agreed to bear under Article 7.2(E) in such Exclusive Operation in which such
Non-Consenting Party is reinstating its rights) a lump sum amount payable in the
currency designated by such Consenting Parties. Such lump sum amount shall be
equal to such Non-Consenting Party’s Participating Interest share of all
liabilities and expenses, including overhead, that were incurred in every
Exclusive Operation relating to the Discovery, or well, as the case may be, in
which the Non-Consenting Party desires to reinstate the rights it relinquished
pursuant to Article 7.4(B), and that were not previously paid by such
Non-Consenting Party.

 

7.5(B)    In addition, if a Cash Premium is due, then within thirty (30) Days of
the exercise of its option under Article 7.4(C) each such Non-Consenting Party
shall pay in immediately available funds, in the currency designated by the
Consenting Parties who took the risk of such Exclusive Operations, to the
Consenting Parties (in proportion to Participating Interests that each agreed to
bear under Article 7.2(E) in such Exclusive Operations in which such
Non-Consenting Party is reinstating its rights) a Cash Premium equal to the
total of:

 

(1)           Two Hundred percent (200%) of such Non-Consenting Party’s
Participating Interest share of all liabilities and expenses that were incurred
in any Exclusive Operations relating to the drilling, Deepening, Testing,
Completing, Sidetracking, Plugging Back, Recompleting and Reworking of the
Exploration Well which made the Discovery in which the Non-Consenting Party
desires to reinstate the rights it relinquished pursuant to Article 7.4(B), and
that were not previously paid by such Non-Consenting Party; plus

 

(2)           Two Hundred percent (200%) of such Non-Consenting Party’s
Participating Interest share of all liabilities and expenses that were incurred
in any Exclusive Operations relating to the drilling, Deepening, Testing,
Completing, Sidetracking, Plugging Back, Recompleting and Reworking of the
Exploration Well which made the Discovery in which the Non-Consenting Party
desires to reinstate the rights it relinquished pursuant to Article 7.4(B), and
that were not previously paid by such Non-Consenting Party.

 

7.5(C)    In addition, if an In Kind Premium is due, each Non-Consenting Party
exercising its option under Article 7.4(C), shall be deemed to grant to the
Consenting Parties, and the Consenting Parties, in proportion to their
Participating Interests, shall be deemed to accept an In Kind Premium, until
such time as the In Kind Premium has been fully satisfied. The In Kind Premium
shall be the right to own, take in kind and separately dispose of Hydrocarbons
produced out of one hundred percent (100%) of the Non-Consenting Party’s
Entitlement to future production from the Field Exploitation Area for the
Discovery in which the Non-Consenting Party desires to reinstate the rights it
relinquished pursuant to Article 7.4(B); provided that if under the Contract
and/or

 

46

--------------------------------------------------------------------------------


 

Laws/Regulations the Non-Consenting Party would be liable for the payment of
royalties, taxes or other governmental charges attributable such Entitlement,
then the percentage of such Non-Consenting Party’s Entitlement allocated to
satisfaction of the In-Kind Premium shall be reduced to the extent necessary to
enable such Non-Consenting Party to pay such royalties, taxes and other
governmental charges when due. The value in U.S. Dollars of the In Kind Premium
shall equal a total of:

 

(1)           Two Hundred percent (200%) of such Non-Consenting Party’s
Participating Interest share of all liabilities and expenses, including
overhead, that were incurred in any Exclusive Operations relating to the
drilling, Deepening, Testing, Completing, Sidetracking, Plugging Back,
Recompleting and Reworking of the Appraisal Well(s) which delineated the
Discovery in which the Non-Consenting Party desires to reinstate the rights it
relinquished pursuant to Article 7.4(B), and that were not previously paid by
such Non-Consenting Party; plus

 

(2)           Three Hundred percent (300%) of such Non-Consenting Party’s
Participating Interest share of all liabilities and expenses that were incurred
in any Exclusive Operations relating to the drilling, Deepening, Testing,
Completing, Sidetracking, Plugging Back, Recompleting and Reworking of the
Development Well(s) and facilities used to develop and/or produce the Discovery
in which the Non-Consenting Party desires to reinstate the rights it
relinquished pursuant to Article 7.4(B), and that were not previously paid by
such Non-Consenting Party.

 

7.5(D)    The In Kind Premium shall be deemed fully satisfied when the aggregate
value (determined in U.S. Dollars in accordance with Article 7.5(E) below) of
the Hydrocarbons received by the Consenting Parties as In Kind Premium equals
the sum of the amounts calculated in U.S. Dollars pursuant to Article 7.5(C)).
After such satisfaction the Consenting Parties’ right to receive such In Kind
Premium shall terminate, and such Non-Consenting Party shall own, take and
dispose of its Entitlement from such Field Exploitation Area. Production from
other fields standing by in the Contract Area, outside such Field Exploitation
Area shall not be used to satisfy the In Kind Premium. Any obligation of the
Non-Consenting Party to satisfy the In Kind Premium shall terminate with the
cessation of production from the Field Exploitation Area (or well, as the case
may be) which the In Kind Premium encumbers, and in such event, no cash payment,
in lieu of production, shall be due from the Non-Consenting Party for the
unsatisfied balance of the In Kind Premium.

 

7.5(E)    Within ninety (90) Days after the Completion of any Exclusive
Operation, the Operator shall furnish to each Non-Consenting Party that has
granted an In Kind Premium in respect of such Exclusive Operation an inventory
of the equipment in and connected to the well, and an itemized statement of the
cost of such Exclusive Operation, including equipping the well for production.
Each Calendar Quarter during the period of satisfying an In Kind Premium,
Operator shall furnish to the Non-Consenting Parties that have granted such In
Kind Premium an itemized statement of all costs and liabilities incurred in the
Exclusive Operation(s), establishing the value of such In Kind Premium together
with a statement of the quantity of Hydrocarbons produced to satisfy such In
Kind

 

47

--------------------------------------------------------------------------------


 

Premium and the amount of proceeds realized from the sale of such production
during the preceding Calendar Quarter.

 

7.5(F)    For the purpose of determining satisfaction of the In Kind Premium,
the value of the Hydrocarbons received by a Consenting Party as In Kind Premium
shall be the weighted average price which such Consenting Party receives from
the sale of such Hydrocarbons to non-affiliated purchasers, in arms-length
transactions. For sales to Affiliates, the price so used shall be the price at
which Hydrocarbons of a similar grade, gravity and quality (adjusted for
differentials in accordance with regularly established practice) were sold
generally on world markets, during the particular period of sale, in free and
fair arms-length transactions, with due adjustments being made for differing
geographical locations. Notwithstanding the fact that royalty or any other
payment obligation to the Government is based on an “official” or “Government”
stated price, the price used for calculation of the satisfaction of the In Kind
shall be the price determined in accordance with this Article 7.5(E).

 

(1)           In determining the quantity of Hydrocarbons produced for purposes
of the In Kind Premium, the Consenting Parties shall use the quantity fiscalized
and upon which Royalties are paid to PeruPetro and, if unavailable, industry
accepted methods such as but not limited to metering or periodic well tests.

 

(2)           During the period of time Consenting Parties are entitled to an In
Kind Premium, such Consenting Parties shall be responsible for the payment of
all royalties, charges, taxes, and all other burdens established by Contract
directly related to such In Kind Premium.

 

(3)           Any amount realized from the sale or other disposition of
equipment, which was acquired in connection with an Exclusive Operation, shall
be credited against the satisfaction of the In Kind Premium.

 

(4)           On satisfaction of the In Kind Premium, the right of such
Non-Consenting Party to own, take In Kind and separately dispose of its
Entitlement granted under Article 7.5(C), shall be reinstated automatically as
of 7:00 a.m. on the Day following the Day on which such satisfaction occurs.

 

(5)           Notwithstanding anything contained herein to the contrary, the
Non-Consenting Party electing to reinstate its Participating Interest in
accordance with Article 7.4 and 7.5 may prepay all or a portion of any amounts
owing in respect of the In Kind Premium in cash at any time.

 

7.6                         ORDER OF PREFERENCE OF OPERATIONS

 

7.6(A)    Except as otherwise specifically provided in this Agreement, if any
Party desires to propose the conduct of an operation that will conflict with an
existing proposal for an Exclusive Operation, such Party shall have the right
exercisable for five (5) Days, or twenty-four (24) hours for Urgent Operational
Matters, from receipt of the proposal for the Exclusive Operation, to deliver to
all Parties entitled to participate in the proposed

 

48

--------------------------------------------------------------------------------


 

operation such Party’s alternative proposal. Such alternative proposal shall
contain the information required under Article 7.2(A).

 

7.6(B)    Each Party receiving such proposals shall elect by delivery of notice
to Operator within the appropriate response period set out in Article 7.2(B) to
participate in one of the competing proposals. Any Party not notifying Operator
and the proposing Parties within the response period shall be deemed to have
voted against the proposal.

 

7.6(C)    The proposal receiving the largest aggregate Participating Interest
vote shall have priority over all other competing proposals. In the case of a
tie vote, then

 

(1)           with respect to Joint Operations delegated to Technical Operations
Manager under the Operating Services Agreement Technical Operations Manager
shall choose between those competing proposals; and

 

(2)           with respect to Joint operations not delegated to Technical
Operations Manager under the Operating Services Agreement Operator shall choose
between those competing proposals.

 

Operator shall deliver notice of such result to all Parties entitled to
participate in the operation within five (5) Days of the end of the response
period, or twenty-four (24) hours for Urgent Operational Matters.

 

7.6(D)    Each Party shall then have two (2) Days (or twenty-four (24) hours for
Urgent Operational Matters) from receipt of such notice to elect by delivery of
notice to Operator and the proposing Parties whether such Party will participate
in such Exclusive Operation, or will relinquish its interest pursuant to
Article 7.4(B). Failure by a Party to deliver such notice within such period
shall be deemed an election not to participate in the prevailing proposal.

 

7.7                         STAND-BY COSTS

 

7.7(A)    When an operation has been performed, all tests have been conducted
and the results of such tests furnished to the Parties, stand by costs incurred
pending response to any Party’s notice proposing an Exclusive Operation for
Deepening, Testing, Sidetracking, Completing, Plugging Back, Recompleting,
Reworking or other further operation in such well (including the period required
under Article 7.6 to resolve competing proposals) shall be charged and borne as
part of the operation just completed. Stand by costs incurred subsequent to all
Parties responding, or expiration of the response time permitted, whichever
first occurs, shall be charged to and borne by the Parties proposing the
Exclusive Operation in proportion to their Participating Interests, regardless
of whether such Exclusive Operation is actually conducted.

 

7.7(B)    If a further operation in a well or related to Urgent Operational
Matters is proposed while the drilling rig to be utilized is on location, any
Party may request and receive up to five (5) additional Days after expiration of
the applicable response period specified in Article 7.2(B)(1) within which to
respond by notifying Operator that such Party agrees to bear all stand by costs
and other costs incurred during such extended response period. Operator may
require such Party to pay the estimated stand by costs in advance as a

 

49

--------------------------------------------------------------------------------


 

condition to extending the response period. If more than one Party requests such
additional time to respond to the notice, stand by costs shall be allocated
between such Parties on a Day-to-Day basis in proportion to their Participating
Interests.

 

7.8                         USE OF PROPERTY

 

7.8(A)    When applicable, the Parties participating in an Exclusive Operation
under this Agreement shall be permitted to use, at their own risk but free of
cost, all casing, tubing and other equipment in the well that is not needed for
operations by the owners of the wellbore, but the ownership of all such
equipment shall remain unchanged. On abandonment of a well in which operations
with differing participation have been conducted, the Parties abandoning the
well shall account for all equipment in the well to the Parties owning such
equipment by tendering to them their respective Participating Interest shares of
the value of such equipment less the cost of salvage.

 

7.8(B)    No Party (whether owning interests in the platform or not) shall be
permitted to use spare slots in a platform constructed pursuant to this
Agreement without the prior written consent of all platform owners, which shall
not be unreasonably withheld, for purposes of (i) drilling Exploration Wells
and/or Appraisal Wells and running tests in the Contract Area and (ii) running
production from such wells in the event they are successful (except production
resulting from initial well tests).

 

7.8(C)    No Party may drill Development Wells from the platform without the
prior written consent of all platform owners, which shall not be unreasonably
withheld. If all owners of the platform participate in the drilling of a well,
then no fee shall be payable under this Article 7.8 (C). Otherwise, each time a
well is drilled from a platform, the Consenting Parties in the well shall pay to
the owners of the platform until all wells drilled by such Parties have been
plugged and abandoned a monthly fee equal to (1) that portion of the total cost
of the platform (including costs of material, fabrication, transportation and
installation), divided by the number of months of useful life established for
the platform under the tax law of the host country, that one well slot bears to
the total number of slots on the platform plus (2) that proportionate part of
the monthly cost of operating, maintaining and financing the platform that the
well drilled under this Article 7.8(C) bears to the total number of wells served
by such platform. Consenting Parties who have paid to drill a well from a
platform under this Article 7.8(C) shall be entitled to Deepen or Sidetrack that
well for no additional charge if done prior to moving the drilling rig off of
location.

 

7.8(D)    Spare capacity in equipment that is constructed pursuant to this
Agreement and used for processing or transporting oil and gas after it has
passed through primary separators and dehydrators (including without limitation
treatment facilities, gas processing plants and pipelines) shall be available
for use by any Party for Hydrocarbons production from the Area on the terms set
forth below. All Parties desiring to use such equipment shall nominate capacity
in such equipment on a monthly basis by notice to Operator at least ten
(10) days prior to the beginning of each month. Operator may nominate capacity
for the owners of the equipment if they so elect. If at any time the capacity
nominated

 

50

--------------------------------------------------------------------------------


 

exceeds the total capacity of the equipment, the capacity of the equipment shall
be allocated in the following priority: (1) first, to the owners of the
equipment up to their respective Participating Interest shares of total
capacity, (2) second, to the owners of the equipment desiring to use capacity in
excess of their Participating Interest shares, in proportion to the
Participating Interest of each such Party and (3) third, to Parties not owning
interests in the equipment, in proportion to their Participating Interests in
the Agreement. Owners of the equipment shall be entitled to use up to their
Participating Interest share of total capacity without payment of a fee under
this Article 7.8(D). Otherwise, each Party using equipment pursuant to this
Article 7.8(D) shall pay to the owners of the equipment monthly throughout the
period of use an arm’s-length fee based upon third party charges for similar
services in the vicinity of the Area. If no arm’s-length rates for such services
are available, then the Party desiring to use equipment pursuant to this
Article 7.8(D) shall pay to the owners of the equipment a monthly fee equal to
(1) that portion of the total cost of the equipment, divided by the number of
months of useful life established for such equipment under the tax law of the
host country, that the capacity made available to such Party on a fee basis
under this Article 7.8(D) bears to the total capacity of the equipment plus
(2) that portion of the monthly cost of maintaining, operating and financing the
equipment that the capacity made available to such Party on a fee basis under
this Article 7.8(D) bears to the total capacity of the equipment.

 

7.8(E)    Payment for the use of equipment under Articles 7.8(B), (C) or
(D) shall not result in an acquisition of any additional interest in the
equipment or platform by the paying Parties. However, such payments shall be
included in the costs which the paying Parties are entitled to recoup under
Article 7.5.

 

7.8(F)    Parties electing to use spare capacity in equipment pursuant to
Articles 7.8(B), (C) or (D) shall indemnify the owners of the equipment or
platform against any and all costs and liabilities incurred as a result of such
use (including any Consequential Loss and Environmental Loss), but excluding
costs and liabilities for which the Operator or Technical Operations Manager are
solely responsible under Article 5.6.

 

7.9                         SPECIAL CONSIDERATION

 

If, during the tie-in of Exclusive Operation facilities with the existing
production facilities of another operation, the production of Hydrocarbons from
such other pre-existing operations is temporarily lessened as a result, then the
Consenting Parties shall compensate the parties to such existing operation for
such loss of production in the following manner. Operator shall determine the
amount by which each Day’s production during the tie-in of Exclusive Operation
facilities falls below the previous month’s average daily production from the
existing production facilities of such operation. The so-determined amount of
lost production shall be recovered by all Parties who experienced such loss in
proportion to their respective Participating Interest. Upon completion of the
tie-in, such lost production shall be recovered in full by Operator deducting up
to one hundred percent (100%) of the production from the

 

51

--------------------------------------------------------------------------------


 

 

Exclusive Operation, prior to the Consenting Parties being entitled to receive
any such production.

 

7.10        CONDUCT OF EXCLUSIVE OPERATIONS

 

7.10(A)

Each Exclusive Operation shall be carried out by the Consenting Parties acting
as the Operating Committee, subject to the provisions of this Agreement applied
mutatis mutandis to such Exclusive Operation and subject to the terms and
conditions of the Contract.

 

 

7.10(B)

The computation of liabilities and expenses incurred in Exclusive Operations,
including the liabilities and expenses of Operator for conducting such
operations, shall be made in accordance with the principles set out in the
Accounting Procedure.

 

 

7.10(C)

Operator shall maintain separate books, financial records and accounts for
Exclusive Operations, which shall be subject to the same rights of audit and
examination as the Joint Account and related records, all as provided in the
Accounting Procedure. Said rights of audit and examination shall extend to each
of the Consenting Parties and each of the Non-Consenting Parties so long as the
latter are, or may be, entitled to elect to participate in such Exclusive
Operations.

 

 

7.10(D)

Operator, if it is conducting an Exclusive Operation for the Consenting Parties,
regardless of whether it is participating in that Exclusive Operation, shall be
entitled to request cash advances and shall not be required to use its own funds
to pay any cost and expense and shall not be obliged to commence or continue
Exclusive Operations until cash advances requested have been made, and the
Accounting Procedure shall apply to Operator in respect of any Exclusive
Operations conducted by it.

 

ARTICLE 8 - DEFAULT

 

8.1          DEFAULT AND NOTICE

 

8.1(A)

Any Party that fails to pay when due its Participating Interest share of Joint
Account expenses, including cash advances and interest, as well as any Carry
Obligation, or fails to obtain and maintain any Security required of such Party
under the Contract or this Agreement, shall be in default under this Agreement
(a “Defaulting Party”). Operator, or any non-defaulting Party in the case
Operator is the Defaulting Party, shall promptly give written notice of such
default to the Defaulting Party and each of the non-defaulting Parties (the
“Default Notice”). The amount not paid by the Defaulting Party shall bear
interest from the date due until paid in full at the Agreed Interest Rate.

 

 

8.1(B)

For the purposes of this Article 8, “Default Period” means the period beginning
five (5) Business Days from the date that the Default Notice is issued in
accordance with this Article 8.1 and ending when all the Defaulting Party’s
defaults pursuant to this Article 8.1 have been remedied in full.

 

52

--------------------------------------------------------------------------------


 

8.2          OPERATING COMMITTEE MEETINGS AND DATA

 

8.2(A)

During the Default Period the Defaulting Party shall not be entitled to call or
attend Operating Committee or subcommittee meetings or to vote on any matter
coming before the Operating Committee or any subcommittee.

 

 

8.2(B)

Unless agreed otherwise by the non-defaulting Parties, the voting interest of
each non-defaulting Party during the Default Period shall be equal to the ratio
that such non-defaulting Party’s Participating Interest bears to the total
Participating Interests of the non-defaulting Parties. Any matters requiring a
unanimous vote of the Parties shall not require the vote of the Defaulting
Party. The Defaulting Party shall be deemed to have approved, and shall join
with the non-defaulting Parties in taking, any other actions voted on during
that period.

 

 

8.2(C)

In addition, during the Default Period the Defaulting Party shall have no right
to:

 

 

 

(1)

Access any data or information relating to any operations under this Agreement;

 

 

 

 

(2)

Consent to or reject data trades between the Parties and third parties, nor
access any data received in such data trades;

 

 

 

 

(3)

Receive its Entitlement in accordance with Article 8.4;

 

 

 

 

(4)

Transfer (as defined in Article 12.1) all or part of its Participating Interest,
except to non-defaulting Parties in accordance with this Article 8;

 

 

 

 

(5)

Consent to or reject any Transfer (as defined in Article 12.1) or otherwise
exercise any other rights in respect of Transfers under this Article 8 or under
Article 12;

 

 

 

 

(6)

Withdraw from this Agreement under Article 13; or

 

 

 

 

(7)

Take assignment of any portion of another Party’s Participating Interest in the
event such other Party is either in default or withdrawing from this Agreement
and the Contract.

 

8.3          ALLOCATION OF DEFAULTED ACCOUNTS

 

8.3(A)

The Party providing the Default Notice pursuant to Article 8.1 shall include in
the Default Notice to each non-defaulting Party a statement of:

 

 

 

(1)

the sum of money that the non-defaulting Party shall pay as its portion of the
Amount in Default; and

 

 

 

 

(2)

if the Defaulting Party has failed to obtain or maintain any Security required
of such Party in order to maintain the Contract in full force and effect, the
type and amount of the Security the non-defaulting Parties shall post or the
funds they shall pay in order to allow Operator, or (if Operator is in default)
the notifying Party, to post and maintain such Security.

 

 

 

 

Unless otherwise agreed, the obligations for which the Defaulting Party is in
default shall be satisfied by the non-defaulting Parties in proportion to the
ratio that each non-

 

53

--------------------------------------------------------------------------------


 

 

defaulting Party’s Participating Interest bears to the Participating Interests
of all non-defaulting Parties. For the purposes of this Article 8:

 

 

 

“Amount in Default” means the Defaulting Party’s share of Joint Account expenses
which the Defaulting Party has failed to pay when due pursuant to the terms of
this Agreement and the Carry Agreement (but excluding any interest owed on such
amount); and

 

 

 

“Total Amount in Default” means the following amounts: (i) the Amount in
Default; (ii) third-party costs of obtaining, maintaining, cancelling or
releasing any Security incurred by the non-defaulting Parties or the funds paid
by such Parties in order to allow Operator to obtain or maintain Security, in
accordance with Article 8.3(A)(2); plus (iii) any interest at the Agreed
Interest Rate accrued on the amount (i) from the date this amount is due by the
Defaulting Party until paid in full by the Defaulting Party and on the amount
(ii) from the date this amount is incurred by the non-defaulting Parties until
paid in full by the Defaulting Party.

 

 

8.3(B)

If the Defaulting Party remedies its default in full before the Default Period
commences, the notifying Party shall promptly notify each non-defaulting Party
pursuant to the provisions contemplated in Article 17, and the non-defaulting
Parties shall be relieved of their obligations under Article 8.3(A). Otherwise,
each non-defaulting Party shall satisfy its obligations under
Article 8.3(A)(1) before the Default Period commences and its obligations under
Article 8.3(A)(2) within ten (10) Days following the Default Notice. If any
non-defaulting Party fails to satisfy such obligations in a timely manner, such
Party shall thereupon be a Defaulting Party subject to the provisions of this
Article 8. The non-defaulting Parties shall be entitled to receive their
respective shares of the Total Amount in Default payable by such Defaulting
Party pursuant to this Article 8.

 

 

8.3(C)

If Operator is a Defaulting Party, then all payments otherwise payable to
Operator for Joint Account costs pursuant to this Agreement shall be made to the
notifying Party instead until the default is cured or a successor Operator
appointed. The notifying Party shall maintain such funds in a segregated account
separate from its own funds and shall apply such funds to third party claims due
and payable from the Joint Account of which it has notice, to the extent
Operator would be authorized to make such payments under the terms of this
Agreement. The notifying Party shall be entitled to bill or cash call the other
Parties in accordance with the Accounting Procedure for proper third party
charges that become due and payable during such period to the extent sufficient
funds are not available. When Operator has cured its default or a successor
Operator is appointed, the notifying Party shall turn over all remaining funds
in the account to Operator and shall provide Operator and the other Parties with
a detailed accounting of the funds received and expended during this period. The
notifying Party shall not be liable for damages, losses, costs, expenses or
liabilities arising as a result of its actions under this Article 8.3(C) except
to the extent Operator would be liable under Article 5.6.

 

54

--------------------------------------------------------------------------------


 

8.4          REMEDIES

 

8.4(A)

During the Default Period, the Defaulting Party shall not have a right to its
Entitlement, which shall vest in and be the property of the non-defaulting
Parties. Operator (or the notifying Party if Operator is a Defaulting Party)
shall be authorized to sell such Entitlement in an arm’s-length sale on terms
that are commercially reasonable under the circumstances and, after deducting
all costs, charges and expenses incurred in connection with such sale, pay the
net proceeds to the non-defaulting Parties in proportion to the amounts they are
owed by the Defaulting Party as part of the Total Amount in Default (in payment
first of the interest and then of the principal) and apply such net proceeds
toward the establishment of a reserve fund, as defined under Article 8.4(C), if
applicable, until the Total Amount in Default is recovered and such reserve fund
is established. Any surplus remaining shall be paid to the Defaulting Party, and
any deficiency shall remain a debt due from the Defaulting Party to the
non-defaulting Parties. When making sales under this Article 8.4(A), the
non-defaulting Parties shall have no obligation to share any existing market or
obtain a price equal to the price at which their own production is sold.

 

 

8.4(B)

If Operator disposes of any Joint Property or if any other credit or adjustment
is made to the Joint Account during the Default Period, Operator (or the
notifying Party, if Operator is a Defaulting Party) shall be entitled to apply
the Defaulting Party’s Participating Interest share of the proceeds of such
disposal, credit or adjustment against as part of the Total Amount in Default
(in payment first of the interest and then of the principal), and toward the
establishment of a reserve fund under Article 8.4(C), if applicable until all
such amounts are paid and the reserve fund under Article 8.4(C) is fully funded.
Any surplus remaining shall be paid to the Defaulting Party, and any deficiency
shall remain a debt due from the Defaulting Party to the non-defaulting Parties.

 

 

8.4(C)

The non-defaulting Parties shall be entitled to apply the net proceeds received
under Articles 8.4(A) and 8.4(B) toward the creation of a reserve fund (“Reserve
Fund”) in an amount equal to the Defaulting Party’s Participating Interest share
of (i) the estimated cost to abandon any wells and other property in which the
Defaulting Party participated, (ii) the estimated cost of severance benefits for
local employees upon cessation of operations and (iii) any other identifiable
costs that the non-defaulting Parties anticipate will be incurred in connection
with the cessation of operations. Upon the conclusion of the Default Period, all
amounts held in such reserve fund shall be returned to the Party previously in
Default.

 

 

8.4(D)

Each Party grants to each of the other Parties the right and option to acquire
(the “Buy-Out Option”) all of its Participating Interest for a value (the
“Appraised Value”) as determined in this Article 8.4(D) in the event that such
Party becomes a Defaulting Party and fails to fully remedy all its defaults by
the ninetieth (90th) Day following the date of the Default Notice. If a
Defaulting Party fails to remedy its default by the ninetieth (90th) Day
following the date of the Default Notice, then, without prejudice to any other
rights available to each non-defaulting Party to recover its portion of the
Total Amount in Default, each non-defaulting Party may, but shall not be
obligated to, exercise such

 

55

--------------------------------------------------------------------------------


 

 

Buy-Out Option by notice to the Defaulting Party and each non-defaulting Party
(the “Option Notice”). The Defaulting Party shall be obligated to transfer,
pursuant to Article 13.6, effective on the date of the Option Notice, its
Participating Interest to the non-defaulting Parties having exercised the
Buy-Out Option (each, an “Acquiring Party”). If, within ninety (90) Days after
the Buy-Out Option is first exercised by an Acquiring Party, other
non-defaulting Parties become an Acquiring Party, each Acquiring Party shall
acquire a proportion of the Participating Interest of the Defaulting Party equal
to the ratio of its own Participating Interest to the total Participating
Interests of all Acquiring Parties and pay such proportion of the Appraised
Value (as defined below), unless they otherwise agree. Each Acquiring Party
shall specify in its Option Notice a value for the Defaulting Party’s
Participating Interest. Within five (5) Days of the Option Notice, the
Defaulting Party shall (i) notify the Acquiring Parties that it accepts, with
respect to each Acquiring Party, the value specified by such Acquiring Party in
its Option Notice (in which case this value is, with respect to such Acquiring
Party, the “Appraised Value”); or (ii) refer the Dispute to an independent
expert pursuant to Article 18.3 for determination of the value of its
Participating Interest (in which case the value determined by such expert shall
be deemed the “Appraised Value”). If the Defaulting Party fails to so notify the
Acquiring Parties, then the Defaulting Party shall be deemed to have accepted,
with respect to each Acquiring Party, such Acquiring Party’s proposed value as
the Appraised Value.

 

 

 

If the valuation of the Defaulting Party’s Participating Interest is referred to
an expert, such expert shall determine the Appraised Value which shall be equal
to the fair market value of the Defaulting Party’s Participating Interest, less
the following: (i) the Total Amount in Default; (ii) all costs, including the
costs of the expert, to obtain such valuation; and (iii) Ten percent (10%) of
the fair market value of the Defaulting Party’s Participating Interest.

 

 

 

The Appraised Value shall be paid to the Defaulting Party in four
(4) installments, each equal to 25% of the Appraised Value as follows:

 

 

 

(1)

the first installment shall be due and payable to the Defaulting Party within 15
Days after the date on which the Defaulting Party’s Participating Interest is
effectively transferred to the Acquiring Parties (the “Transfer Date”);

 

 

 

 

(2)

the second installment shall be due and payable to the Defaulting Party within
180 Days after the Transfer Date;

 

 

 

 

(3)

the third installment shall be due and payable to the Defaulting Party within
365 Days after the Transfer Date; and

 

 

 

 

(4)

the fourth installment shall be due and payable to the Defaulting Party within
545 Days after the Transfer Date.

 

 

 

8.4(E)

In addition to the other remedies available to the non-defaulting Parties under
this Article 8 and any other rights available to each non-defaulting Party to
recover its portion of the Total Amount in Default, in the event a Defaulting
Party fails to remedy its default within thirty (30) Days of the Default Notice,
the non-Defaulting Parties may

 

56

--------------------------------------------------------------------------------


 

 

elect to enforce a mortgage and security interest on the Defaulting Party’s
Participating Interest as set forth below, subject to the Contract and the
Laws/Regulations.

 

 

 

(1)

Each Party grants to each of the other Parties, in pro rata shares based on
their relative Participating Interests, a mortgage and security interest on its
Participating Interest, whether now owned or hereafter acquired, together with
all products and proceeds derived from that Participating Interest
(collectively, the “Collateral”) as security for (i) the payment of all amounts
owing by such Party (including interest and costs of collection) under this
Agreement; and (ii) any Security which such Party is required to provide under
the Contract.

 

 

 

 

(2)

Should a Defaulting Party fail to remedy its default by the thirtieth (30th) Day
following the date of the Default Notice, then, each non-defaulting Party shall
have the option, exercisable at any time thereafter during the Default Period,
to foreclose its mortgage and security interest against its prorata share of the
Collateral by any means permitted under the Contract and the Laws/Regulations
and to sell all or any part of that Collateral in public or private sale after
providing the Defaulting Party and other creditors with any notice required by
the Contract or the Laws/Regulations, and subject to the provisions of
Article 12. Except as may be prohibited by the Contract or the Laws/Regulations,
the non-defaulting Party that forecloses its mortgage and security interest
shall be entitled to become the purchaser of the Collateral sold and shall have
the right to credit toward the purchase price the amount to which it is entitled
under Article 8.4. Any deficiency in the amounts received by the foreclosing
party shall remain a debt due by the Defaulting Party. The foreclosure of
mortgages and security interests by one non-defaulting Party shall neither
affect the amounts owed by the Defaulting Party to the other non-defaulting
Parties nor in any way limit the rights or remedies available to them. Each
Party agrees that, should it become a Defaulting Party, it waives the benefit of
any appraisal, valuation, stay, extension or redemption law and any other debtor
protection law that otherwise could be invoked to prevent or hinder the
enforcement of the mortgage and security interest granted above.

 

 

 

 

(3)

Each Party agrees to execute such memoranda, financing statements and other
documents, and make such filings and registrations, as may be reasonably
necessary to perfect, validate and provide notice of the mortgages and security
interests granted by this Article 8.4(E).

 

 

 

8.4(F)

For purposes of Articles 8.4(D) and 8.4(E) the Defaulting Party shall, without
delay following any request from the non-defaulting Parties, do any act required
to be done by the Laws/Regulations and any other applicable laws in order to
render the transfer of its Participating Interest legally valid, including
obtaining all governmental consents and approvals, and shall execute any
document and take such other actions as may be necessary in order to effect a
prompt and valid transfer. The Defaulting Party shall be obligated to promptly
remove any liens and encumbrances which may exist on its assigned Participating
Interests. In the event all Government approvals are not timely

 

57

--------------------------------------------------------------------------------


 

 

obtained, the Defaulting Party shall hold the assigned Participating Interest in
trust for the non-defaulting Parties who are entitled to receive it. Each Party
constitutes and appoints each other Party its true and lawful attorney to
execute such instruments and make such filings and applications as may be
necessary to make such transfer legally effective and to obtain any necessary
consents of the Government. Actions under this power of attorney may be taken by
any Party individually without the joinder of the others. This power of attorney
is irrevocable for the term of this Agreement and is coupled with an interest.
If requested, each Party shall execute a form prescribed by the Operating
Committee setting forth this power of attorney in more detail.

 

 

8.4(G)

The non-defaulting Parties shall be entitled to recover from the Defaulting
Party the Total Amount in Default, including interest at the Agreed Interest
Rate, all reasonable attorneys’ fees and all other reasonable costs sustained in
the collection of amounts owing by the Defaulting Party.

 

 

8.4(H)

The rights and remedies granted to the non-defaulting Parties in this Agreement
shall be cumulative, not exclusive, and shall be in addition to any other rights
and remedies that may be available to the non-defaulting Parties, whether at
law, in equity or otherwise. Each right and remedy available to the
non-defaulting Parties may be exercised from time to time and so often and in
such order as may be considered expedient by the non-defaulting Parties in their
sole discretion.

 

8.5          SURVIVAL

 

The obligations of the Defaulting Party and the rights of the non-defaulting
Parties shall survive the surrender of the Contract, Decommissioning of Joint
Operations and termination of this Agreement.

 

8.6          NO RIGHT OF SET OFF

 

Each Party acknowledges and accepts that a fundamental principle of this
Agreement is that each Party pays its Participating Interest share of all
amounts due under this Agreement as and when required. Accordingly, any Party
which becomes a Defaulting Party undertakes that, in respect of either any
exercise by the non-defaulting Parties of any rights under or the application of
any of the provisions of this Article 8, such defaulting Party hereby waives any
right to raise by way of set off or invoke as a defense, whether in law or
equity, any failure by any other Party to pay amounts due and owing under this
Agreement or any alleged claim that such Party may have against the other
Parties, whether such claim arises under this Agreement or otherwise. Each Party
further agrees that the nature and the amount of the remedies granted to the
non-defaulting Parties hereunder are reasonable and appropriate in the
circumstances.

 

58

--------------------------------------------------------------------------------


 

ARTICLE 9 - DISPOSITION OF PRODUCTION

 

9.1          RIGHT AND OBLIGATION TO TAKE IN KIND

 

Except as otherwise provided in this Article 9 or in Article 8, each Party shall
have the right and obligation to own, take in kind and separately dispose of its
Entitlement.

 

9.2          DISPOSITION OF LIQUID HYDROCARBONS

 

9.2(A)

If Liquid Hydrocarbons is to be produced from a Field Exploitation Area, the
Parties shall in good faith, and not less than three (3) months prior to first
delivery of Liquid Hydrocarbons, negotiate and conclude the terms of an
agreement to cover the lifting of Liquid Hydrocarbons produced under the
Contract. This lifting agreement shall, to the extent consistent with the
Contract, make provision for:

 

 

 

(1)

Passing at a specific delivery point title and risk of loss of Liquid
Hydrocarbons to the Parties participating in the Field Exploitation Area in
proportion to their Participating Interests, or as the participating Parties may
otherwise agree;

 

 

 

 

(2)

Operator’s regular periodic advice to the Parties of estimates of total
available production for succeeding periods, information concerning gravities
and qualities of each grade of Liquid Hydrocarbons and each Party’s share for as
far ahead as is necessary for Operator and the Parties to plan lifting
arrangements. Such advice shall also cover for each grade of Liquid Hydrocarbons
total available production and deliveries for the preceding period, inventory
and overlifts and underlifts;

 

 

 

 

(3)

Each Party’s nomination to Operator for acceptance of its share of total
available production for the succeeding period. Such nominations shall in any
one period be for each Party’s entire share of available production during that
period subject to operational tolerances and agreed minimum economic cargo sizes
or as the Parties may otherwise agree;

 

 

 

 

(4)

Timely mitigation of the effects of overlifts and underlifts and any related
re-allocation of the Parties share of production under the Contract;

 

 

 

 

(5)

If offshore loading or a shore terminal for vessel loading is involved, risks
regarding acceptability of tankers, demurrage and (if applicable) availability
of berths;

 

 

 

 

(6)

Distribution to the Parties of available grades, gravities and qualities of
Liquid Hydrocarbons to ensure, to the extent Parties take delivery of their
Entitlements as they accrue, that each Party shall receive in each period
Entitlements of grades, gravities and qualities of Liquid Hydrocarbons from each
Field Exploitation Area in which it participates similar to the grades,
gravities and qualities of Liquid Hydrocarbons received by each other Party from
that Field Exploitation Area in that period;

 

59

--------------------------------------------------------------------------------


 

 

(7)

To the extent that distribution of Entitlements on such basis is impracticable
due to availability of facilities and minimum cargo sizes, a method of making
periodic adjustments; and

 

 

 

 

(8)

The option and the right of the other Parties to sell an Entitlement which a
Party fails to nominate for acceptance pursuant to (3) above, or of which a
Party fails to take delivery, in accordance with applicable agreed procedures;
provided that such failure either constitutes a breach of any Party’s
obligations under the terms of the Contract, or is likely to result in the
curtailment or shut-in of production. Such sales shall be made only to the
limited extent necessary to avoid disruption in Joint Operations. Operator shall
give all Parties as much notice as is practicable of such situation and that a
sale option has arisen. Any sale shall be of the un-nominated or undelivered
Entitlement as the case may be and for reasonable periods of time as are
consistent with the minimum needs of the industry and in no event to exceed
twelve (12) months. The right of sale shall be revocable at will subject to any
prior contractual commitments. Payment terms for production sold under this
option shall be established in the lifting agreement.

 

 

 

9.2(B)

If a lifting agreement has not been entered into by the date of first delivery
of Liquid Hydrocarbons, the Parties shall nonetheless be obligated to take and
separately dispose of such Liquid Hydrocarbons as provided in Article 9.1 and be
bound by the principles set forth in this Article 9.2 until a lifting agreement
has been entered into.

 

9.3          SEPARATE AGREEMENT FOR NATURAL GAS

 

9.3(A)

Unless prohibited by the Laws/Regulations, the Natural Gas production from the
Area shall be disposed of jointly by the Parties through the unanimous execution
of a multiparty Natural Gas disposition agreement, and the Parties hereby agree
to dispose of Natural Gas produced under the Contract on a multiparty basis to a
common purchaser or purchasers. The multiparty Natural Gas disposition agreement
will, subject to the Contract, make provision for:

 

 

 

(1)

the terms of sale or disposition of Natural Gas on a multiparty basis;

 

 

 

 

(2)

the Parties’ rights and obligations with respect to the disposition of Natural
Gas on a multiparty basis, including arrangements for the purpose of conducting
marketing studies, designing and constructing necessary facilities,
investigating financing opportunities, and negotiating sales agreements;

 

 

 

 

(3)

the managerial structure for making decisions governing the multiparty disposal
venture;

 

 

 

 

(4)

the scope and duration of the multiparty disposal venture;

 

 

 

 

(5)

the extent, if any, to which the costs of the multiparty disposal venture are
chargeable to the Joint Account;

 

60

--------------------------------------------------------------------------------


 

 

(6)

the obligation of the Parties to participate in all Natural Gas infrastructure
necessary for such multiparty Natural Gas disposal, and the multiparty
disposition venture governing only such Natural Gas infrastructure as is
necessary to deliver Natural Gas to the point where fiscal calculations are made
for the purposes of the Contract;

 

 

 

 

(7)

the extent to which a Party will have, or will be permitted to hold itself out
as having, the authority to create any obligation on behalf of the multiparty
disposal venture;

 

 

 

 

(8)

confirmation that the relationship among the Parties will be contractual only
and will not be construed as creating a partnership or other recognized
association; and

 

 

 

 

(9)

confirmation that formation of the multiparty disposal venture will not create
any rights in any persons not a party thereto.

 

ARTICLE 10 - DECOMMISSIONING

 

10.1        ABANDONMENT OF WELLS DRILLED AS JOINT OPERATIONS

 

10.1(A)

A decision to plug and abandon any well which has been drilled as a Joint
Operation shall require the approval of the Operating Committee.

 

 

10.1(B)

Should any Party fail to reply within the period prescribed in
Article 4.12(A)(1) or Article 4.12(A)(2), whichever is applicable, after
delivery of notice of Operator’s proposal to plug and abandon such well, such
Party shall be deemed to have consented to the proposed abandonment.

 

 

10.1(C)

If the Operating Committee approves a decision to plug and abandon an
Exploration Well or Appraisal Well, subject to Laws/Regulations any Party voting
against such decision may propose, within the time periods allowed by
Article 4.13(A), to conduct an alternate Exclusive Operation in the wellbore. If
no Exclusive Operation is timely proposed, or if an Exclusive Operation is
timely proposed but is not commenced within the applicable time periods under
Article 7.2, such well shall be plugged and abandoned, and such Party voting
against such decision to plug and abandon shall be deemed to have consented to
the proposed abandonment.

 

 

10.1(D)

Any well plugged and abandoned under this Agreement shall be plugged and
abandoned in accordance with applicable regulations and at the cost, risk and
expense of the Parties who participated in the cost of drilling such well.

 

 

10.1(E)

Notwithstanding anything to the contrary in this Article 10.1 or elsewhere in
this Agreement:

 

 

 

(1)

If the Operating Committee approves a decision to plug and abandon a well from
which Hydrocarbons have been produced and sold, any Party voting against the
decision may propose, within five (5) days after the time specified in
Article 4.6 or Article 4.12 has expired, to take over the entire well as an
Exclusive Operation.

 

61

--------------------------------------------------------------------------------


 

 

Any Party originally participating in the well shall be entitled to participate
in the operation of the well as an Exclusive Operation by response notice within
ten (10) Days after receipt of the notice proposing the Exclusive Operation. The
Consenting Parties shall be entitled to continue producing only from the Zone
open to production at the time they assumed responsibility for the well and
shall not be entitled to drill a substitute well in the event that the well
taken over becomes impaired or fails.

 

 

(2)

Each Non-Consenting Party shall be deemed to have relinquished free of cost to
the Consenting Parties in proportion to their Participating Interests all of its
interest in the wellbore of a produced well and related equipment in accordance
with Article 7.4(B). The Consenting Parties shall thereafter bear all cost and
liability of plugging and abandoning such well in accordance with applicable
regulations, to the extent the Parties are or become obligated to contribute to
such costs and liabilities, and shall indemnify the Non-Consenting Parties
against all such costs and liabilities.

 

 

(3)

Subject to Article 7.10(D), Operator shall continue to operate a produced well
for the account of the Consenting Parties at the rates and charges contemplated
by this Agreement, plus any additional cost and charges which may arise as the
result of the separate allocation of interest in such well.

 

10.2        ABANDONMENT OF EXCLUSIVE OPERATIONS

 

This Article 10 shall apply mutatis mutandis to the abandonment of an Exclusive
Well or any well in which an Exclusive Operation has been conducted (in which
event all Parties having the right to conduct further operations in such well
shall be notified and have the opportunity to conduct Exclusive Operations in
the well in accordance with the provisions of this Article 10).

 

10.3        ABANDONMENT SECURITY

 

If under the terms of the Contract or applicable law, the Parties are or become
obliged to pay or contribute to the cost of ceasing operations, then the
following provisions shall apply:

 

10.3(A)

During preparation of a Development Plan, the Parties shall negotiate and agree
upon the terms of a security agreement, which security agreement shall be
completed and executed by all Parties participating in such Development Plan
prior to application for a Field Exploitation Area. The security agreement shall
incorporate the following principles:

 

 

 

 

(1)

Security shall be provided by each such Party for each Calendar Year commencing
with the Calendar Year in which the Discounted Net Value equals one hundred and
fifty percent (150%) of the Discounted Net Cost.

 

 

 

 

(2)

The amount of Security required to be provided by each such Party in any
Calendar Year (including Security previously provided which will still be
current throughout such Calendar Year) shall be equal to the amount by which the
Discounted Net Cost exceeds the Discounted Net Value.

 

62

--------------------------------------------------------------------------------


 

“Discounted Net Cost” means that portion of each Party’s anticipated before tax
cost of ceasing operations in accordance with applicable law, which remains
after deduction of salvage value. Such portion should be calculated at the
anticipated time of ceasing operations and discounted at the Discount Rate to
December 31 of the Calendar Year in question.

 

“Discounted Net Value” means the value of each Party’s estimated Entitlement
which remains after payment of estimated liabilities and expenses required to
win, save and transport such production to the delivery point and after
deduction of estimated applicable taxes, royalties, imposts and levies on such
production. Such Entitlement shall be calculated using estimated market prices
and including taxes on income, discounted at the Discount Rate to December 31 of
the Calendar Year in question. No account shall be taken of tax allowances
expected to be available in respect of the costs of ceasing operations.

 

“Discount Rate” means the rate per annum equal to the three (3) months term,
London Interbank Offered Rate (LIBOR rate) for U.S. dollar deposits applicable
to the date falling thirty (30) Business Days prior to the start of a Calendar
Year as published by The Wall Street Journal or if not published then by the
Financial Times of London.

 

10.3(B)

Failure to provide Security shall constitute default under this Agreement.

 

ARTICLE 11 - SURRENDER, EXTENSIONS AND RENEWALS

 

11.1        SURRENDER

 

11.1(A)

If the Contract requires the Parties to surrender any portion of the Area,
Operator shall advise the Operating Committee of such requirement at least one
hundred and twenty (120) Days in advance of the earlier of the date for filing
irrevocable notice of such surrender or the date of such surrender. Prior to the
end of such period, the Operating Committee shall determine pursuant to
Article 4 the size and shape of the surrendered area, consistent with the
requirements of the Contract. The Parties shall execute any and all documents
and take such other actions as may be necessary to effect the surrender. Each
Party renounces all claims and causes of action against Operator and any other
Parties on account of any area surrendered in accordance with the foregoing but
against its recommendation if Hydrocarbons are subsequently discovered under the
surrendered area.

 

 

11.1(B)

A surrender of all or any part of the Area, which is not required by the
Contract, shall require the unanimous consent of the Parties.

 

11.2        EXTENSION OF THE TERM

 

11.2(A)

A proposal by any Party to enter into or extend the term of any Exploration or
Exploitation Period or any phase of the Contract, or a proposal to extend the
term of the Contract, shall be brought before the Operating Committee pursuant
to Article 4.

 

63

--------------------------------------------------------------------------------


 

11.2(B)

Any Party shall have the right to enter into or extend the term of any
Exploration or Exploitation Period or any phase of the Contract or to extend the
term of the Contract, regardless of the level of support in the Operating
Committee. If any Party or Parties take such action, any Party not wishing to
extend shall have a right to withdraw, subject to the requirements of
Article 13.

 

11.3        PRESERVING OPERATION

 

11.3(A)

The Parties acknowledge and agree that any Party wishing to exercise the option
under Article 4.3(b) of the Contract to preserve certain parts of the Contract
Area may bring a proposal to do so before the Operating Committee pursuant to
Article 4 and if not approved by the Operating Committee such operation may be
proposed and conducted as an Exclusive Operation under Article 7.

 

ARTICLE 12 - TRANSFER OF INTEREST OR RIGHTS

 

12.1        OBLIGATIONS

 

12.1(A)

Subject to the requirements of the Contract,

 

(1)

any Transfer (except Transfers pursuant to Article 7, Article 8 or Article 13)
shall be effective only if it satisfies the terms and conditions of
Article 12.2; and

 

 

(2)

a Party subject to a Change in Control must satisfy the terms and conditions of
Article 12.3.

 

Should a Transfer subject to this Article or a Change in Control occur without
satisfaction (in all material respects) by the transferor or the Party subject
to the Change in Control, as applicable, of the requirements hereof, then each
other Party shall be entitled to enforce specific performance of the terms of
this Article, in addition to any other remedies (including damages) to which it
may be entitled. Each Party agrees that monetary damages alone would not be an
adequate remedy for the breach of any Party’s obligations under this Article.

 

12.1(B)

For purposes of this Agreement:

 

“Cash Transfer” means any Transfer where the sole consideration (other than the
assumption of obligations relating to the transferred Participating Interest)
takes the form of cash, cash equivalents, promissory notes or retained interests
(such as production payments) in the Participating Interest being transferred;
and

 

“Cash Value” means the portion of the total monetary value (expressed in U.S.
dollars) of the consideration being offered by the proposed transferee
(including any cash, other assets, and tax savings to the transferor from a
non-cash deal) that reasonably should be allocated to the Participating Interest
subject to the proposed Transfer or Change in Control.

 

“Change in Control” means any direct or indirect change in Control of a Party
(whether through merger, sale of shares or other equity interests, or otherwise)
through a single transaction or series of related transactions, from one or more
transferors to one or

 

64

--------------------------------------------------------------------------------


 

 

more transferees, in which the market value of the Party’s Participating
Interest represents more than twenty-five percent (25%) of the aggregate market
value of the assets of such Party and its Affiliates that are subject to the
change in Control, except that a transaction involving the merger,
reorganization or takeover of the ultimate parent of any Party shall not
constitute a Change of Control for the purposes hereof. For the purposes of this
definition, market value shall be determined based upon the amount in cash a
willing buyer would pay a willing seller in an arm’s length transaction.

 

 

 

“Encumbrance” means a mortgage, lien, pledge, charge or other encumbrance.
“Encumber” and other derivatives shall be construed accordingly.

 

 

 

“Transfer” means any sale, assignment, Encumbrance or other disposition by a
Party of any rights or obligations derived from the Contract or this Agreement
(including its Participating Interest), other than its Entitlement and its
rights to any credits, refunds or payments under this Agreement, and excluding
any direct or indirect change in Control of a Party.

 

12.2        TRANSFER

 

12.2(A)

Except in the case of a Party transferring all of its Participating Interest, no
Transfer shall be made by any Party which results in the transferor or the
transferee holding a Participating Interest of less than twenty percent (20%) or
any interest other than a Participating Interest in the Contract and this
Agreement.

 

 

12.2(B)

Subject to the terms of Articles 5.10 and 5.11, the Party serving as Operator
shall remain Operator following Transfer of a portion of its Participating
Interest. In the event of a Transfer of all of its Participating Interest,
except to an Affiliate, the Party serving as Operator shall be deemed to have
resigned as Operator, effective on the date the Transfer becomes effective under
this Article 12, in which event a successor Operator shall be appointed in
accordance with Article 5.11. If Operator transfers all of its Participating
Interest to an Affiliate, that Affiliate shall automatically become the
successor Operator, provided that the transferring Operator shall remain liable
for its Affiliate’s performance of its obligations.

 

 

12.2(C)

Both the transferee, and, notwithstanding the Transfer, the transferring Party,
shall be liable to the other Parties for the transferring Party’s Participating
Interest share of any obligations (financial or otherwise) which have vested,
matured or accrued under the provisions of the Contract or this Agreement prior
to such Transfer. Such obligations, shall include any proposed expenditure
approved by the Operating Committee prior to the transferring Party notifying
the other Parties of its proposed Transfer and shall also include costs of
plugging and abandoning wells or portions of wells and decommissioning
facilities in which the transferring Party participated (or with respect to
which it was required to bear a share of the costs pursuant to this sentence) to
the extent such costs are payable by the Parties under the Contract.

 

65

--------------------------------------------------------------------------------


 

12.2(D)

A transferee shall have no rights in the Contract or this Agreement (except any
notice and cure rights or similar rights that may be provided to a Lien Holder
(as defined in Article 12.2(E)) by separate instrument signed by all Parties)
unless and until:

 

 

 

(1)

it expressly undertakes in an instrument reasonably satisfactory to the other
Parties to perform the obligations of the transferor under the Contract and this
Agreement in respect of the Participating Interest being transferred and obtains
any necessary Government approval for the Transfer and furnishes any guarantees
required by the Government or the Contract on or before the applicable
deadlines; and

 

 

 

 

(2)

except in the case of a Transfer to an Affiliate, each Party has consented in
writing to such Transfer, which consent shall be denied only if the transferee
fails to establish to the reasonable satisfaction of each Party its financial
capability to perform its payment obligations under the Contract and this
Agreement.

 

 

 

 

(3)

No consent shall be required under this Article 12.2(D) for a Transfer to an
Affiliate if the transferring Party agrees in an instrument reasonably
satisfactory to the other Parties to remain liable for its Affiliate’s
performance of its obligations.

 

 

 

12.2(E)

Nothing contained in this Article 12 shall prevent a Party from Encumbering all
or any undivided share of its Participating Interest to a third party (a “Lien
Holder”) for the purpose of security relating to finance, provided that:

 

 

 

(1)

such Party shall remain liable for all obligations relating to such interest;

 

 

 

 

(2)

the Encumbrance shall be subject to any necessary approval of the Government and
be expressly subordinated to the rights of the other Parties under this
Agreement;

 

 

 

 

(3)

such Party shall ensure that any Encumbrance shall be expressed to be without
prejudice to the provisions of this Agreement.

 

 

 

12.2(F)

Any Transfer of all or a portion of a Party’s Participating Interest, other than
a Transfer to an entity that is the ultimate parent of the Party in question or
is a one hundred percent (100%) owned Affiliate (directly or indirectly) of that
ultimate parent company or the granting of an Encumbrance as provided in
Article 12.2(E), shall be subject to the following procedure.

 

 

 

(1)

Once the final terms and conditions of a Transfer have been fully negotiated,
the transferor shall disclose all such final terms and conditions as are
relevant to the acquisition of the Participating Interest (and, if applicable,
the determination of the Cash Value of the Participating Interest) in a notice
to the other Parties, which notice shall be accompanied by a copy of all
instruments or relevant portions of instruments establishing such terms and
conditions. Each other Party shall have the right to acquire the Participating
Interest subject to the proposed Transfer from the transferor on the terms and
conditions described in Article 12.2(F)(3) if, within thirty (30) Days of the
transferor’s notice, such Party delivers

 

66

--------------------------------------------------------------------------------


 

 

 

to all other Parties a counter-notification that it accepts such terms and
conditions without reservations or conditions (subject to Articles
12.2(F)(3) and 12.2(F)(4), where applicable). If no Party delivers such
counter-notification, the Transfer to the proposed transferee may be made,
subject to the other provisions of this Article 12, under terms and conditions
no more favorable to the transferee than those set forth in the notice to the
Parties, provided that the Transfer shall be concluded within one hundred and
eighty (180) Days from the date of the notice plus such additional period as may
be required to secure governmental approvals. No Party shall have a right under
this Article 12.2(F) to acquire any asset other than a Participating Interest,
nor may any Party be required to acquire any asset other than a Participating
Interest, regardless of whether other properties are included in the Transfer.

 

 

 

 

(2)

If more than one Party counter-notifies that it intends to acquire the
Participating Interest subject to the proposed Transfer, then each such Party
shall acquire a proportion of the Participating Interest to be transferred equal
to the ratio of its own Participating Interest to the total Participating
Interests of all the counter-notifying Parties, unless the counter-notifying
Parties otherwise agree.

 

 

 

 

(3)

In the event of a Cash Transfer that does not involve other properties as part
of a wider transaction, each other Party shall have a right to acquire the
Participating Interest subject to the proposed Transfer on the same final terms
and conditions as were negotiated with the proposed transferee. In the event of
a Transfer that is not a Cash Transfer or involves other properties included in
a wider transaction (package deal), the transferor shall include in its
notification to the other Parties a statement of the Cash Value of the
Participating Interest subject to the proposed Transfer, and each other Party
shall have a right to acquire such Participating Interest on the same final
terms and conditions as were negotiated with the proposed transferee except that
it shall pay the Cash Value in immediately available funds at the closing of the
Transfer in lieu of the consideration payable in the third party offer, and the
terms and conditions of the applicable instruments shall be modified as
necessary to reflect the acquisition of a Participating Interest for cash. In
the case of a package sale, no Party may acquire the Participating Interest
subject to the proposed package sale unless and until the completion of the
wider transaction (as modified by the exclusion of properties subject to
preemptive rights or excluded for other reasons) with the package sale
transferee. If for any reason the package sale terminates without completion,
the other Parties’ rights to acquire the Participating Interest subject to the
proposed package sale shall also terminate.

 

 

 

 

(4)

For purposes of Article 12.2(F)(3), the Cash Value proposed by the transferor in
its notice shall be conclusively deemed correct unless any Party (each a
“Disagreeing Party”) gives notice to the transferor with a copy to the other
Parties within ten (10) Days of receipt of the transferor’s notice stating that
it does not agree with the transferor’s statement of the Cash Value, stating the

 

67

--------------------------------------------------------------------------------


 

 

 

Cash Value it believes is correct, and providing any supporting information that
it believes is helpful. In such event, the transferor and the Disagreeing
Parties shall have fifteen (15) Days in which to attempt to negotiate an
agreement on the applicable Cash Value. If no agreement has been reached by the
end of such fifteen (15) Day period, either the transferor or any Disagreeing
Party shall be entitled to refer the matter to an independent expert as provided
in Article 18.3 for determination of the Cash Value.

 

 

 

 

(5)

If the determination of the Cash Value is referred to an independent expert and
the value submitted by the transferor is no more than five percent (5%) above
the Cash Value determined by the independent expert, the transferor’s value
shall be used for the Cash Value and the Disagreeing Parties shall pay all costs
of the expert. If the value submitted by the transferor is more than five
percent (5%) above the Cash Value determined by the independent expert, the
independent expert’s value shall be used for the Cash Value and the transferor
shall pay all costs of the expert. Subject to the independent expert’s value
being final and binding in accordance with Article 18.3, the Cash Value
determined by the procedure shall be final and binding on all Parties.

 

 

 

 

(6)

Once the Cash Value is determined under Article 12.2(F)(4) or (5), Operator
shall provide notice of such Cash Value to all Parties and the transferor shall
be obligated to sell and the Parties which provided notice of their intention to
purchase the transferor’s Participating Interest pursuant to
Article 12.2(F)(1) shall be obligated to buy the Participating Interest at said
value.

 

 

 

12.3

 

CHANGE IN CONTROL

 

12.3(A)

A Party subject to a Change in Control shall obtain any necessary Government
approval with respect to the Change in Control and furnish any replacement
Security required by the Government or the Contract on or before the applicable
deadlines.

 

 

12.3(B)

A Party subject to a Change in Control shall provide evidence reasonably
satisfactory to the other Parties that following the Change in Control such
Party shall continue to have the financial capability to satisfy its payment
obligations under the Contract and this Agreement. Should the Party that is
subject to the Change in Control fail to provide such evidence, any other Party,
by notice to such Party, may require such Party to provide Security satisfactory
to the other Parties with respect to its Participating Interest share of any
obligations or liabilities which the Parties may reasonably be expected to incur
under the Contract and this Agreement during the then-current Exploration or
Exploitation Period or phase of the Contract.

 

 

12.3(C)

Any Change in Control of a Party, other than one which results in ongoing
Control by an Affiliate, shall be subject to the following procedure. For
purposes of this Article 12.3, the term “acquired Party” shall refer to the
Party that is subject to a Change in Control and the term “acquirer” shall refer
to the Party or third party proposing to acquire Control in a Change in Control.

 

68

--------------------------------------------------------------------------------


 

 

(1)

Once the final terms and conditions of a Change in Control have been fully
negotiated, the acquired Party shall disclose all such final terms and
conditions as are relevant to the acquisition of such Party’s Participating
Interest and the determination of the Cash Value of that Participating Interest
in a notice to the other Parties, which notice shall be accompanied by a copy of
all instruments or relevant portions of instruments establishing such terms and
conditions. Each other Party shall have the right to acquire the acquired
Party’s Participating Interest on the terms and conditions described in
Article 12.3(C)(3) if, within thirty (30) Days of the acquired Party’s notice,
such Party delivers to all other Parties a counter-notification that it accepts
such terms and conditions without reservations or conditions (subject to
Articles 12.3(C)(3) and 12.3(C)(4), where applicable). If no Party delivers such
counter-notification, the Change in Control may proceed without further notice,
subject to the other provisions of this Article 12, under terms and conditions
no more favorable to the acquirer than those set forth in the notice to the
Parties, provided that the Change in Control shall be concluded within one
hundred and eighty (180) Days from the date of the notice plus such additional
period as may be required to secure governmental approvals. No Party shall have
a right under this Article 12.3(C) to acquire any asset other than a
Participating Interest, nor may any Party be required to acquire any asset other
than a Participating Interest, regardless of whether other properties are
subject to the Change in Control.

 

 

 

 

(2)

If more than one Party counter-notifies that it intends to acquire the
Participating Interest subject to the proposed Change in Control, then each such
Party shall acquire a proportion of that Participating Interest equal to the
ratio of its own Participating Interest to the total Participating Interests of
all the counter-notifying Parties, unless the counter-notifying Parties
otherwise agree.

 

 

 

 

(3)

The acquired Party shall include in its notification to the other Parties a
statement of the Cash Value of the Participating Interest subject to the
proposed Change in Control, and each other Party shall have a right to acquire
such Participating Interest for the Cash Value, on the final terms and
conditions negotiated with the proposed acquiror that are relevant to the
acquisition of a Participating Interest for cash. No Party may acquire the
acquired Party’s Participating Interest pursuant to this Article 12.3(C) unless
and until completion of the Change in Control. If for any reason the Change in
Control agreement terminates without completion, the other Parties’ rights to
acquire the Participating Interest subject to the proposed Change in Control
shall also terminate.

 

 

 

 

(4)

For purposes of Article 12.3(C)(3), the Cash Value proposed by the acquired
Party in its notice shall be conclusively deemed correct unless any Party (each
a “Disagreeing Party”) gives notice to the acquired Party with a copy to the
other Parties within ten (10) Days of receipt of the acquired Party’s notice
stating that it does not agree with the acquired Party’s statement of the Cash
Value, stating the Cash Value it believes is correct, and providing any
supporting information

 

69

--------------------------------------------------------------------------------


 

 

 

that it believes is helpful. In such event, the acquired Party and the
Disagreeing Parties shall have fifteen (15) Days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) Day period, either the acquired Party or
any Disagreeing Party shall be entitled to refer the matter to an independent
expert as provided in Article 18.3 for determination of the Cash Value.

 

 

 

 

(5)

If the determination of Cash Value is referred to an independent expert, and the
value submitted by the acquired Party is no more than five percent (5%) above
the Cash Value determined by the independent expert, the acquired Party’s value
shall be used for the Cash Value and the Disagreeing Parties shall pay all costs
of the expert. If the value submitted by the acquired Party is more than five
percent (5%) above the Cash Value determined by the independent expert, the
independent expert’s value shall be used for the Cash Value and the acquired
Party shall pay all costs of the expert. Subject to the independent expert’s
value being final and binding in accordance with Article 18.3, the Cash Value
determined by the procedure shall be final and binding on all Parties.

 

 

 

 

(6)

Once the Cash Value is determined under Article 12.3(C)(4) or (5), Operator
shall provide notice of such Cash Value to all Parties and the acquired Party
shall be obligated to sell and the Parties which provided notice of their
intention to purchase the acquired Party’s Participating Interest pursuant to
Article 12.3(C)(1) shall be obligated to buy the Participating Interest at said
value.

 

 

 

ARTICLE 13 - WITHDRAWAL FROM AGREEMENT

 

13.1        RIGHT OF WITHDRAWAL

 

13.1(A)

Subject to the provisions of this Article 13 and the Contract, any Party not in
default may withdraw from this Agreement and the Contract by giving notice to
all other Parties stating its decision to withdraw only after fulfillment of the
Minimum Work Obligations. Such notice shall be unconditional and irrevocable
when given, except as may be provided in Article 13.7.

 

 

13.1(B)

The effective date of withdrawal for a withdrawing Party shall be the end of the
calendar month following the calendar month in which the notice of withdrawal is
given, provided that if all Parties elect to withdraw, the effective date of
withdrawal for each Party shall be the date determined by Article 13.9.

 

13.2        COMPLETE WITHDRAWAL

 

13.2(A)

Within thirty (30) Days of receipt of each withdrawing Party’s notification,
each of the other Parties may also give notice that it desires to withdraw from
this Agreement and the Contract. Should all Parties give notice of withdrawal,
the Parties shall proceed to abandon the Area and terminate the Contract and
this Agreement subject to and in accordance with the provisions of the Contract.
If less than all of the Parties give such notice of withdrawal, then the
withdrawing Parties shall take all steps to withdraw from

 

70

--------------------------------------------------------------------------------


 

 

the Contract and this Agreement on the earliest possible date and execute and
deliver all necessary instruments and documents to assign their Participating
Interest to the Parties which are not withdrawing, without any compensation
whatsoever, in accordance with the provisions of Article 13.6.

 

 

13.2(B)

Any Party withdrawing under Article 11.2(B) or under this Article 13 shall
withdraw from the entirety of the Contract Area, including all Field
Exploitation Areas and all Discoveries made prior to such withdrawal, and thus
abandon to the other Parties not joining in its withdrawal all its rights to the
production generated by operations after the effective date of such withdrawal
and all rights in associated Joint Property.

 

13.3        RIGHTS OF A WITHDRAWING PARTY

 

A withdrawing Party shall have the right to receive its Entitlement of
Hydrocarbons produced through the effective date of its withdrawal. The
withdrawing Party shall be entitled to receive all information to which such
Party is otherwise entitled under this Agreement until the effective date of its
withdrawal. After giving its notification of withdrawal, a Party shall not be
entitled to vote on any matters coming before the Operating Committee, other
than matters for which such Party has financial responsibility.

 

13.4        OBLIGATIONS AND LIABILITIES OF A WITHDRAWING PARTY

 

13.4(A)

A withdrawing Party shall, following its notification of withdrawal, remain
liable only for its share of the following:

 

 

 

(1)

Costs of Joint Operations, and Exclusive Operations in which it has agreed to
participate, that were approved by the Operating Committee or Consenting Parties
as part of a Work Program and Budget or AFE prior to such Party’s notification
of withdrawal, regardless of when they are actually incurred;

 

 

 

 

(2)

Any Minimum Work Obligations for the current period or phase of the Contract,
and for any subsequent period or phase which has been approved pursuant to
Article 11.2 and with respect to which such Party has failed to timely withdraw
under Article 13.4(B);

 

 

 

 

(3)

Emergency expenditures as described in Articles 5.2(B)(14) and 13.5;

 

 

 

 

(4)

All other obligations and liabilities of the Parties or Consenting Parties, as
applicable, with respect to acts or omissions under this Agreement prior to the
effective date of such Party’s withdrawal for which such Party would have been
liable, had it not withdrawn from this Agreement; and

 

 

 

 

(5)

In the case of a partially withdrawing Party, any costs and liabilities with
respect to Field Exploitation Areas, Commercial Discoveries and Discoveries from
which it has not withdrawn.

 

 

 

 

The obligations and liabilities for which a withdrawing Party remains liable
shall specifically include its share of any costs of plugging and abandoning
wells or portions of wells in which it participated (or was required to bear a
share of the costs pursuant to

 

71

--------------------------------------------------------------------------------


 

 

Article 13.4(A)(1)), to the extent such costs of plugging and abandoning are
payable by the Parties under the Contract. Any liens, charges and other
encumbrances which the withdrawing Party placed on such Party’s Participating
Interest prior to its withdrawal shall be fully satisfied or released, at the
withdrawing Party’s expense, prior to its withdrawal. A Party’s withdrawal shall
not relieve it from liability to the non-withdrawing Parties with respect to any
obligations or liabilities attributable to the withdrawing Party under this
Article 13 merely because they are not identified or identifiable at the time of
withdrawal.

 

 

13.4(B)

Notwithstanding the foregoing, a Party shall not be liable for any operations or
expenditures it voted against (other than operations and expenditures described
in Article 13.4(A)(2) or 13.4(A)(3)) if it sends notification of its withdrawal
within five (5) Days (or within twenty-four (24) hours if the drilling rig to be
used in such operation is standing by on the Area) of the Operating Committee
vote approving such operation or expenditure. Likewise, a Party voting against
voluntarily entering into or extending of an Exploration Period or Exploitation
Period or any phase of the Contract or voluntarily extending the Contract shall
not be liable for the Minimum Work Obligations associated therewith provided
that it sends notification of its withdrawal within the earlier of thirty (30)
Days following such vote pursuant to Article 11.2, or fifteen (15) Days prior to
the due date for notice of extension under the Contract.

 

13.5        EMERGENCY

 

If a well goes out of control or a fire, blow out, sabotage or other emergency
occurs prior to the effective date of a Party’s withdrawal, the withdrawing
Party shall remain liable for its Participating Interest share of the costs of
such emergency, regardless of when they are actually incurred.

 

13.6        ASSIGNMENT

 

A withdrawing Party shall assign its Participating Interest free of cost to each
of the non-withdrawing Parties in the proportion which each of their
Participating Interests (prior to the withdrawal) bears to the total
Participating Interests of all the non-withdrawing Parties (prior to the
withdrawal), unless the non-withdrawing Parties agree otherwise. The expenses
associated with the withdrawal and assignments shall be borne by the withdrawing
Party.

 

13.7        APPROVALS

 

A withdrawing Party shall promptly join in such actions as may be necessary or
desirable to obtain any Government approvals required in connection with the
withdrawal and assignments. The non-withdrawing Parties shall use reasonable
efforts to assist the withdrawing Party in obtaining such approvals. Any
penalties or expenses incurred by the Parties in connection with such withdrawal
shall be borne by the withdrawing Party. If the Government does not approve a
Party’s withdrawal and assignment to the other Parties, then the withdrawing
Party shall at its option either (1) retract its notice of withdrawal by notice
to the other Parties and remain a Party as if such notice of withdrawal had
never been sent or (2) hold its Participating Interest in trust for the sole and
exclusive benefit of the non-

 

72

--------------------------------------------------------------------------------


 

withdrawing Parties with the right to be reimbursed by the non-withdrawing
Parties for any subsequent costs and liabilities incurred by it for which it
would not have been liable, had it successfully withdrawn.

 

13.8                      SECURITY

 

13.8(A) A Party withdrawing from this Agreement and the Contract pursuant to
Article 11.2(B) or this Article 13 shall prior to the date of withdrawal provide
Security satisfactory to the other Parties to satisfy any obligations or
liabilities which were approved or accrued prior to notice of withdrawal, but
which become due after its withdrawal, including, without limitation, Security
to cover the costs of Decommissioning, if applicable.

 

13.8(B) Failure to provide Security shall constitute default under this
Agreement.

 

13.9                      WITHDRAWAL OR ABANDONMENT BY ALL PARTIES

 

In the event all Parties decide to withdraw, then subject to the Contract the
Parties agree that they shall be bound by the terms and conditions of this
Agreement for so long as may be necessary to wind up the affairs of the Parties
with the Government, to satisfy any requirements of applicable law and to
facilitate the sale, disposition or Decommisioning of property or interests held
by the Joint Account.

 

ARTICLE 14 - RELATIONSHIP OF PARTIES AND TAX

 

14.1                      RELATIONSHIP OF PARTIES

 

The rights, duties, obligations and liabilities of the Parties under this
Agreement shall be individual, not joint or collective. It is not the intention
of the Parties to create, nor shall this Agreement be deemed or construed to
create a mining or other partnership, or association or (except as explicitly
provided in this Agreement) a trust. This Agreement shall not be deemed or
construed to authorize any Party to act as an agent, servant or employee for any
other Party for any purpose whatsoever except as explicitly set forth in this
Agreement. In their relations with each other under this Agreement, the Parties
shall act in good faith and shall deal fairly with each other but shall not be
considered fiduciaries except as expressly provided in this Agreement.

 

14.2                      TAX

 

Each Party shall be responsible for reporting and discharging its own tax
measured by the profit or income of the Party and the satisfaction of such
Party’s share of all contract obligations under the Contract and under this
Agreement. Each Party shall protect, defend and indemnify each other Party from
any and all loss, cost or liability arising from the indemnifying Party’s
failure to report and discharge such taxes or satisfy such obligations. The
Parties intend that all income and all tax benefits (including, but not limited
to, deductions, depreciation, credits and capitalization) with respect to the
expenditures made by the Parties hereunder will be allocated by the Government
tax authorities to the Parties based on the share of each tax item actually
received or borne by each Party. If such allocation is not accomplished due to
the application of

 

73

--------------------------------------------------------------------------------


 

the Laws / Regulations of the Government or other Government action, the Parties
shall attempt to adopt mutually agreeable arrangements that will allow the
Parties to achieve the financial results intended. Operator shall provide each
Party, in a timely manner and at such Party’s sole expense, with such
information with respect to Joint Operations as such Party may reasonably
request for preparation of its tax returns or responding to any audit or other
tax proceeding.

 

ARTICLE 15 - CONFIDENTIAL INFORMATION AND PROPRIETARY TECHNOLOGY

 

15.1                      VENTURE INFORMATION

 

15.1(A) Except as otherwise provided in this Article 15 or in
Article 5.4(A) each Party will be entitled to receive all Venture Information
related to operations in which such party is a participant. “Venture
Information” means any information and results developed or acquired as a result
of Joint Operations and shall be Joint Property, unless provided otherwise in
accordance with this Agreement and the Contract. Each Party shall have the right
to use all Venture Information it receives without accounting to any other
Party, subject to any applicable patents and any limitations set forth in this
Agreement and the Contract. For purposes of this Article 15, such right to use
shall include, the rights to copy and prepare derivative works but not to
license, distribute, and/or sell.

 

15.1(B) Each Party may, subject to any applicable restrictions and limitations
set forth in the Contract, extend the right to use Venture Information to each
of its Affiliates which are obligated to terms not less restrictive that this
Article 15.

 

15.1(C) The acquisition or development of Venture Information under terms other
than as specified in this Article 15 shall require the approval of the Operating
Committee. The request for approval submitted by a Party shall be accompanied by
a description of, and summary of the use and disclosure restrictions which would
be applicable to, the Venture Information, and any such Party will be obligated
to use all reasonable efforts to arrange for rights to use which are not less
restrictive than specified in this Article 15.

 

15.1(D) All Venture Information received by a Party under this Agreement is
received on an “as is” basis without warranties, express or implied, of any
kind. Any use of such Venture Information by a Party shall be at such Party’s
sole risk.

 

15.2                      CONFIDENTIAL INFORMATION

 

15.2(A) Subject to the provisions of the Contract, the Parties agree that all
information and data acquired or obtained by any Party in respect of Joint
Operations shall be considered confidential and shall be kept confidential and
not be disclosed during the term of the Contract to any person or entity not a
Party to this Agreement, except:

 

(1)                                  To an Affiliate, provided such Affiliate
maintains confidentiality as provided in this Article 15;

 

(2)                                  To a governmental agency or other entity
when required by the Contract;

 

74

--------------------------------------------------------------------------------


 

(3)                                  To the extent such data and information is
required to be furnished in compliance with any applicable laws or regulations,
or pursuant to any legal proceedings or because of any order of any court
binding upon a Party;

 

(4)                                  To prospective or actual contractors,
consultants and attorneys employed by any Party where disclosure of such data or
information is essential to such contractor’s, consultant’s or attorney’s work;

 

(5)                                  To a bona fide prospective transferee of a
Party’s Participating Interest (including an entity with whom a Party or its
Affiliates are conducting bona fide negotiations directed toward a merger,
consolidation or the sale of a majority of its or an Affiliate’s shares);

 

(6)                                  To a bank or other financial institution to
the extent appropriate to a Party arranging for funding;

 

(7)                                  To the extent such data and information
must be disclosed pursuant to any rules or requirements of any government or
stock exchange having jurisdiction over such Party, or its Affiliates; provided
that if any Party desires to disclose information in an annual or periodic
report to its or its Affiliates’ shareholders and to the public and such
disclosure is not required pursuant to any rules or requirements of any
government or stock exchange, then such Party shall comply with Article 19.3;

 

(8)                                  To its respective employees for the
purposes of Joint Operations or Exclusive Operations as the case may be, subject
to each Party taking customary precautions to ensure such data and information
is kept confidential;

 

(9)                                  Any data or information which, through no
fault of a Party, becomes a part of the public domain.

 

15.2(B) Disclosure as pursuant to Articles 15.1(A)(4), (5), and (6) shall not be
made unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the data and information strictly
confidential during the term of the Contract and to use the information for the
sole purpose described in Articles 15.2(A)(4), (5), and (6) whichever is
applicable, with respect to the disclosing Party.

 

15.3                      CONTINUING OBLIGATIONS

 

Any Party ceasing to own a Participating Interest during the term of this
Agreement shall nonetheless remain bound by the obligations of confidentiality
in Article 15 and any disputes shall be resolved in accordance with Article 18.

 

15.4                      PROPRIETARY TECHNOLOGY

 

Nothing in this Agreement shall require a Party to divulge proprietary
technology to the other Parties; provided that where the cost of development of
proprietary technology has been charged to the Joint Account, such proprietary
technology shall be disclosed to all Parties

 

75

--------------------------------------------------------------------------------


 

bearing a portion of such cost and may be used by any such Party or its
Affiliates in other operations.

 

15.5                      TRADES

 

Notwithstanding the foregoing provisions of this Article 15, Operator may, with
approval of the Operating Committee, make well trades and data trades for the
benefit of the Parties, with any data so obtained to be furnished to all Parties
who participated in the cost of the data that was traded. Operator shall cause
any third party to such trade to enter into an undertaking to keep the traded
data confidential.

 

ARTICLE 16 - FORCE MAJEURE

 

16.1                      OBLIGATIONS

 

If as a result of Force Majeure any Party is rendered unable, wholly or in part,
to carry out its obligations under this Agreement, other than the obligation to
pay any amounts due or to furnish Security, then the obligations of the Party
giving such notice, so far as and to the extent that the obligations are
affected by such Force Majeure, shall be suspended during the continuance of any
inability so caused and for such reasonable period thereafter as may be
necessary for the Party to put itself in the same position that it occupied
prior to the Force Majeure, but for no longer period. The Party claiming Force
Majeure shall notify the other Parties of the Force Majeure within a reasonable
time after the occurrence of the facts relied on and shall keep all Parties
informed of all significant developments. Such notice shall give reasonably full
particulars of the Force Majeure, and also estimate the period of time which the
Party will probably require to remedy the Force Majeure. The affected Party
shall use all reasonable diligence to remove or overcome the Force Majeure
situation as quickly as possible in an economic manner, but shall not be
obligated to settle any labor dispute except on terms acceptable to it and all
such disputes shall be handled within the sole discretion of the affected Party.

 

ARTICLE 17 - NOTICES

 

Except as otherwise specifically provided, all notices authorized or required
between the Parties by any of the provisions of this Agreement, shall be in
writing, in English or Spanish and delivered in person or by courier service or
by any electronic means of transmitting written communications which provides
written confirmation of complete transmission (or which the recipient
acknowledges), and addressed to such Parties as designated below. Oral
communication does not constitute notice for purposes of this Agreement, and
telephone numbers for the Parties are listed below as a matter of convenience
only. The originating notice given under any provision of this Agreement shall
be deemed delivered only when received by the Party to whom such notice is
directed, and the time for such Party to deliver any notice in response to such
originating notice shall run from the date the originating notice is received.
The second or any responsive notice shall be deemed delivered when received.
“Received” for purposes of this Article 17 shall mean actual delivery of the
notice to the address

 

76

--------------------------------------------------------------------------------


 

of the Party to be notified specified in accordance with this Article 17. Each
Party shall have the right to change its address at any time and/or designate
that copies of all such notices be directed to another person at another
address, by giving written notice thereof to all other Parties.

 

BPZ Exploracion & Produccion S.R.L.

 

With copy to:

Av. El Derby 055

 

BPZ Exploracion & Produccion S.R.L.

Urb. Lima Polo and Hunt Club

 

Two Westlake Building

Edificio Cronos - Torre 1, int 402

 

580 Westlake Park Blvd., Suite 525

Santiago de Surco — Lima, Peru

 

Houston, Texas 77079 USA

Attn: Chief Operating Officer

 

Attn: Chief Operating Officer

Tel: +511 708-0808

 

Tel: +1 (281) 556-6200

Fax: +511 708-0801, or 708-0802

 

Fax: +1 (281) 556-6377

 

 

 

Newco

 

With copy to:

Av. Jorge Chavez 154

 

Pacific Rubiales Energy

Piso 8, Oficina 801 y 802

 

Carrera 11A No. 94-45

Lima D.C. Perú

 

Torre OXO, Piso 9

Attn: Chief Operating Officer

 

Bogotá D.C. Colombia

Tel: +51 1 612-4747

 

Attn: Chief Operating Officer

Fax: +51 1 421-2678

 

Tel: +57 1 756-0080

 

 

Fax: +57 1 756-0203

 

ARTICLE 18 - APPLICABLE LAW AND DISPUTE RESOLUTION

 

18.1                      APPLICABLE LAW

 

The substantive laws of England and Wales, exclusive of any conflicts of laws
principles that could require the application of any other law, shall govern
this Agreement for all purposes.

 

18.2                      DISPUTE RESOLUTION

 

18.2(A) Notification. A Party who desires to submit a Dispute for resolution
shall commence the dispute resolution process by providing the other parties to
the Dispute written notice of the Dispute (“Notice of Dispute”). The Notice of
Dispute shall identify the parties to the Dispute and contain a brief statement
of the nature of the Dispute and the relief requested. The submission of a
Notice of Dispute shall toll any applicable statutes of limitation related to
the Dispute, pending the conclusion or abandonment of dispute resolution
proceedings under this Article 18.

 

18.2(B) Negotiations. The parties to the Dispute shall seek to resolve any
Dispute by negotiation between Senior Executives. A “Senior Executive” means any
individual who has authority to negotiate the settlement of the Dispute for a
Party. Within thirty (30) Days after the date of the receipt by each party to
the Dispute of the Notice of Dispute (which notice shall request negotiations
among Senior Executives), the Senior Executives representing the parties to the
Dispute shall meet at a mutually acceptable time and place to exchange relevant
information in an attempt to resolve the Dispute. If a Senior

 

77

--------------------------------------------------------------------------------


 

Executive intends to be accompanied at the meeting by an attorney, each other
party’s Senior Executive shall be given written notice of such intention at
least three (3) Days in advance and may also be accompanied at the meeting by an
attorney. Notwithstanding the above, any Party may initiate arbitration
proceedings pursuant to Article 18.2(C) concerning such Dispute, prior to
initiating or completing the dispute resolution procedures in this
Article 18.2(B).

 

18.2(C) Arbitration. Any Dispute not finally resolved by alternative dispute
resolution procedures set forth in Articles 18.2(B) within ninety (90) Days
after Notice of Dispute shall be exclusively and definitively resolved through
final and binding arbitration, it being the intention of the Parties that this
is a broad form arbitration agreement designed to encompass all possible
disputes. Arbitration proceedings may be commenced pursuant to this
Article 18.2(C) prior to initiating or completing the Dispute resolution
procedures in Articles 18.2(B).

 

(1)                                  Rules. The arbitration shall be conducted
in accordance with Rules of Arbitration of the International Chamber of Commerce
(ICC), as then in effect, (the “Rules”):

 

(2)                                  Number of Arbitrators. The arbitration
shall be conducted by three arbitrators, unless all parties to the Dispute agree
to a sole arbitrator within thirty (30) Days after the commencement of the
arbitration. For greater certainty, for purposes of this Article 18.2(C), the
commencement of the arbitration means the date on which the claimant’s request
or demand for arbitration is received by the other parties to the Dispute.

 

(3)                                  Method of Appointment of the Arbitrators.

 

(a)                                  If the arbitration is to be conducted by a
sole arbitrator, then the arbitrator will be jointly selected by the parties to
the Dispute within thirty (30) Days after the commencement of the arbitration.

 

(b)                                 If the arbitration is to be conducted by
three arbitrators and there are only two parties to the Dispute, then each party
to the Dispute shall appoint one arbitrator within thirty (30) Days of the
commencement of the arbitration, and the two arbitrators so appointed shall
select the presiding arbitrator within thirty (30) Days after the latter of the
two arbitrators has been appointed by the parties to the Dispute.

 

(4)                                  Consolidation. If the Parties initiate
multiple arbitration proceedings, the subject matters of which are related by
common questions of law or fact and which could result in conflicting awards or
obligations, then all such proceedings may be consolidated into a single
arbitral proceeding.

 

(5)                                  Place of Arbitration. Unless otherwise
agreed by all parties to the Dispute, the place of arbitration shall be New
York, NY.

 

(6)                                  Language. The arbitration proceedings shall
be conducted in the English language and the arbitrator(s) shall be fluent in
the English language. Any

 

78

--------------------------------------------------------------------------------


 

foreign-language documents presented at such arbitration shall be accompanied by
an English translation thereof.

 

(7)                                  Entry of Judgment. The award of the
arbitral tribunal shall be final and binding. Judgment on the award of the
arbitral tribunal may be entered and enforced by any court of competent
jurisdiction.

 

(8)                                  Notice. All notices required for any
arbitration proceeding shall be deemed properly given if sent in accordance with
Article 17.

 

(9)                                  Interest. The award shall include interest,
as determined by the arbitral tribunal, from the date of any default or other
breach of this Agreement until the arbitral award is paid in full. Interest
shall be awarded at the Agreed Interest Rate.

 

(10)                            Currency of Award. The arbitral award shall be
made and payable in U.S dollars, free of any tax or other deduction.

 

(11)                            Exemplary Damages. The Parties waive their
rights to claim or recover from each other, and the arbitral tribunal shall not
award, any punitive, multiple, or other exemplary damages (whether statutory or
common law) except to the extent such damages have been awarded to a third party
and are subject to allocation between or among the parties to the Dispute.

 

18.2(D) Confidentiality. All negotiations, mediation, arbitration, and expert
determinations relating to a Dispute (including a settlement resulting from
negotiation or mediation, an arbitral award, documents exchanged or produced
during a mediation or arbitration proceeding, and memorials, briefs or other
documents prepared for the arbitration) are confidential and may not be
disclosed by the Parties, their employees, officers, directors, counsel,
consultants, and expert witnesses, except (in accordance with Article 15.2) to
the extent necessary to enforce this Article 18 or any arbitration award, to
enforce other rights of a Party, or as required by law; provided, however, that
breach of this confidentiality provision shall not void any settlement, expert
determination or award.

 

18.3                      EXPERT DETERMINATION

 

For any Dispute referred to an expert for determination under Articles 5.1, 8.4,
12.2 or 12.3, the Parties hereby agree that such expert determination shall be
conducted expeditiously by an expert selected unanimously by the parties to the
Dispute. The expert is not an arbitrator of the Dispute and shall not be deemed
to be acting in an arbitral capacity. The Party desiring an expert determination
shall give the other parties to the Dispute written notice of the request for
such determination. If the parties to the Dispute are unable to agree upon an
expert within ten (10) Days after receipt of the notice of request for an expert
determination, then, upon the request of any of the parties to the Dispute, the
International Centre for Expertise of the International Chamber of Commerce
(ICC) shall appoint such expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The expert, once appointed, shall have no
ex parte communications with any of the parties to the Dispute concerning the
expert determination or the underlying Dispute. All Parties agree to cooperate
fully in the expeditious

 

79

--------------------------------------------------------------------------------


 

conduct of such expert determination and to provide the expert with access to
all facilities, books, records, documents, information and personnel necessary
to make a fully informed decision in an expeditious manner. Before issuing his
final decision, the expert shall issue a draft report and allow the parties to
the Dispute to comment on it. The expert shall endeavor to resolve the Dispute
within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in Dispute. The expert’s decision shall be final and
binding on the parties to the Dispute unless challenged in an arbitration
pursuant to Article 18.2(C) within sixty (60) Days of the date the expert’s
final decision is received by the parties to the Dispute. In such arbitration
(i) the expert determination on the specific matter under Articles 5.1, 8.4,
12.2 or 12.3 shall be entitled to a rebuttable presumption of correctness; and
(ii) the expert shall not (without the written consent of the parties to the
Dispute) be appointed to act as an arbitrator or as adviser to the parties to
the Dispute.

 

ARTICLE 19 - GENERAL PROVISIONS

 

19.1                      WARRANTIES AS TO NO PAYMENTS, GIFTS AND LOANS

 

19.1(A) Each Party with regard to the operations and activities under this
Agreement (i) warrants that such party and its Affiliates and their respective
directors, officers, employees and personnel have not made, offered, or
authorized, and (ii) covenants that such Party and its Affiliates and their
respective directors, officers, employees and personnel will not make, offer, or
authorize any payment, gift, promise or other advantage, whether directly or
through any other person or entity, to or for the use or benefit of any Public
Official, any political party, political party official or candidate for office,
where such payment, gift, promise or advantage would violate such warranty, or
such covenant, or the Anti-Bribery Laws and Obligations applicable to such
Party.

 

19.1(B) Each Party shall as soon as possible notify the other Parties of any
investigation or proceeding initiated by a governmental authority relating to an
alleged violation of applicable Anti-Bribery Laws and Obligations by such Party,
or its Affiliates, or any of their directors, officers, employees, personnel, or
any service providers of such Party or its Affiliates, concerning operations and
activities under this Agreement. Such Party shall use reasonable efforts to keep
the other Parties informed as to the progress and disposition of such
investigation or proceeding, except that such Party shall not be obligated to
disclose to the other Parties any information that would be considered legally
privileged.

 

19.1(C) Each Party shall indemnify the other Parties for any damages, losses,
penalties, costs (including reasonable legal costs and attorneys’ fees), and
liabilities arising from or related to the events underlying:

 

(1)                                    such Party’s admission of allegations
made by a governmental authority concerning operations and/or activities under
this Agreement that such Party or its Affiliates or their directors, officers,
employees and personnel have violated Anti-Bribery Laws and Obligations
applicable to such Party; or

 

80

--------------------------------------------------------------------------------


 

(2)                                  the final adjudication concerning
operations and/or activities under this Agreement that such Party or its
Affiliates or their directors, officers, employees and personnel have violated
Anti-Bribery Laws and Obligations applicable to such Party; or

 

(3)                                  a final arbitral award determining that
such Party materially breached its warranty and/or covenant set out in
Article 19.1(A), based on such Party’s settlement of claims (without admission
of allegations) made by a governmental authority concerning operations and/or
activities under this Agreement that such Party or its Affiliates or their
directors, officers, employees and personnel have violated Anti-Bribery Laws and
Obligations applicable to such Party.

 

Such indemnity obligation shall survive termination or expiration of this
Agreement.

 

19.1(D) Each Party shall concerning matters that are the subject of this
Agreement:

 

(1)                                  Devise and maintain adequate internal
controls concerning such Party’s undertakings under Article 19.1(A);

 

(2)                                  Establish and prepare its books and records
in accordance with generally accepted accounting practices applicable to such
Party;

 

(3)                                  Properly record and report such Party’s
transactions in a manner that accurately and fairly reflects in reasonable
detail such Party’s assets and liabilities;

 

(4)                                  Retain such books and records for a period
of at least six (6) Calendar Years; and

 

(5)                                  Comply with the laws applicable to such
Party.

 

19.1(E) Each Party must be able to rely on the adequacy of the other Parties’
system of internal controls, and on the adequacy of full disclosure of the
facts, and of financial and other information concerning operations and
activities under this Agreement.

 

19.1(F) Each Party shall promptly respond in reasonable detail to any reasonable
request from any other Party concerning a notice sent by such Party under
Article 19.1(B) and shall furnish applicable documentary support for such
Party’s response, including showing such Party’s compliance with the
undertakings set out in Article 19.1(A) and Article 19.1(D), except that such
Party shall not be obligated to disclose to the other Parties any information
that would be considered legally privileged.

 

19.2        CONFLICTS OF INTEREST

 

19.2(A) Operator undertakes that it shall avoid any conflict of interest between
its own interests (including the interests of Affiliates) and the interests of
the other Parties in dealing with suppliers, customers and all other
organizations or individuals doing or seeking to do business with the Parties in
connection with activities contemplated under this Agreement.

 

19.2(B) The provisions of the preceding paragraph shall not apply to:

 

(1)                                  Operator performance which is in accordance
with Laws/Regulations or policies of the Government pertaining to local
preference; or

 

81

--------------------------------------------------------------------------------


 

(2)                                  Operator acquisition of products or
services from an Affiliate, or the sale thereof to an Affiliate, made in
accordance with the terms of this Agreement.

 

Unless otherwise agreed, the Parties and their Affiliates are free to engage or
invest (directly or indirectly) in an unlimited number of activities or
businesses, any one or more of which may be related to or in competition with
the business activities contemplated under this Agreement, without having or
incurring any obligation to offer any interest in such business activities to
any Party.

 

19.3                      PUBLIC ANNOUNCEMENTS

 

19.3(A) Operator shall be responsible for the preparation and release of all
public announcements and statements regarding this Agreement or the Joint
Operations; provided that, no public announcement or statement shall be issued
or made unless prior to its release all the Parties have been furnished with a
copy of such statement or announcement and at least two non-affiliated Parties
holding fifty percent (50%), or more, of the Participating Interests have
approved the announcement, such approvals not to be unreasonably withheld. Where
a public announcement or statement becomes necessary or desirable because of
danger to or loss of life, damage to property or pollution as a result of
activities arising under this Agreement, Operator is authorized to issue and
make such announcement or statement without prior approval of the Parties, but
shall promptly furnish all the Parties with a copy of such announcement or
statement.

 

19.3(B) If a Party wishes to issue or make any material public announcement or
statement regarding this Agreement or the Joint Operations, it shall not do so
unless prior to its release, such Party furnishes all the Parties with a copy of
such announcement or statement, and obtains the approval of at least two
(2) Parties which are not Affiliates holding fifty percent (50%) or more of the
residual Participating Interests (excluding the Participating Interest of the
Party wishing to make an announcement or statement), such approvals not to be
unreasonably withheld; provided that, notwithstanding any failure to obtain such
approval, no Party shall be prohibited from issuing or making any such public
announcement or statement if it is necessary to do so in order to comply with
the applicable laws, rules or regulations of any government, legal proceedings
or stock exchange having jurisdiction over such Party or its Affiliates as set
forth in Articles 15.2(A)(3) and (7).

 

19.4                      SUCCESSORS AND ASSIGNS

 

Subject to the limitations on transfer contained in Article 12, this Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of the Parties.

 

19.5                      WAIVER

 

No waiver by any Party of any one or more defaults by another Party in the
performance of any provision of this Agreement shall operate or be construed as
a waiver of any future default or defaults by the same Party, whether of a like
or of a different character. Except as expressly

 

82

--------------------------------------------------------------------------------


 

provided in this Agreement no Party shall be deemed to have waived, released or
modified any of its rights under this Agreement unless such Party has expressly
stated, in writing, that it does waive, release or modify such right.

 

19.6        NO THIRD PARTY BENEFICIARIES

 

Except as provided under Article 5.6(B), the interpretation of this Agreement
shall exclude any rights under legislative provisions conferring rights under a
contract to persons not a party to that contract, including rights solely by
virtue of the Contracts (Rights of Third Parties) Act 1999. Despite the
foregoing sentence, this Agreement may be amended without the consent of any
Operator Indemnitee or TOM Indemnitee.

 

19.7        SEVERANCE OF INVALID PROVISIONS

 

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.

 

19.8        MODIFICATIONS

 

Except as is provided in Articles 11.2(B) and 19.7, there shall be no
modification of this Agreement or the Contract except by written consent of all
Parties.

 

19.9        PRECEDENCE

 

In the event of any conflict between this document and the Contract, the
Contract shall take precedence over this document.

 

19.10      HEADINGS

 

The topical headings used in this Agreement are for convenience only and shall
not be construed as having any substantive significance or as indicating that
all of the provisions of this Agreement relating to any topic are to be found in
any particular Article.

 

19.11      SINGULAR AND PLURAL

 

Reference to the singular includes a reference to the plural and vice versa.

 

19.12      GENDER

 

Reference to any gender includes a reference to all other genders.

 

19.13      COUNTERPART EXECUTION

 

This Agreement may be executed in two original counterparts and each such
counterpart shall be deemed an original Agreement for all purposes; provided no
Party shall be bound to this Agreement unless and until all Parties have
executed a counterpart. For purposes of assembling all counterparts into one
document, Operator is authorized to detach the signature

 

83

--------------------------------------------------------------------------------


 

page from one or more counterparts and, after signature thereof by the
respective Party, attach each signed signature page to a counterpart. The
exchange of complete copies of this Agreement and signed execution pages by
facsimile or electronic transmission will constitute effective execution and
delivery of this agreement as to the Parties and may be used in lieu of the
original agreement for all purposes. Signatures of the authorized signatories of
the Parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for all purposes.

 

19.14      JOINT PREPARATION

 

Each provision of this Agreement shall be construed as though all Parties
participated equally in the drafting of the same. Consequently, the Parties
acknowledge and agree that any rule of construction that a document is to be
construed against the drafting party shall not be applicable to this Agreement.

 

19.15      ENTIRETY

 

This Agreement, including any attachments, constitutes the entire agreement of
the Parties, supersedes all prior representations, understandings and
negotiations of the Parties relating to the subject matter of this Agreement,
and except as set out in Article 19.8, may not be modified except by a written
amendment signed by all Parties.

 

84

--------------------------------------------------------------------------------


 

IN WITNESS of their agreement each Party has caused Its duly authorized
representative to sign this instrument on the date indicated below such
representative’s signature.

 

BPZ Exploracion & Produccion SRL

 

BPZ Norte Oil SRL

 

 

 

 

 

By:

/s/ Luis Rafael Zoeger Nuñez

 

By:

/s/ Luis Rafael Zoeger Nuñez

Name: Luis Rafael Zoeger Nuñez

 

Name: Luis Rafael Zoeger Nuñez

Title: General Manager

 

Title: General Manager

 

[Signature Page to Joint Operating Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT A - ACCOUNTING PROCEDURE

 

SECTION I. GENERAL PROVISIONS

 

1.1           Purpose.

 

1.1.1        The purpose of this Accounting Procedure is to establish equitable
methods for determining charges and credits applicable to operations under the
Agreement, which reflect the costs of Joint Operations to the end that no Party
shall gain or lose in relation to other Parties.

 

1.1.2        The Parties agree, however, that if the methods prove unfair or
inequitable to Operator or Non-Operators, the Parties shall meet and in good
faith endeavor to agree on changes in methods deemed necessary to correct any
unfairness or inequity.

 

1.2           Conflict with Agreement.

 

In the event of a conflict between the provisions of this Accounting Procedure
and the provisions of the Agreement to which this Accounting Procedure is
attached, the provisions of the Agreement shall prevail.

 

1.3           Definitions.

 

The definitions contained in Article I of the Agreement to which this Accounting
Procedure is attached shall apply to this Accounting Procedure and have the same
meanings when used herein. Certain terms used herein are defined as follows:

 

“Accrual Basis” means that basis of accounting under which costs and benefits
are regarded as applicable to the period in which the liability for the cost is
incurred or the right to the benefit arises, regardless of when invoiced, paid,
or received.

 

“Country of Operations” means the Republic of Peru.

 

“Exclusive Operation Account” means the account maintained by Operator for any
Exclusive Operation.

 

“Material” means machinery, equipment, inventory and supplies acquired and held
for use in Joint Operations.

 

1.4           Joint Account Records and Currency Exchange.

 

1.4.1        Operator shall at all times maintain and keep true and correct
records of the production and disposition of all liquid and gaseous
Hydrocarbons, and of all costs and expenditures under the Agreement, as well as
other data necessary or proper for the settlement of accounts between the
Parties in connection with their rights and obligations under the Agreement and
to enable Parties to comply with their respective applicable income tax and
other laws.

 

1.4.2        Operator shall maintain accounting records pertaining to Joint
Operations in accordance with generally accepted accounting practices used in
the Country of Operations and in the international petroleum industry and any
applicable statutory obligations of the

 

1

--------------------------------------------------------------------------------


 

Country of Operations as well as the provisions of the Contract and the
Agreement. In the event of conflict the statutory requirements shall take
precedence over the provisions of the Contract and this Agreement, which shall
take precedence over the generally accepted accounting practices of the
petroleum industry.

 

1.4.3        The Joint Account records shall be maintained by Operator in the
English and/or Spanish language and in United States of America (“U.S.”)
currency and in such other language and currency as may be required by
Laws/Regulations or the Contract. Conversions of currency shall be recorded at
the rate actually experienced in that conversion. For the purpose of currency
translation the applicable exchange rate for expenditures and receipts incurred
in any month shall be calculated and recorded at the arithmetic average of the
buying and selling exchange rates at the close of each Business Day of the month
preceding the current accounting period as published by SuperIntendencia de
Banca y Seguros or if not published by Citibank, then by Chase Bank Manhattan
Bank N.A.

 

1.4.4        Any currency exchange gains or losses shall be credited or-charged
to the Joint Account, except as otherwise specified in this Accounting
Procedure.

 

1.4.5        This Accounting Procedure shall apply, mutatis mutandis, to any
Exclusive Operations in the same manner that it applies to Joint Operations;
provided, however, that the charges and credits applicable to Consenting Parties
shall be maintained separately as an Exclusive Operation Account. For the
purpose of determining and calculating the remuneration of the Consenting
Parties, including the premiums for any Exclusive Operation, the costs and
expenditures shall be expressed in U.S. currency (irrespective of the currency
in which the expenditure was incurred).

 

1.4.6        The Accrual Basis for accounting shall be used in preparing
accounts concerning the Joint Operations.

 

1.5           Statements and Billings.

 

1.5.1        Unless otherwise agreed by the Parties, Operator shall submit
monthly to each Party,

 

(i)    within 25 Days during the period prior to Newco being formally a party to
the Contract; or

 

(ii)   within 15 Days after Newco formally becomes a party to the Contract.

 

after each month, statements of the costs and expenditures incurred during such
month, indicating by appropriate classification the nature thereof, the
corresponding budget category, and the portion of such costs charged to each of
the Parties.

 

These statements, as a minimum, shall contain the following information:

 

·              advances of funds setting forth the currencies received from each
Party,

 

·              the share of each Party in total expenditures,

 

·              the accrued expenditures,

 

·              the current account balance of each Party,

 

2

--------------------------------------------------------------------------------


 

·              summary of costs, credits, and expenditures on a current month,
year-to-date or other periodic basis, as agreed by the Parties (such
expenditures shall be grouped by the major work categories designated in the
approved Work Program and Budget submitted by Operator in accordance with
Article 6.4 of the Agreement so as to facilitate comparison of actual
expenditures against that Work Program and Budget), and

 

·              details of unusual charges and credits in excess of U.S. dollars
one hundred thousand ($100,000).

 

1.5.2        Operator shall, upon request, furnish a description of the
accounting classifications used by it.

 

1.5.3        Amounts included in the statements and billings shall be expressed
in U.S. currency and reconciled to the currencies advanced.

 

1.5.4        Each Party shall be responsible for preparing its own accounting
records, financial reports, and tax reports to meet the requirements of the
Country of Operations and of all other countries to which it may be subject.
Operator, to the extent that the information is reasonably available from the
Joint Account records, shall provide Non-Operators in a timely manner with the
necessary statements and documents to facilitate the discharge of such
responsibility.

 

1.6           Payments and Advances.

 

1.6.1        Upon approval of any Work Program and Budget, if Operator so
requests, each Non-Operator shall advance its share of estimated cash
requirements for the succeeding month’s operations. Each such cash call shall be
equal to the Operator’s estimate of the money to be spent in the currencies
required to perform its duties under the approved Work Program and Budget during
the month concerned. For informational purposes the cash call shall contain an
estimate of the funds required for each of the succeeding two (2) months
detailed by the major work categories designated in the approved Work Program
and Budget submitted by Operator in accordance with Article 6.4 of the
Agreement.

 

1.6.2        Each such cash call, detailed by the major Work Program and Budget
categories designated in the approved Work Program and Budget submitted by
Operator in accordance with Article 6.4 of the Agreement shall be made in
writing and delivered to all Non-Operators not less than fifteen (15) Days
before the payment due date. The due date for payment of such cash calls shall
be set by Operator but shall be no sooner than the first Business Day of the
month for which the advances are required. All advances and payments shall be
made exclusive of bank and other charges. Any charges related to transfer or
receipt of advances or payments from a Non-Operator shall be borne by that
Non-Operator.

 

1.6.3        Each Non-Operator shall wire transfer its share of the full amount
of each such cash call to Operator on or before the due date, in the currencies
requested or any other currencies acceptable to Operator and at a bank
designated by Operator. If currency

 

3

--------------------------------------------------------------------------------


 

provided by a Non-Operator is other than the requested currency, then the entire
cost of converting to the requested currency shall be charged to that
Non-Operator.

 

1.6.4        Notwithstanding the provisions of Section 1.6.2, should Operator be
required to pay before receipt of the next cash call any sums of money for the
Joint Operations included in an approved Work Program and Budget which were
unforeseen at the time of providing the Non-Operators with said estimates of its
requirements, Operator may make a written request to the Non-Operators for
special advances covering the Non-Operators’ share of such payments. Each
Non-Operator shall make its respective special advance within ten (10) Days
after receipt of such notice.

 

1.6.5        If a Non-Operator’s advances exceed its share of cash expenditures,
the next succeeding cash call requirement, after such determination, shall be
reduced accordingly. However, if the amount of such excess is greater than the
amount of the next month’s estimated cash requirements for such Non-Operator,
the Non-Operator may request a refund of the difference, which refund shall be
made by Operator within ten (10) Days after receipt of the Non-Operator’s
request provided that such amount is greater than one hundred fifty thousand
U.S. dollars (U.S.$150,000).

 

1.6.6        If Non-Operator’s advances are less than its share of cash
expenditures, the deficiency shall, at Operator’s option, be added to subsequent
cash advance requirements or be paid by Non-Operator within ten (10) Days
following the receipt of Operator’s billing to Non-Operator for such deficiency.

 

1.6.7        If, under the provisions of the Agreement, Operator is required to
segregate funds received from the Parties, any interest received on such funds
shall be applied against the next succeeding cash call or, if directed by the
Operating Committee, distributed each Calendar Quarter. The interest, if any,
thus received shall be allocated to the Parties on an equitable basis taking
into consideration the date of funding by each Party to the account in
proportion to the total funding into the account. A monthly statement
summarizing receipts, disbursements, transfers to each joint bank account and
beginning and ending balances thereof shall be provided by Operator to the
Parties.

 

1.6.8        If Operator requires a separate advance billing or does not request
Non-Operators to advance their share of estimated cash requirements, each
Non-Operator shall pay its share of cash expenditures within ten (10) Days
following receipt of Operator’s billing.

 

1.6.9        Payments of advances or billings shall be made on or before the due
date. If these payments are not received by the due date the unpaid balance
shall bear and accrue interest from the due date until the payment is received
by Operator at the Agreed Interest Rate. For the purpose of determining the
unpaid balance and interest owed, Operator shall translate to U.S. currency all
amounts owed in other currencies using the currency exchange rate readily
available to Operator at the close of the last Business Day prior to the due
date for the unpaid balance as quoted by the applicable authority identified in
Section 1.4.3 of this Section I.

 

1.6.10      Subject to Government regulation, Operator shall have the right, at
any time and from time to time, to convert the funds advanced or any part
thereof to other currencies,

 

4

--------------------------------------------------------------------------------


 

other than PEN (Peruvian Nuevo Sol), to the extent that such currencies are then
required for operations. If this is the case the Operator shall advise each
participant of such adjustments as an attachment in the monthly statements. The
cost of any such conversion shall be charged to the Joint Account.

 

1.6.11      Operator shall endeavor to maintain funds held for the Joint Account
in bank accounts at a level consistent with that required for the prudent
conduct of Joint Operations.

 

1.6.12      Bank Accounts:

 

If permitted by law and the Agreement, Operator shall open and maintain separate
earning bank accounts for each currency (Soles and U.S. Currency) in order to
hold funds of the Parties for Joint Operations. Operator shall inform the
Non-Operator the name and address of the bank and the account number.
Thereafter, the Operator shall notify any changes to the Non-Operators.

 

1.7           Adjustments.

 

Payments of any advances or billings shall not prejudice the right of any
Non-Operator to protest or question the correctness thereof; provided, however,
all bills and statements rendered to Non-Operators by Operator during any
Calendar Year shall conclusively be presumed to be true and correct after
twenty-four (24) months following the end of such Calendar Year, unless within
the said twenty-four (24) month period a Non-Operator takes written exception to
and makes claim on Operator for adjustment. Failure on the part of a
Non-Operator to make claim on Operator for adjustment within such period shall
establish the correctness thereof and preclude the filing of exceptions thereto
or the making of claims for adjustment thereon, except to the extent that the
Operator prevented a Non-Operator from making such claim. No adjustment
favorable to Operator shall be made unless it is made within the same prescribed
period. The provisions of this paragraph shall not prevent adjustments resulting
from a physical inventory of the Material as provided in Section VI. Operator
shall be allowed to make adjustments to the Joint Account after such twenty-four
(24) month period if these adjustments result from audit exceptions outside of
this Agreement, third party claims, or Government requirements. Any such
adjustments shall be subject to audit within the time period specified in
Section 1.8.1.

 

1.8           Audits.

 

1.8.1       A Non-Operator, upon at least sixty (60) Days advance notice in
writing to Operator and all other Non-Operators, shall have the right to audit
the Joint Accounts and records of Operator relating to the accounting hereunder
for any Calendar Year within the twenty-four (24) month period following the end
of such Calendar Year except as otherwise provided in Section 3.1. As provided
in Article 4.2(B)(6) of the Agreement, Non-Operators shall have reasonable
access to Operator’s personnel and to the facilities, warehouses, and offices
directly or indirectly serving Joint Operations. The cost of each such audit
shall be borne by Non-Operators conducting the audit. Where there are two or
more Non-Operators, the Non-Operators shall make every reasonable effort to
conduct joint or simultaneous audits in a manner that will result in a minimum
of

 

5

--------------------------------------------------------------------------------


 

inconvenience to the Operator. Non-Operators must take written exception to and
make claim upon the Operator for all discrepancies disclosed by said audit
within said twenty-four (24) month period.

 

Non-Operators may request information from the Operator prior to the
commencement of the audit. Operator will provide the information readily
available in electronic format or hard copy documents, if electronic format is
not available. Operator will provide the information requested within 30 Days
before commencement of the audit but in no event sooner than 30 Days after the
written request.

 

1.8.2        Operator shall endeavor to produce information from its Affiliates
reasonably necessary to support charges from those Affiliates to the Joint
Account other than those charges referred to in Section 3.1. If an Affiliate
considers such information confidential or proprietary or if such Affiliate will
not allow the Non-Operators to audit its accounts, an independent auditor of the
Affiliate shall be used to confirm the details and facts as required, provided
such independent auditor is a recognized firm of public accountants. The
auditing Non-Operator may instruct the auditor on the scope of such
confirmation; however, the scope shall be subject to the approval of the
Affiliate in question, such approval not to be unreasonably withheld. Should the
auditor of the Affiliate decline to act in such capacity, or not be an
internationally recognized independent firm of public accountants, the auditing
Non-Operators shall select an internationally recognized independent firm of
public accountants to carry out such confirmation, subject to the approval of
the Affiliate in question, such approval not to be unreasonably withheld. The
cost of such audit by the auditor or the independent firm of public accountants,
as the case may be, shall be borne by the Non-Operators who requested such
audit.

 

1.8.3        Any information obtained by a Non-Operator under the provisions of
this Section 1.8 which does not relate directly to the Joint Operations shall be
kept confidential and shall not be disclosed to any third party, except as would
otherwise be permitted by Article 15.1(A)(3) and (9) of the Agreement.

 

1.8.4        In the event that the Operator is required by law or the Contract
to employ a public accounting firm to audit the Joint Account and records of
Operator relating to the accounting hereunder, the cost thereof shall be charged
to the Joint Account, and a copy of the audit shall be furnished to each Party.

 

1.8.5        At the conclusion of each audit, the Parties shall endeavor to
settle outstanding matters expeditiously. To this end the Parties conducting the
audit will make a reasonable effort to prepare and distribute a written report
to the Operator and all the Parties who participated in the audit as soon as
possible and in any event within ninety (90) Days after the conclusion of each
audit. The report shall include all claims, with supporting documentation,
arising from such audit together with comments pertinent to the operation of the
accounts and records. Operator shall make a reasonable effort to reply to the
report in writing as soon as possible and in any event no later than ninety (90)
Days after receipt of the report. Should the Non-Operators consider that the
report or reply requires further investigation of any item therein, the
Non-Operators shall have the right to conduct further investigation in relation
to such matter notwithstanding the

 

6

--------------------------------------------------------------------------------


 

provisions of Sections 1.7 and 1.8.1 that the period of twenty-four (24) months
may have expired. However, conducting such further investigation shall not
extend the twenty-four (24) month period for taking written exception to and
making a claim upon the Operator for any other discrepancies disclosed by said
audit. Such further investigations shall be commenced within thirty (30) Days
and be concluded within sixty (60) Days after the receipt of such report or
reply, as the case may be.

 

1.8.6        All adjustments resulting from an audit agreed between the Operator
and the Non-Operator conducting the audit shall be reflected promptly in the
Joint Account by the Operator and reported to the Non-Operator(s). If any
dispute shall arise in connection with an audit, it shall be reported to and
discussed by the Operating Committee, and, unless otherwise agreed by the
Parties to the dispute, resolved in accordance with the provisions of Article 18
of the Agreement. If all the Parties to the dispute so agree, the
adjustment(s) may be referred to an independent expert agreed to by the Parties
to the dispute. At the election of the Parties to the dispute, the decision of
the expert will be binding upon such Parties. Unless otherwise agreed, the cost
of such expert will be shared equally by all Parties to the dispute.

 

1.9           Allocations.

 

If it becomes necessary to allocate any costs or expenditures to or between
Joint Operations and any other operations, such allocation shall be made on an
equitable basis. For informational purposes only, Operator shall furnish a
description of its allocation procedures pertaining to these costs and
expenditures along with each proposed Work Program and Budget.

 

SECTION II. DIRECT CHARGES

 

Operator shall charge the Joint Account with all costs and expenditures incurred
in connection with Joint Operations in accordance with an approved Work Program
and Budget or otherwise authorized by the provisions of the Agreement. It is
also understood that charges for services normally provided by an operator such
as those contemplated in Sections 2.7.2 and 2.7.3 which are provided by a
Party’s Affiliate shall reflect the cost to the Affiliate, excluding profit, for
performing such services, except as otherwise provided in Section 2.5.1,
Section 2.6, and Section 2.7.1.

 

The costs and expenditures shall be recorded as required for the settlement of
accounts between the Parties in connection with the rights and obligations under
the Agreement and for purposes of complying with the tax laws of the Country of
Operations and of such other countries to which any of the Parties may be
subject. Without in any way limiting the generality of the foregoing, chargeable
costs and expenditures shall include:

 

2.1           Licenses, Permits, Etc.

 

All costs, if any, attributable to the acquisition, maintenance, renewal or
relinquishment of licenses, permits, contractual and/or surface rights acquired
for Joint Operations and bonuses

 

7

--------------------------------------------------------------------------------


 

paid in accordance with the Contract when paid by Operator in accordance with
the provisions of the Agreement.

 

2.2           Salaries, Wages and Related Costs.

 

Salaries, wages and related costs include everything constituting the employees’
total compensation, as well as the cost to Operator, of holiday, vacation,
sickness, disability benefits, living and housing allowances, travel time,
bonuses, and other customary allowances applicable to the salaries and wages
chargeable hereunder, as well as the costs to Operator for employee benefits,
including but not limited to employee group life insurance, group medical
insurance, hospitalization, retirement (accrued during the period of Joint
Operations), severance payments required by the Laws / Regulations of the
Country of Operations and accrued during the period of Joint Operations
(additional severance payments in excess of those provided by the Laws /
Regulations of the Country of Operations shall be chargeable to the Joint
Account to the extent that they are in accordance with benefit policies of
Operator, and other benefit plans of a like nature applicable to labor costs of
Operator. Subject to the approval of the Operating Committee, these costs shall
also include the Operator’s employee incentives program; for the avoidance of
doubt, Operator’s employee incentives program shall include bonuses and stock
options, stock appreciation rights and/or equivalents. Said incentives program
shall be based on performance and its overall costs shall never represent more
than 30% of the aggregate income of the employees (including said incentives
program).

 

All costs associated with organizational restructuring (e.g., separation
benefits, relocation costs, asset disposition costs) of Operator, or their
Affiliates, other than those costs which are directly related to employees of
Operator, who are directly engaged in Joint Operations on a full time basis,
will require the approval of the Parties to be chargeable to the Joint Account.

 

Any costs associated with Country of Operations benefit plans which are not
currently funded shall be accrued and not be paid by Non-Operators, unless
otherwise approved by the Operating Committee, until the same are due and
payable to the employee, upon withdrawal of a Party pursuant to the Agreement
and then only by the withdrawing Party, or upon termination of the Agreement,
whichever occurs first.

 

Expenditures or contributions made pursuant to assessments imposed by Government
authorities for payments with respect to or on account of employees described in
Section 2.2.1 and Section 2.2.2 shall be chargeable to the Joint Account.

 

2.2.1        The salaries, wages and related costs of employees of Operator and
its Affiliates temporarily or permanently assigned in the Country of Operations
to the extent they are directly engaged in Joint Operations shall be chargeable
to the Joint Account.

 

2.2.2        The salaries, wages and related costs of employees of Operator and
its Affiliates temporarily or permanently assigned outside the Country of
Operations to the extent they are directly engaged in Joint Operations and not
otherwise covered in Section 2.7.2 shall be chargeable to the Joint Account.

 

2.2.3        Costs for salaries, wages and related costs may be charged to the
Joint Account on an actual basis or at a rate based upon the average cost in
accordance with the usual

 

8

--------------------------------------------------------------------------------


 

practice of Operator. In determining the average cost, expatriate and national
employees’ rates shall be calculated separately and reviewed at least annually.

 

2.2.4        Reasonable expenses related to the Joint Operations (including
related travel costs) of those employees whose salaries and wages are chargeable
to the Joint Account under Sections 2.2.1 and 2.2.2 of this Section II and for
which expenses the employees are reimbursed under the usual practice of Operator
shall be chargeable to the Joint Account.

 

2.2.5        If employees are engaged in other activities in addition to the
Joint Operations, the cost of such employees shall be allocated on an equitable
basis.

 

2.3           Employee Relocation Costs.

 

2.3.1        Except as provided in Section 2.3.3, Operator’s cost of employees’
relocation to or from an assignment with the Joint Operations, whether within or
outside the Country of Operations and whether permanently or temporarily
assigned to the Joint Operations, shall be chargeable to the Joint Account. If
such employee works on other activities in addition to Joint Operations, such
relocation costs shall be allocated on an equitable basis.

 

2.3.2        Such relocation costs shall include transportation of employees,
families, personal and household effects of the employee and family, transit
expenses, and all other related costs in accordance with Operator’s usual
practice.

 

2.3.3        Relocation costs from an assignment with the Joint Operations to
another location classified as a foreign location by Operator shall not be
chargeable to the Joint Account unless such foreign location is the point of
origin of the employee or unless otherwise agreed by the Operating Committee.

 

2.4           Offices, Camps, and Miscellaneous Facilities Subject to the
approval of the Operating Committee in the agreed Work Program and Budget, costs
of designing, planning, procuring, constructing, maintaining, leasing and
salvaging any offices, sub-offices, camps, warehouses, housing, and other
facilities of the Operator and/or Affiliates directly serving the Joint
Operations. If such facilities serve operations in addition to the Joint
Operations the costs shall be allocated to the properties served on an equitable
basis.

 

2.5           Material.

 

Cost, net of discounts taken by Operator, of Material purchased or furnished by
Operator. Such costs shall include, but are not limited to, export brokers’
fees, transportation charges, loading, unloading fees, export and import duties
and license fees associated with the procurement of Material and in-transit
losses, if any, not covered by insurance. So far as it is reasonably practical
and consistent with efficient and economical operation, only such Material shall
be purchased for, and the cost thereof charged to, the Joint Account as may be
required for immediate use.

 

9

--------------------------------------------------------------------------------


 

2.5.1              Purchasing Fee.

 

When economical to do so, and required for the benefit of the Joint Operations,
Operator may request its Affiliates to provide purchasing, expediting and
traffic coordination services. Charges to the Joint Account for the provision of
these purchasing services shall be based on the Affiliate’s standard purchasing
fee currently set at two percent (2%) on the amount of each purchase order
subject to a minimum fee of $200 and a maximum fee of $20,000 per purchase
order.

 

The fee shall be reviewed periodically by Operator’s Affiliates, and future
changes shall be made upward or downward as indicated by the Affiliate’s cost
experience for providing these services. Any changes affecting the charges to
the Joint Account shall be subject to notification by Operator and approval by
the Parties. Such charges shall be in lieu of any charges for the same or
similar services provided herein.

 

2.6                       Exclusively Owned Equipment and Facilities of Operator
and Affiliates.

 

Charges for exclusively owned equipment, facilities, and utilities of Operator
or any of its Affiliates at rates not to exceed the average commercial rates of
non-affiliated third parties then prevailing for like equipment, facilities, and
utilities for use in the area where the same are used hereunder. On request,
Operator shall furnish Non-Operators a list of rates and the basis for
application. Such rates shall be revised from time to time if found to be either
excessive or insufficient, but not more than once every six months.

 

Exclusively owned drilling tools and other equipment lost in the hole or damaged
beyond repair may be charged at replacement cost (for the condition of such
tools or equipment) less depreciation plus transportation costs to deliver like
equipment to the location where used.

 

2.7                       Services.

 

2.7.1               The charges for services provided by third parties,
including the Affiliates of the respective Parties which have contracted with
Operator to perform services that are normally provided by third parties, other
than those services covered by Section 2.7.2 and Section 2.7.3, shall be charged
to the Joint Account. Such charges for services by the Affiliates of the
respective Parties shall not exceed those currently prevailing if performed by
non-affiliated third parties, considering quality and availability of services.

 

2.7.2               The cost of services performed by Operator’s Affiliates
technical and professional staffs not located within the Country of Operation
and not otherwise covered under Section 2.2.2, shall be chargeable to the Joint
Account. Such services shall be charged at cost in accordance with the rates and
price lists established each year and provided to the Non-Operators as part of
the annual Work Program and Budget. The individual rates shall include salaries
and wages of such technical and professional personnel, lost time, governmental
assessments, and employee benefits. Costs shall also include all support costs
necessary for such technical and professional personnel to perform such
services, such as, but not limited to, rent, utilities, support staff, drafting,
telephone and other communication expenses, computer support, supplies,
depreciation, and other reasonable expenses. The Operator’s Affiliates shall
follow a purchase or service order

 

10

--------------------------------------------------------------------------------


 

procedure for providing any such services to the effect that only services
formally requested by the Operator can be rendered and that such services can
only be charged in accordance with the terms and conditions of such request. The
documentation supporting such charges to the Joint Account shall be available
for audit by the Non-Operators, provided that no additional costs may be charged
in respect of access to and use of, technical data, intellectual property and
know-how of the Operator’s group of Affiliates.

 

2.7.3               The cost of services performed with the approval of Operator
by the technical and professional staffs of the Non-Operators and the Affiliates
of the respective Non-Operators, including the cost to such Affiliates and
Non-Operators of their respective secondees, if any, shall be chargeable to the
Joint Account. The individual rates shall include salaries and wages of such
technical and professional personnel and secondees, lost time, governmental
assessments, and employee benefits. Costs (other than for secondees) shall also
include all support costs necessary for such technical and professional
personnel to perform such services, such as, but not limited, to rent,
utilities, support staff, drafting, telephone and other communication expenses,
computer support, supplies, depreciation, and other reasonable expenses.

 

2.7.4               The charges for such services under Section 2.7.2 and
Section 2.7.3 shall not exceed those currently prevailing if performed by
non-affiliated third parties, considering the quality and availability of such
services. Examples of such services covered under Sections 2.7.2 and
Section 2.7.3 include, but are not limited to, the following:

 

·                                Geologic Studies and Interpretation

 

·                                Seismic Data Processing

 

·                                Well Log Analysis, Correlation and
Interpretation

 

·                                Laboratory Services

 

·                                Well Site Geology

 

·                                Project Engineering

 

·                                Source Rock Analysis

 

·                                Petrophysical Analysis

 

·                                Geochemical Analysis

 

·                                Drilling Supervision

 

·                                Development Evaluation

 

·                                Accounting, Legal and Professional Services

 

·                                Other Data Processing

 

2.5                       Insurance.

 

Premiums paid for insurance required by law or the Agreement to be carried for
the benefit of the Joint Operations.

 

11

--------------------------------------------------------------------------------


 

2.6                                 Damages and Losses to Property.

 

2.6.1               All costs or expenditures necessary to replace or repair
damages or losses to Joint Property incurred by fire, flood, storm, theft,
accident, or any other cause shall be chargeable to the Joint Account. Operator
shall furnish Non-Operators written notice of damages or losses incurred in
excess of two hundred fifty thousand U.S. dollars (U.S.$250,000) as soon as
practical after report of the same has been received by Operator.

 

2.6.2               Credits for settlements received from insurance carried for
the benefit of Joint Operations and from others for losses or damages to Joint
Property or Materials shall be chargeable to the Joint Account. Each Party shall
be credited with its Participating Interest share thereof except where such
receipts are derived from insurance purchased by Operator for less than all
Parties in which event such proceeds shall be credited to those Parties for whom
the insurance was purchased in the proportion of their respective contributions
toward the insurance coverage.

 

2.6.3               Expenditures incurred in the settlement of all losses,
claims, damages, judgments, and other similar expenses for the account of Joint
Operations.

 

2.7                     Litigation, Dispute Resolution and Associated Legal
Expenses.

 

The costs and expenses of litigation, dispute resolution and associated legal
services necessary for the protection of the Joint Operations under this
Agreement as follows:

 

2.7.1               Legal services, other than those provided by the Parties’ or
their Affiliates’ employees, necessary or expedient for the protection of Joint
Operations, and all costs and expenses of litigation, arbitration or other
alternative dispute resolution procedures, including reasonable attorneys’ fees
and expenses, together with all judgments obtained against the Parties or any of
them arising from the Joint Operations.

 

2.7.2               If the Operating Committee agrees, litigation, arbitration
or other alternative dispute resolution procedures resulting from actions or
claims affecting the Joint Operations hereunder may be handled by the legal
staff of one or any of the Parties or their respective Affiliates; and a charge
commensurate with the reasonable costs of providing and furnishing such services
rendered may be made by the Party or its Affiliates providing such service to
Operator for the Joint Account.

 

2.8                       Taxes and Duties.

 

All taxes, duties, assessments and governmental charges, of every kind and
nature, assessed or levied upon or in connection with the Joint Operations,
other than any that are measured by or based upon the revenues, income and net
worth of a Party.

 

If Operator or an Affiliate is subject to income or withholding tax as a result
of services performed at cost for the operations under the Agreement shall be
included in the price of such service, its charges for such services may be
increased (grossed up) by the amount of such taxes incurred.

 

12

--------------------------------------------------------------------------------


 

2.9                       Ecological and Environmental.

 

Costs incurred with respect to the Joint Property as a result of statutory
regulations for archaeological and geophysical surveys relative to
identification and protection of cultural resources and/or other environmental
or ecological surveys as may be required by any regulatory authority. Also,
costs to provide or have available pollution containment and removal equipment
plus costs of actual control, clean up and remediation resulting from
responsibilities associated with Hydrocarbon contamination as required by all
applicable laws and regulations.

 

2.10                 Decommissioning (Abandonment) and Reclamation.

 

Costs incurred for decommissioning (abandonment) and reclamation of the Joint
Property, including costs required by the Government or other regulatory
authorities of the Government or by the Contract.

 

2.11                 Other Expenditures.

 

Any other costs and expenditures incurred by Operator for the necessary and
proper conduct of the Joint Operations in accordance with approved Work Programs
and Budgets or as otherwise specified in the Agreement and not otherwise covered
in this Section II or in Section III.

 

SECTION III. INDIRECT CHARGES

 

3.1                       Purpose.

 

Operator shall charge the Joint Account monthly for the cost of indirect
services and related office costs of Operator and its Affiliates not otherwise
provided in this Accounting Procedure. Indirect costs chargeable under this
Section III represent the cost of general assistance and support services
provided by Operator and its Affiliates. These costs are such that it is not
practical to identify or associate them with specific projects but are for
services, which provide the Joint Operations with needed and necessary resources
that Operator requires and which provide a real benefit to Joint Operations.
Examples of the type of costs which are included, but not limited to, in this
charge are services and related office cost of personnel performing executive,
administrative, accounting, computer services, employee relations, legal,
purchasing, HSEQ, security, community relations, treasury and tax functions for
the benefit of the joint Operations. No cost or expenditure included under
Section II (including in particular but not limited to Sections 2.7.2 and 2.7.3)
shall be included or duplicated under this Section III. The charges under
Section III are not subject to audit under Sections 1.8.1 and 1.8.2 other than
to verify that the overhead percentages are applied correctly to the expenditure
basis.

 

3.2                       Amount.

 

3.2.1              The indirect charge under Section 3.1 for any month shall
equal the greater of (a) the total amount of indirect charges for the period
beginning at the start of the Calendar Year through the end of the period
covered by Operator’s invoice (“Year-to-Date”) determined under Section 3.2.2,
less indirect charges previously made under Section 3.1 for the Calendar Year in
question, or (b) the amount of the minimum assessment

 

13

--------------------------------------------------------------------------------


 

determined under Section 3.2.3, calculated on an annualized basis (but reduced
pro rata for periods of less than one year), less indirect charges previously
made under Section 3.1 for the Calendar Year in question.

 

3.2.2                 Unless exceeded by the minimum assessment under
Section 3.2.3, the aggregate Year-to-Date indirect charges shall be a percentage
of the Year-to-Date expenditures, calculated on the following scale (U.S.
dollars):

 

Annual Expenditures

 

$0 to $15,000,000 of expenditures

=

3 %

$15,000,001 to$30,000,000 of expenditures

=

2 %

Excess above $30,000,000 of expenditures

=

1 %

 

3.2.3                        A minimum of U.S. $25,000.00 shall be assessed each
month.

 

If Operator determines that the percentages set out above in Section 3.2.2. or
the minimum amount set out in Section 3.2.3 are inadequate, then the Parties
shall meet to agree on any modification (lower or higher).

 

3.3                                 Exclusions.

 

The expenditures used to calculate the monthly indirect charge shall not include
the indirect charge (calculated either as a percentage of expenditures or as a
minimum monthly charge), rentals on surface rights acquired and maintained for
the Joint Account, guarantee deposits, pipeline tariffs, concession acquisition
costs, bonuses paid in accordance with the Contract, royalties and taxes paid
under the Contract, payments to third parties in settlement of claims, and other
similar items.

 

Credits arising from any government subsidy payments, disposition of Material,
and receipts from third parties for settlement of claims shall not be deducted
from total expenditures in determining such indirect charge.

 

SECTION IV. ACQUISITION OF MATERIAL

 

4.1                                 Acquisitions.

 

Materials purchased for the Joint Account shall be charged at net cost paid by
the Operator. The price of Materials purchased shall include, but shall not be
limited to export broker’s fees, insurance, transportation charges, loading and
unloading fees, import duties, license fees, and demurrage (retention charges)
associated with the procurement of Materials, the purchasing fee provided for in
Section 2.5.1, and applicable taxes, less all discounts taken for the avoidance
of doubt, all discounts are for the benefit of the Joint Account.

 

4.2                                 Materials Furnished by Operator.

 

Materials required for operations shall be purchased for direct charge to the
Joint Account whenever practicable, except the Operator may furnish such
Materials from its stock under the following conditions:

 

14

--------------------------------------------------------------------------------


 

4.2.1                        New Materials (Condition “A”).

 

New Materials transferred from the warehouse or other properties of Operator
shall be priced at net cost determined in accordance with Section 4.1 above as
if Operator had purchased such new Material just prior to its transfer.

 

Such net costs shall in no event exceed the then current market price.

 

4.2.2                        Used Materials (Conditions “B” and “C”).

 

4.2.2.1          Material which is in sound and serviceable condition and
suitable for use without repair or reconditioning shall be classified as
Condition “B” and priced at seventy-five percent (75%) of such new purchase net
cost at the time of transfer.

 

4.2.2.2          Materials not meeting the requirements of Section 4.2.2.1
above, but which can be made suitable for use after being repaired or
reconditioned, shall be classified as Condition “C” and priced at fifty percent
(50%) of such new purchase net cost at the time of transfer. The cost of
reconditioning shall also be charged to the Joint Account provided the Condition
“C” price, plus cost of reconditioning, does not exceed the Condition “B” price;
and provided that Material so classified meets the requirements for Condition
“B” Material upon being repaired or reconditioned.

 

4.2.2.3          Material which cannot be classified as Condition “B” or
Condition “C”, shall be priced at a value commensurate with its use.

 

4.2.2.4          Tanks, derricks, buildings, and other items of Material
involving erection costs, if transferred in knocked-down condition, shall be
graded as to condition as provided in this Section 4.2.2 of Section IV, and
priced on the basis of a knocked-down price of like new Material.

 

4.2.2.5 Material including drill pipe, casing and tubing, which is no longer
useable for its original purpose but is useable for some other purpose, shall be
graded as to condition as provided in this Section 4.2.2 of Section IV. Such
Material shall be priced on the basis of the current price of items normally
used for such other purpose if sold to third parties.

 

4.3                                 Premium Prices.

 

Whenever Material is not readily obtainable at prices specified in Sections 4.1
and 4.2 of this Section IV because of national emergencies, strikes or other
unusual causes over which Operator has no control, Operator may charge the Joint
Account for the required Material at Operator’s actual cost incurred procuring
such Material, in making it suitable for use, and moving it to the Contract
Area, provided that notice in writing, including a detailed description of the
Material required and the required delivery date, is furnished to Non-Operators
of the proposed charge at least thirty (30) Days (or such shorter period as may
be specified by Operator) before the Material is projected to be needed for
operations and prior to billing Non-Operators for such Material the cost of
which exceeds one hundred thousand U.S. dollars (U.S.$100,000). Each
Non-Operator shall have the right, by so electing and notifying Operator within
ten (10) Days (or such shorter period as may be specified by Operator) after
receiving

 

15

--------------------------------------------------------------------------------


 

notice from Operator, to furnish in kind all or part of its share of such
Material per the terms of the notice which is suitable for use and acceptable to
Operator both as to quality and time of delivery. Such acceptance by Operator
shall not be unreasonably withheld. If the Material furnished is deemed
unsuitable for use by Operator, all costs incurred in disposing of such Material
or returning such Material to owner shall be borne by the Non-Operator
furnishing the same unless otherwise agreed by the Parties. If a Non-Operator
fails to properly submit an election notification within the designated period,
Operator is not required to accept Material furnished in kind by that
Non-Operator. If Operator fails to submit proper notification prior to billing
Non-Operators for such Material, Operator shall only charge the Joint Account on
the basis of the price allowed during a “normal” pricing period in effect at the
time of movement.

 

4.4                                 Warranty of Material Furnished by Operator.

 

Operator does not warrant the condition or fitness for the purpose intended of
the Material furnished. In case of defective Material credit shall not be passed
to the Joint Account until adjustment has been received by Operator from the
manufacturers or their agents.

 

SECTION V. DISPOSAL OF MATERIALS

 

5.1                                 Disposal.

 

Operator shall be under no obligation to purchase the interest of Non-Operators
in new or used surplus Materials. Operator shall have the right to dispose of
Materials but shall advise and secure prior agreement of the Operating Committee
of any proposed disposition of Materials having an original cost to the Joint
Account of U.S. dollars two hundred fifty thousand (U.S.$250,000) or more. When
Joint Operations are relieved of Material charged to the Joint Account, Operator
shall advise each Non-Operator of the original cost of such Material to the
Joint Account so that the Parties may eliminate such costs from their asset
records. Credits for Material sold by Operator shall be made to the Joint
Account in the month in which payment is received for the Material. Any Material
sold or disposed of under this Section shall be on an “as is, where is” basis
without guarantees or warranties of any kind or nature. Costs and expenditures
incurred by Operator in the disposition of Materials shall be charged to the
Joint Account.

 

5.2                                 Material Purchased by a Party or its
Affiliate.

 

Proceeds received from Material purchased from the Joint Property by a Party or
its Affiliate shall be credited by Operator to the Joint Account, with new
Material valued in the same manner as new Material under Section 4.2.1 and used
Material valued in the same manner as used Material under Section 4.2.2, unless
otherwise agreed by the Operating Committee.

 

5.3                                 Division In Kind.

 

Division of Material in kind, if made between the Parties, shall be in
proportion to their respective interests in such Material. Each Party will
thereupon be charged individually with the value (determined in accordance with
the procedure set forth in Section 5.2) of the Material received or receivable
by it.

 

16

--------------------------------------------------------------------------------


 

5.4                                 Sales to Third Parties.

 

Proceeds received from Material purchased from the Joint Property by third
parties shall be credited by Operator to the Joint Account at the net amount
collected by Operator from the buyer. If the sales price is less than that
determined in accordance with the procedure set forth in Section 5.2, then
approval by the Operating Committee shall be required prior to the sale. Any
claims by the buyer for defective materials or otherwise shall be charged back
to the Joint Account if and when paid by the Operator.

 

SECTION VI. INVENTORIES

 

6.1                                 Periodic Inventories - Notice and
Representation.

 

At reasonable intervals, but at least annually, inventories shall be taken by
Operator of all Material held in warehouse stock on which detailed accounting
records are normally maintained. The expense of conducting periodic inventories
shall be charged to the Joint Account. Operator shall give Non-Operators written
notice at least sixty Days (60) in advance of its intention to take inventory,
and Non-Operators, at their sole cost and expense, shall each be entitled to
have a representative present. The failure of any Non-Operator to be represented
at such inventory shall bind such Non-Operator to accept the inventory taken by
Operator, who shall in that event furnish each Non-Operator with a
reconciliation of overages and shortages. Inventory adjustments to the Joint
Account shall be made for overages and shortages. Any adjustment equivalent to
U.S. dollars two hundred thousand (U.S.$200,000) or more shall be brought to the
attention of the Operating Committee.

 

6.2                                 Special Inventories.

 

Whenever there is a sale or change of interest in the Agreement, a special
inventory may be taken by the Operator provided the seller and/or purchaser of
such interest agrees to bear all of the expense thereof. In such cases, both the
seller and the purchaser shall be entitled to be represented and shall be
governed by the inventory so taken.

 

17

--------------------------------------------------------------------------------


 

[g81441kg23i001.jpg]

 

1

--------------------------------------------------------------------------------


EXECUTION VERSION

 

ATTACHMENT C — SECONDMENT AGREEMENT

 

SECONDMENT AGREEMENT

 

 

(1)

 

 

 

(2)

 

 

--------------------------------------------------------------------------------


 

THIS SECONDMENT AGREEMENT is made effective as of                         (the
“Effective Date”) between                         (“Operator”), and
                        (“Employer”) (Operator and Employer are sometimes
referred to collectively as the “Parties” and individually as a “Party”), and is
premised on the fact that:

 

Operator and Employer each hold an undivided share of the rights of “Contractor”
under that certain                         dated                        
(“Contract”);

 

Pursuant to that certain Operating Agreement among Operator, Employer and
others, dated                         (the “JOA”), Employer is entitled to
second in accordance with this Secondment Agreement qualified personnel to fill
certain positions in Operator’s organization for the conduct of certain
operations;

 

Subject to the provisions of this Secondment Agreement, Employer has nominated
and Operator has accepted Secondee.

 

In consideration of the premises set out above and the provisions set out below
the Parties agree as follows:

 

ARTICLE 1 - DEFINITIONS AND REFERENCES

 

1.1                          DEFINITIONS.

 

Capitalized terms used in this Secondment Agreement and not otherwise defined
herein shall have the meaning given to such terms in the JOA.

 

“Monthly Charge” shall have the meaning set out in Article 3.2.

 

“Secondee” means the employee designated on Attachment A.

 

“Secondment Location” means the location specified on Attachment A, where
Secondee is to perform the Services.

 

“Secondment Period” means the period specified on Attachment A, during which
Secondee is to perform the Services.

 

“Services” means the duties and authorities described on Attachment A, to be
performed by Secondee.

 

1.2                          REFERENCES.

 

Unless expressly provided to the contrary, in this Secondment Agreement:

 

1.2(A)     Reference to any gender includes a reference to both genders;

 

1.2(B)      Reference to the singular includes the plural, and vice versa;

 

1.2(C)                 Reference to any Attachment means an Attachment to this
Secondment Agreement, all of which are incorporated into and made a part of this
Secondment Agreement;

 

1.2(D)                “include” and “including” shall mean include or including
without limiting the generality of the description preceding such term and are
used in an illustrative sense and not a limiting sense; and

 

1

--------------------------------------------------------------------------------


 

1.2(E)      Reference to Secondee includes dependents where applicable.

 

ARTICLE 2 - TERMS OF SECONDMENT

 

2.1                          SECONDMENT.

 

2.1(A)               Employer represents that Secondee is an employee of
Employer and has the qualifications and experience, summarized on Attachment A
to this Secondment Agreement.

 

2.1(B)                 Employer shall assign Secondee to perform the Services at
the Secondment Location for the Secondment Period, and to report to Operator in
accordance with this Secondment Agreement.

 

2.1(C)                 Operator shall designate Secondee to fill the position
specified on Attachment A within Operator’s organization, integrate Secondee
into Operator’s organization for the purposes of this Secondment Agreement, and
authorize Secondee to perform the Services at the Secondment Location for the
Secondment Period in accordance with this Secondment Agreement.

 

2.1(D)                Operator shall have the right to specify the scope and
nature of Secondee’s work and the results to be achieved, and to direct Secondee
in the performance of the Services.

 

2.1(E)                  Employer shall require Secondee to enter into a Secondee
Agreement with Operator in substantially the form of Attachment B.

 

2.2                          CONDUCT.

 

2.2(A)               Secondee shall be integrated into Operator’s organization
for the Secondment Period and consequently shall be subject to:

 

(1)           The supervision and control of the Operator;

 

(2)                                  All applicable rules, regulations, policies
and other practices established by Operator for its employees;

 

(3)           Laws, rules and regulations applicable to the Joint Operations;
and

 

(4)                                  Instructions and directions of Operator
pursuant to Articles 2.2(A)(1), (2), and (3).

 

2.2(B)      Employer shall use all reasonable efforts to ensure that:

 

(1)           Secondee complies with the provisions of Article 2.2(A); and

 

(2)                                  Secondee shall perform the Services
contemplated by this Secondment Agreement, and if applicable the Secondee
Agreement, with due diligence and in a good, competent, professional and safe
manner in accordance with applicable laws and regulations, standards and
practices of the international petroleum industry, and the supervision and
control of the Operator.

 

2

--------------------------------------------------------------------------------


 

2.3                          STATUS OF EMPLOYER AND SECONDEE.

 

2.3(A)               Employer shall be an independent contractor engaged by
Operator to make Secondee available for the purposes of this Secondment
Agreement, and neither Employer nor Secondee shall be a servant or employee of
Operator.

 

2.3(B)                 Notwithstanding that for the duration of the Secondment
Period Operator shall have the right to exercise supervision and control over
Secondee, Secondee shall be an employee of Employer for all purposes, including
remuneration, promotion, and career planning, and shall not be a servant or
employee of Operator.

 

2.3(C)                 For the avoidance of doubt Operator shall have no
authority to terminate employment or to administer disciplinary action with
respect to Secondee, except to terminate the Secondment pursuant to Article 6.
Only the Employer shall have authority to discipline Secondee.

 

2.4                          PERMITS.

 

Employer shall be responsible for obtaining any work permits, visas and any
other administrative authorizations required to allow Secondee, and if
applicable his or her dependants, to work and reside in the Secondment Location
for the Secondment Period. Operator shall provide any assistance reasonably
requested by Employer in connection with obtaining such permits, visas and
authorizations.

 

2.5                          OPERATOR’S ASSISTANCE.

 

Operator shall provide the following items and services to Secondee to the same
extent that Operator provides such items and services to Operator’s managerial
and technical staff and their dependents in the Secondment Location:

 

(1)           Facilities and equipment with which to perform the Services; and

 

(2)           Security, safety and first aid services and facilities.

 

2.6                          EMPLOYER’S ASSISTANCE

 

To the extent not provided by Operator, Employer shall provide to, or reimburse
Secondee for the following items and services to the same extent that Employer
provides, or would provide, such items and services to Employer’s managerial and
technical staff and their dependents in the Secondment Location:

 

2.6(A)     Transportation and accommodation in the Secondment Location;

 

2.6(B)      Meals, other items and services, and living expenses in the
Secondment Location; and

 

2.6(C)                 Host country taxes and duties levied on and paid by or on
behalf of Secondee, including without limitation income, sales, excise, value
added, property and other taxes and import/export duties.

 

2.7                          CHANGE OF LOCATION OR SERVICES.

 

2.7(A)     If Operator in the exercise of its reasonable judgment determines
that

 

3

--------------------------------------------------------------------------------


 

(1)                                  A permanent change of the Secondment
Location is necessary, Operator shall promptly so notify Employer in writing
specifying the effective date of such change, and shall request Employer to
approve the transfer of Secondee to the new Secondment Location; or

 

(2)                                  A material change of Services is necessary
due to the evolution of the Project, Operator shall promptly so notify Employer
in writing specifying the effective date of such change, and shall request
Employer to approve the change of Services.

 

2.7(B)      Employer shall not unreasonably withhold its approval.

 

2.8                          TEMPORARY RETURN.

 

Employer shall be entitled to require the return of Secondee from time to time
for periods of short duration for administrative or training purposes, subject
to Operator’s consent as to the timing of such return, which consent shall not
be unreasonably withheld.

 

2.9                          VACATION.

 

Secondee is entitled to vacation according to the normal personnel policies of
Employer. Vacation may only be taken after consultation with Operator and is
subject to Operator’s reasonable operational requirements. Operator shall notify
Employer annually of all vacation taken by Secondee.

 

2.10                        RESTRICTION ON SOLICITATION.

 

Operator may neither solicit nor hire Secondee for a period of twenty-four (24)
months after the term of this Secondment Agreement without obtaining the prior
written consent of Employer.

 

2.11                        REQUESTS FOR INFORMATION.

 

2.11(A)       If so requested, Operator shall provide Employer with a summary of
work accomplishments and a performance appraisal for Secondee in the format that
Operator uses to assess its employees.

 

2.11(B)         If so requested Operator shall provide to Employer an annual
report scheduling the amount and type of each payment or benefit that Operator
provided to or on behalf of Secondee.

 

2.11(C)         Employer shall give to Operator reasonable details of Secondee’s
compensation to facilitate budgeting and invoice processing.

 

2.11(D)        The Parties shall endeavor to provide such other information or
assistance as is reasonably required in connection with this Secondment
Agreement, or any claim by Secondee against either Party.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3 - COSTS

 

3.1                          RESPONSIBILITIES OF EMPLOYER.

 

Employer, acting in compliance with Employer’s standard personnel policies,
shall be responsible for and shall bear and pay (and Operator shall not be
responsible for):

 

3.1(A)               Secondee’s base salary and other compensation in any form,
including all customary allowances, entitlements and benefits, earned during the
Secondment Period;

 

3.1(B)                 Payroll taxes, withholding taxes or any other form of
cost or charge assessed by any governmental authority in respect of the
employment of Secondee;

 

3.1(C)                 Health insurance, pension plan, defined contribution
plan, profit sharing or stock option plan, or any other employment-related
contributions for the benefit of Secondee as an employee, whether statutory or
otherwise;

 

3.1(D)                Employer’s liability insurance, including insurance
against claims for compensation by third parties, and all obligations arising
under applicable workers’ compensation laws in respect of Secondee;

 

3.1(E)                  Local expenses and taxes of Secondee while in the
Secondment Location, which pursuant to Article 2.6 are to be provided by
Employer;

 

3.1(F)                  Any other direct costs, charges or expenses assessed
against an employer under any applicable laws or regulations in relation to the
employment of persons such as Secondee;

 

3.1(G)                 All administrative costs and other indirect charges that
are directly attributable or fairly allocated to the Secondment or Secondee.

 

3.2                          MONTHLY CHARGE.

 

Employer shall charge Operator monthly for the actual documented costs and
expenses that are incurred by Employer during the term of this Secondment
Agreement in respect of the items listed in Article 3.1, that are attributable
to Secondee during the Secondment Period and that would be chargeable to the
Joint Account under the Accounting Procedure of the JOA for an employee of
Operator (the “Monthly Charge”). If Secondee is seconded on a part-time basis,
the Monthly Charge for Secondee shall be a percentage of the Monthly Charge that
would have been paid for Secondee on a full-time basis determined by the
proportion that the number of hours recorded by Secondee on the timesheets kept
for that purpose bears to the total number of hours worked inclusive of vacation
and holidays by Secondee in the month.

 

3.3                          RELOCATION COSTS.

 

In addition to the Monthly Charge, Employer shall to the extent chargeable to
the Joint Account under the JOA charge the Operator for the actual documented
costs incurred by Employer for relocation of Secondee from his home location to
the Secondment Location and return, including:

 

3.3(A)     Transportation and travel expense;

 

5

--------------------------------------------------------------------------------


 

3.3(B)      Initial accommodation, meal and any other arrival expenses;

 

3.3(C)      Relocation agency costs; and

 

3.3(D)     Air and sea freight and insurance charges.

 

3.4                          PROCEDURE.

 

3.4(A)               Within fifteen (15) Days after the end of each calendar
month, Employer shall invoice the Operator for the Monthly Charge for such month
and for reimbursement of the costs referred to in Article 3.3. Within fifteen
(15) Days of the receipt of the invoice, Operator shall pay the amount of each
invoice to Employer in                    by wire transfer of immediately
available funds.

 

3.4(B)                 Operator shall pay all amounts invoiced in full, whether
or not disputed, and waives any right of set off, provided that Operator’s
payment of any charge shall be without prejudice to its right to later contest
the charge. If Operator disputes all or any portion of an invoice, Operator and
Employer shall confer as soon as practicable to resolve the dispute. If the
dispute is resolved by Employer and Operator, or by the process of Article 18 of
the JOA, in favor of Operator, Employer shall refund the disputed amount,
together with interest thereon at the Agreed Interest Rate (as of the date the
dispute is resolved or decided) from the date paid until the date refunded.

 

3.5                          PAST DUE AMOUNTS.

 

Any amounts not paid on or before the date due under this Secondment Agreement
shall bear interest from the date due until paid in full at the Agreed Interest
Rate.

 

3.6                          AUDIT RIGHTS.

 

3.6(A)               Employer shall provide, within                    ( )
months of the end of each Calendar Year, a certificate issued by an
internationally known and respected independent auditing firm certifying that
the calculation of the costs invoiced to Operator under Article 3 above reflect
actual costs for Employer or its Affiliates.

 

3.6(B)      Such certificate shall state that:

 

(1)                                  The rates charged and the percentages
applied pursuant to this Secondment Agreement are in accordance with Employer’s
practices and do not conflict with the terms of this Secondment Agreement; and

 

(2)           The amount of the difference between:

 

(a)                                  The disbursements charged or charges made
on behalf of Operator by Employer; and

 

(b)           The amount actually charged to Operator by Employer.

 

3.6(C)                 An invoice or credit note will then be sent by Employer
to Operator to cover any difference under Article 3.6(B)(2).

 

6

--------------------------------------------------------------------------------


 

3.6(D)                Such certificate shall be conclusive as between Operator
and Employer as to the acceptability for payment of the amounts certified. The
cost of providing such certificate shall be for the Joint Account.

 

ARTICLE 4 - LIABILITY AND INDEMNITY

 

4.1                          OPERATOR’S EMPLOYEES AND PROPERTY.

 

In furtherance of Article 5.3 of the JOA and to the extent of the limitation of
liability of Operator under Article 5.6 of the JOA, Operator releases and shall
indemnify Employer, its Affiliates, and its and their directors, officers and
employees from any and all costs, expenses (including reasonable attorney’s
fees) and liabilities incident to claims, demands, or causes of action of every
kind and character, brought by any person or entity, for injury to, illness or
death of any employee of Operator or its subcontractors, or for damage to or
loss of the property of Operator or its subcontractors, which injury, illness,
death, damage or loss arises out of or is incident to the performance of (or the
failure to perform) this Secondment Agreement, or if applicable the Secondee
Agreement. This indemnity obligation shall apply regardless of the cause of such
injury, illness, death, damage or loss even though caused in whole or in part by
a pre-existing defect, indemnitees’ sole or concurrent negligence (either active
or passive) or strict liability, or other legal fault of indemnitees, excluding,
however, any costs, expenses and liabilities proximately caused by the Gross
Negligence and/or Willful Misconduct of any indemnified person. Operator shall
fully defend Employer against any such claims, demands or actions at Operator’s
sole expense, even if the same are groundless.

 

4.2                          EMPLOYER’S EMPLOYEES AND PROPERTY.

 

4.2(A)               Employer releases and shall indemnify Operator, the other
Non-Operators under the JOA, its and their Affiliates, and its and their
directors, officers and employees from any and all costs, expenses (including
reasonable attorney’s fees) and liabilities incident to claims, demands, or
causes of action of every kind and character, brought by any person or entity,
for injury to, illness or death of Secondee or any other employee of Employer or
its subcontractors, or for damage to or loss of the property of Employer or its
subcontractors, which injury, illness, death, damage or loss arises out of or is
incident to the performance of (or the failure to perform) this Secondment
Agreement. This indemnity obligation shall apply regardless of the cause of such
injury, illness, death, damage, or loss even though caused in whole or in part
by a pre-existing defect, indemnitees’ sole or concurrent negligence (either
active or passive) or strict liability, or other legal fault of indemnitees,
excluding, however, any costs, expenses and liabilities proximately caused by
the Gross Negligence and/or Willful Misconduct of any indemnified person.
Employer shall fully defend Operator against any such claims, demands or actions
at Employer’s sole expense, even if the same are groundless.

 

4.2(B)                 Employer shall indemnify and hold Operator and its
Affiliates harmless from any and all costs, expenses (including reasonable
attorney’s fees) and liabilities incurred by Operator incident to claims,
demands or causes of action of every kind or character,

 

7

--------------------------------------------------------------------------------


 

brought by or on behalf of Secondee in respect of Secondee’s employment status,
rights or conditions.

 

4.3                          ALL OTHER LIABILITY.

 

Subject to Article 5.3 (F) of the JOA, so long as and to the extent the Secondee
is under Operator’s direction in the performance of the Services, Operator
shall, subject to the limitation on liability of Operator in accordance with
Article 5.6 of the JOA, indemnify and hold the Employer, its Affiliates and its
and their directors, officers and employees harmless from any and all costs,
expenses (including reasonable attorney’s fees) or liabilities incident to
claims, demands or causes of action of every kind or character (whether for
injury to, illness or death of persons, loss or damage to property, breach of
contract, contractual indemnity or otherwise) resulting from the acts or
omissions of the Secondee arising out or in connection with the performance of
the Services; provided, however, that if such costs, expenses or liabilities
arose as a result of the Gross Negligence and/or Willful Misconduct of
Employer’s Senior Supervisory Personnel, then Operator shall have no obligation
to indemnify Employer under this Article 4.3, and Employer shall indemnify
Operator, the other Non-Operators under the JOA, its and their Affiliates, and
the directors, officers and employees of all of them for such costs, expenses or
liabilities. For the purposes of this Section 4.3, Gross Negligence and/or
Willful Misconduct of Secondee as a result of interference of the Employer in
the performance of the Services in violation of this Secondment Agreement shall
be deemed Gross Negligence and/or Willful Misconduct of Employer’s Senior
Supervisory Personnel.

 

4.4                          NOTICE OF CLAIM AND OPPORTUNITY TO DEFEND.

 

Each Party shall notify the other as soon as practicably possible after
receiving notice of any claim, demand or action that may be presented to or
served upon such Party or any other indemnified person affiliated with such
Party by any third person or entity arising out of or as a result of the
Services performed pursuant to this Secondment Agreement, and shall afford the
other Party full opportunity to assume the defense of such claim, demand or
action and to protect itself under the obligations of this Article 5.

 

4.5                          LIMITATION OF LIABILITY.

 

Neither Party shall be liable to the other for Consequential Loss or
Environmental Loss.

 

4.6                          SCOPE OF INDEMNITIES.

 

Any liability assumed or indemnity given by Employer for the benefit of Operator
under Article 4.2 shall be deemed to be assumed or given also for the benefit of
Operator’s joint interest owners. Nothing in this Secondment Agreement shall be
deemed to release Employer from or to limit any liability or obligation that
Employer may have as a Party to the JOA.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 5 - CONFIDENTIALITY

 

5.1          CONFIDENTIAL INFORMATION.

 

5.1(A) Employer shall maintain as confidential, and not divulge, any information
or data not publicly available, which is disclosed to Employer as a consequence
of the Secondment of Secondee pursuant to this Secondment Agreement, subject to
those exceptions provided for in Article 15.2(A) of the JOA.

 

5.1(B) Employer shall be responsible for ensuring that the Secondee shall keep
strictly confidential the terms of this Secondment Agreement and all information
and data acquired by Secondee during the Secondment; provided that nothing in
this Secondment Agreement, or if applicable the Secondee Agreement, shall be
deemed to prohibit Secondee from disclosing information and data:

 

(1)                                  To Employer, or any other Party to the JOA
which is not in default under the JOA with respect to the Joint Operations;

 

(2)                                  When such information and data is required
to be furnished in compliance with the applicable law or regulations, or
pursuant to any legal proceedings or because of any order of any court binding
upon Secondee;

 

(3)                                  To prospective or actual attorneys engaged
by Secondee, where disclosure of such information and data is essential to such
attorneys’ work for Secondee in relation to this Secondment Agreement or the
Secondee Agreement; or

 

(4)                                  Which, through no fault of Secondee, is or
becomes a part of the public domain.

 

5.2          BREACH OF CONFIDENTIALITY.

 

Employer acknowledges that any breach of Secondee’s duty of confidentiality
under Article 4.1(B) shall be cause for immediate removal of Secondee. In
addition, Employer shall indemnify Operator for any costs incurred by Operator
pursuant to any breach of confidentiality by Employer under Article 4.1(A), or
by any other person to whom Employer has disclosed such confidential information
pursuant to the exceptions provided in Article 15.2(A) of the JOA.

 

ARTICLE 6 - DURATION

 

6.1          DURATION OF SECONDMENT AGREEMENT.

 

Any Party may terminate this Secondment Agreement by notice to the other Party,
if:

 

6.1(A) There has been a substantial breach by any Party of its respective
obligations under this Secondment Agreement, which has not within a period of
      from the affected Party’s notice of such breach been remedied effectively;

 

6.1(B) Operator or Employer no longer holds an interest in the JOA;

 

6.1(C) The Affiliate of Employer making Secondee available ceases to be an
Affiliate of Employer;

 

9

--------------------------------------------------------------------------------


 

6.1(D) Secondee ceases to be an employee of Employer or an employee of an
Affiliate of Employer;

 

6.1(E) There is a change in legislative or fiscal regime, or in the manner in
which any governmental authority or court interprets such regimes, which in the
reasonable opinion of any Party would have a material adverse effect on such
Party if performance is continued;

 

6.1(F) Necessary work permits, visas and any other administrative authorizations
required to allow Secondee to work and reside in the Secondment Location are not
obtained within a reasonable period of time, or are cancelled or withdrawn; or

 

6.1(G) The Operating Committee fails to fund the Secondment.

 

6.2          OPERATOR’S RIGHT TO TERMINATE THE SECONDMENT.

 

6.2(A) Operator may terminate this Secondment Agreement upon      Days prior
written notice to the Employer:

 

(1)                                  In the event of Change in Control of
Employer or any of its Affiliates providing Secondee;

 

(2)                                  If Employer does not approve a change of
Secondment Location or a change of Services pursuant to Article 2.7 of this
Secondment Agreement;

 

(3)                                  If Secondee repeatedly fails to comply with
Operator’s workplace rules, regulations and policies, or the directions given by
Operator’s management; or

 

(4)                                  If Secondee after receiving notice of
unsatisfactory performance fails to perform the Services in a manner that in
Operator’s reasonable judgment is satisfactory.

 

6.2(B) Operator may terminate this Secondment Agreement immediately without
notice to Employer:

 

(1)                                  if Secondee engages in serious misconduct
or violates any substantive or material laws, which in Operator’s reasonable
judgment significantly impairs Secondee’s ability to perform the Services or to
live and work in the Secondment Location; or

 

(2)                                  If Secondee materially breaches the
confidentiality obligations under this Secondment Agreement, or if applicable,
the Secondee Agreement.

 

Immediately after any termination without notice Operator shall notify Employer
setting out the reasons for such termination.

 

6.3          EMPLOYER’S RIGHT TO TERMINATE THE SECONDMENT.

 

Secondee shall be assigned to Operator for the Secondment Period and Employer
will use all reasonable endeavors not to withdraw Secondee during the Secondment
Period; except that:

 

6.3(A) Employer shall have the right to immediately withdraw Secondee in case of
Force Majeure, or a personal emergency concerning the Secondee. Employer shall
promptly

 

10

--------------------------------------------------------------------------------


 

give notice setting out the general circumstances of such Force Majeure event or
personal emergency;

 

6.3(B) Employer may terminate this Secondment Agreement on     Days prior
written notice if Employer disapproves the change of Secondment Location or a
change of Services pursuant to Article 2.7 of this Secondment Agreement.

 

6.3(C) Employer may withdraw the Secondee on     Days prior written notice, if
Employer needs Secondee’s services in connection with another project and due to
extraordinary circumstances, including                 , has no other feasible
alternative.

 

6.4          SECONDEE’S REPLACEMENT.

 

If Employer or Operator terminates the Secondment, the selection of a new
Secondee shall follow the rules set forth in Article 5.3 of the JOA.

 

ARTICLE 7 - MISCELLANEOUS

 

7.1          ASSIGNMENT.

 

Neither Party shall assign or otherwise transfer all or any part of this
Secondment Agreement, nor shall any Party delegate any of its rights or duties
hereunder, without the prior written consent of the other Party, and any
transfer or delegation made without such consent shall be void.

 

7.2          CAPTIONS.

 

The captions in this Secondment Agreement are for convenience only and shall not
be considered a part of or affect the construction or interpretation of any
provision of this Secondment Agreement.

 

7.3          CONFIDENTIALITY.

 

The existence and terms of this Secondment Agreement are confidential and shall
not be disclosed by either Party, except such disclosures as would be permitted
under Article 15.2 of the JOA if such information were subject to that Article.

 

7.4          COUNTERPARTS.

 

This Secondment Agreement may be executed in counterparts, and by each Party in
separate counterparts, each of which shall be deemed an original instrument, but
both such counterparts together shall constitute one agreement.

 

7.5          EXPENSES.

 

Each Party shall pay its own legal fees and other costs and expenses incurred by
it in connection with the execution and delivery of this Secondment Agreement.

 

11

--------------------------------------------------------------------------------


 

7.6          GOVERNING LAW.

 

This Secondment Agreement shall be governed by, construed, interpreted and
applied in accordance with the laws of the jurisdiction specified in Article 18
of the JOA, which laws shall apply by reference to the Secondment Agreement.

 

7.7          DISPUTE RESOLUTION.

 

Any dispute arising under this Secondment Agreement shall be resolved in
accordance with Article 18.2 of the JOA, which shall apply, by reference to the
Secondment Agreement.

 

7.8          NO THIRD PERSON BENEFICIARIES.

 

Nothing in this Secondment Agreement shall entitle any person other than the
Parties to any claim, cause of action, remedy, or right of any kind.

 

7.9          NOTICE.

 

The Notices provisions set forth in Article 17 of the JOA shall apply.

 

7.10        SEVERABILITY.

 

The invalidity of any one or more provisions of this Secondment Agreement will
not affect the validity of this Secondment Agreement as a whole, and in case of
any such invalidity, this Secondment Agreement will be construed as if the
invalid provision had not been included herein.

 

7.11        WAIVERS.

 

Any failure by either Party to comply with any of its obligations, agreements,
or conditions herein contained may only be waived in writing in an instrument
specifically identified as a waiver and signed by the Party to whom such
compliance is owed. No waiver of, or consent to a change in, any provision of
this Secondment Agreement shall be deemed or shall constitute a waiver of, or
consent to a change in, any other provisions hereof, nor shall such waiver
constitute a continuing waiver unless expressly provided in the waiver.

 

7.12        CONFLICT

 

7.12(A) In the event of any conflict between the provisions of the
Article 5.3(F) of the JOA, Article 5.6 of the JOA, and Article 4 of this
Secondment Agreement, the provisions of Article 4 of this Secondment Agreement
shall prevail over the provisions of Article 4.3(F) of the JOA, and Article 4.6
of the JOA.

 

7.12(B) Except as set out in Article 7.12(A) in the event of any conflict
between the provisions of the JOA, this Secondment Agreement, and if applicable
the Secondee Agreement, the provisions of the JOA shall prevail over the
provisions of this Secondment Agreement and if applicable the Secondee
Agreement, and the provisions of this Secondment Agreement shall prevail over
the provisions of the Secondee Agreement, if applicable.

 

12

--------------------------------------------------------------------------------


 

7.13        ENTIRE AGREEMENT.

 

This Secondment Agreement, including any attachments, constitutes the entire
agreement between the Parties pertaining to the subject matter hereof,
supercedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect thereto, and may not be
amended or modified except by a written instrument signed by both Parties
expressly identifying it as an amendment or modification hereof.

 

IN WITNESS of their agreement, the Parties have caused their respective duly
authorized representatives to execute this Secondment Agreement.

 

Operator:

 

Employer:

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

ATTACHMENT A TO THE SECONDMENT AGREEMENT

 

SECONDEE’S SPECIFICATIONS

 

1. Name

 

The Secondee shall be                      .

 

2. Qualifications

 

The Secondee shall have the following qualifications and experience:

 

3. Position.

 

The Secondee shall have the position of                      in Operator’s
organization, and shall report to the                    in Operator’s
organization.

 

4. Services.

 

Secondee shall have and perform the following duties and authorities
(“Services”):

 

5. Location and Duration

 

The Secondee shall work in Operator’s offices
in                     (“Secondment Location”) commencing on                 and
ending on                      (“Secondment Period”).

 

Operator:

 

Employer:

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT B TO THE SECONDMENT AGREEMENT

 

SECONDEE AGREEMENT

 

THIS SECONDEE AGREEMENT, between                       , (“Operator”)
and                   , (“Secondee”) is entered into effective as
of                       (the “Effective Date”) (Operator and Secondee are
sometimes referred to collectively as the “Parties” and individually as a
“Party”) and is premised on the fact that:

 

A)

Operator and                      (“Employer”) each hold an undivided share of
the rights of “Contractor” under that certain                              
dated                             (“Contract”);

 

 

B)

Pursuant to that certain Operating Agreement among Operator, Employer and
others, dated                         (the “JOA”), Employer is entitled to
second in accordance with the Secondment Agreement qualified personnel to fill
certain positions in Operator’s organization for conduct of operations; and

 

 

C)

Operator and Employer have entered into that certain Secondment Agreement dated
                       and effective as of                         (the
“Secondment Agreement”), which, among other things, seconds Secondee to
Operator’s organization in                             for provision of the
Services.

 

 

 

In consideration of the premises set out above and the provisions set out below
the Parties agree as follows:

 

ARTICLE 1 - DEFINITIONS AND REFERENCES

 

1.1          DEFINITIONS

 

Capitalized terms used in this Secondee Agreement and not otherwise defined in
this Secondee Agreement shall have the meaning given to such terms in the
Secondment Agreement or the JOA, as applicable.

 

1.1(A)     “Secondment Location” means Operator’s offices
in                                         .

 

1.1(B)      “Secondment Period” means the period commencing
on                            and ending on                            , or such
shorter period determined pursuant to the Secondment Agreement.

 

1.1(C)      “Services” means the following duties and authorities:

 

1.2          REFERENCES.

 

Unless expressly provided to the contrary, in this Secondee Agreement:

 

1.2(A)     Reference to any gender includes a reference to both genders;

 

1.2(B)      Reference to the singular includes the plural, and vice versa;

 

1.2(C)      Reference to any Article means an Article of this Secondee
Agreement;

 

1

--------------------------------------------------------------------------------


 

1.2(D)     Reference to any Attachment means an Attachment to this Secondee
Agreement, all of which are incorporated into and made a part of this Secondee
Agreement;

 

1.2(E)      “include” and “including” shall mean include or including without
limiting the generality of the description preceding such term and are used in
an illustrative sense and not a limiting sense; and

 

1.2(F)      Reference to Secondee includes dependents where applicable.

 

ARTICLE 2 - TERMS

 

2.1 SECONDMENT.

 

The Secondee shall have the position of                                   in
Operator’s organization, shall report to the                            in
Operator’s organization, and shall perform the Services at the Secondment
Location for the Secondment Period.

 

2.2 CONDUCT.

 

2.2(A)     Secondee shall be integrated into Operator’s organization for the
Secondment Period and shall comply with:

 

(1)           All applicable rules, regulations, policies and other practices
established by Operator for its employees;

 

(2)           Laws, rules and regulations applicable to the Services and this
Secondee Agreement; and

 

(3)           Instructions and directions of Operator pursuant to Articles
2.2(A)(1), and 2.2(A)(2); and

 

2.2(B)      Secondee shall perform the Services contemplated by this Secondee
Agreement with due diligence and in a good, competent, professional and safe
manner in accordance with applicable laws and regulations, the standards and
practices of the international petroleum industry, and the supervision and
control of the Operator.

 

2.3 STATUS OF SECONDEE.

 

Secondee acknowledges that:

 

2.3(A)     Secondee is an employee of Employer for all purposes, including, but
not limited to, remuneration, promotion and career planning, and that Secondee
is not an employee of Operator;

 

2.3(B)      Secondee shall be seconded to Operator for the purpose of performing
the Services in the Secondment Location for the Secondment Period;

 

2.3(C)      Operator shall have the right to specify the scope and nature of
Secondee’s work and the results to be achieved, and to direct Secondee in the
performance of the Services throughout the Secondment Period; and

 

2

--------------------------------------------------------------------------------


 

2.3(D)     For the avoidance of doubt Operator shall have no authority to
terminate employment or to administer disciplinary action with respect to
Secondee, except to terminate the Secondment pursuant to Article 6 of the
Secondment Agreement. Only the Employer shall have authority to discipline
Secondee.

 

2.4 CHANGE OF LOCATION OR SERVICES.

 

Subject to Employer’s approval under the Secondment Agreement, Operator may by
notice to Secondee and Employer make a permanent change of Secondment Location,
or a material change of the Services to be rendered.

 

ARTICLE 3 - CONFIDENTIALITY AND WAIVER

 

3.1 CONFIDENTIAL INFORMATION.

 

3.1(A)     Secondee acknowledges that all information and data obtained by
Secondee in the performance of this Secondee Agreement is the property of the
Operator and the Parties to the Contract, or of the Government.

 

3.1(B)      Secondee shall hold all such data and information strictly
confidential, and without the prior written consent of Operator shall not
disclose any such information or data to anyone, except:

 

(1) To Employer, or any other Party to the JOA which is not in default of the
JOA with respect to the Joint Operations;

 

(2) When such information and data is required to be furnished in compliance
with the applicable law or regulations, or pursuant to any legal proceedings or
because of any order of any court binding upon Secondee;

 

(3) To prospective or actual attorneys engaged by Secondee, where disclosure of
such information and data is essential to such attorneys’ work for Secondee in
relation to this Secondment Agreement or the Secondee Agreement; or

 

(4) Which, through no fault of Secondee, is or becomes a part of the public
domain.

 

3.1(C)  Secondee and Operator further acknowledge that the existence and terms
of this Secondee Agreement are confidential.

 

3.2 COMPETITIVE ADVANTAGE.

 

Secondee acknowledges that the international oil and gas business is highly
competitive. Secondee also acknowledges that the information which Secondee
obtains about Operator’s strategies, methods, and business relationships
comprises confidential business information which enables Operator to obtain a
competitive advantage, and that maintaining confidentiality of such business
information is of critical importance to Operator in maintaining its competitive
position. Secondee covenants not to use such information in a manner that
Secondee knows, or reasonably should know, may be prejudicial to the interests
of Operator or its Affiliates, particularly in                         , during
the term of this Secondee Agreement, and not to

 

3

--------------------------------------------------------------------------------


 

communicate to Employer any specific business opportunities unrelated to the
Contract of which Secondee becomes aware from Operator or its Affiliates in the
course of performing this Secondee Agreement; provided that nothing in this
Article 3.2 shall prevent Secondee from communicating with Employer and its
Affiliates concerning information relating to operations under the Contract or
the JOA, so long as Employer is not in default under the JOA. Secondee
acknowledges that Secondee shall not have any interest in any granting
instrument or other contract which Operator or its Affiliates may obtain as a
direct or indirect result of Secondee’s efforts. Secondee acknowledges that the
restrictions set out above may limit his or her ability to engage in businesses
similar to Operator’s and its Affiliates’ during the term of this Secondee
Agreement.

 

3.3 BREACH OF CONFIDENTIALITY.

 

Secondee acknowledges that any breach of the duty of confidentiality shall be
cause for Secondee’s immediate removal. Secondee further acknowledges that
because monetary damages may not be an adequate remedy for breach of the duty of
confidentiality, Secondee specifically agrees that Operator is entitled to
enforce the duty of confidentiality by obtaining injunctive or other equitable
relief. To that end Secondee submits to the jurisdiction of the courts
of              .

 

ARTICLE 4 - MISCELLANEOUS

 

4.1 ASSIGNMENT.

 

Secondee shall not assign or otherwise transfer all or any part of this Secondee
Agreement, nor shall Secondee delegate any of his or her rights or duties under
this Secondee Agreement, without the prior written consent of the Operator, and
any transfer or delegation made without such consent shall be void.

 

4.2 CAPTIONS.

 

The captions in this Secondee Agreement are for convenience only and shall not
be considered a part of or affect the construction or interpretation of any
provision of this Secondee Agreement.

 

4.3 COUNTERPARTS.

 

This Secondee Agreement may be executed in counterparts, and by each Party in
separate counterparts, each of which shall be deemed an original instrument, but
both such counterparts together shall constitute one agreement.

 

4.4 GOVERNING LAW.

 

This Secondee Agreement shall be governed by, construed, interpreted and applied
in accordance with the laws of                                                ,
excluding any choice of law rules, which would refer the matter to the laws of
another jurisdiction.

 

4

--------------------------------------------------------------------------------


 

4.5 DISPUTE RESOLUTION.

 

Any dispute arising under this Secondee Agreement shall be resolved in
accordance with Article 18 of the JOA, which shall apply, by reference to this
Secondee Agreement; provided that the foregoing shall not limit Operator’s right
to obtain injunctive or equitable relief under Article 3.3 of this Secondee
Agreement.

 

4.6 NOTICE.

 

Except as otherwise specifically provided, all notices authorized or required
between the Operator and Secondee pursuant to any of the provisions of this
Secondee Agreement shall be in writing (in English) and delivered in person or
by courier service or by any electronic means of transmitting written
communications which provides written confirmation of complete transmission, and
addressed to such Parties. Oral communication does not constitute notice for
purposes of this Secondee Agreement, and e-mail addresses and telephone numbers
for the Operator and Secondee are listed below as a matter of convenience only.
A notice given under any provision of this Secondee Agreement shall be deemed
delivered only when received by the Party to whom such notice is directed, and
the time for such Party to deliver any notice in response to such originating
notice shall run from the date the originating notice is received. “Received”
for purposes of this Article 4.6 shall mean actual delivery of the notice to the
address of the Party specified under this Secondee Agreement or to be thereafter
notified in accordance with this Article 4.6. Each Party shall have the right to
change its address at any time and/or designate that copies of all such notices
be directed to another person at another address, by giving written notice
thereof to all other Parties.

 

Attention:                    

Attention:                    

 

 

Fax:              

Fax:              

 

 

Email:         

Email:        

 

 

Telephone:               

Telephone:                   

 

4.7 SEVERABILITY.

 

The invalidity of any one or more provisions of this Secondee Agreement will not
affect the validity of this Secondee Agreement as a whole, and in case of any
such invalidity, this Secondee Agreement will be construed as if the invalid
provision had not been included herein.

 

4.8 CONFLICT

 

In the event of any conflict between the provisions of the Article 4.3 of the
JOA, the Secondment Agreement and this Secondee Agreement, the provisions of
Article 4.3 of the JOA shall prevail over the provisions of the Secondment
Agreement and this Secondee Agreement,

 

5

--------------------------------------------------------------------------------


 

and the provisions of the Secondment Agreement shall prevail over the provisions
of this Secondee Agreement.

 

4.9 ENTIRE AGREEMENT.

 

This Secondee Agreement constitutes the entire agreement between the Parties
pertaining to the subject matter hereof, supercedes all prior agreements,
understandings, negotiations, and discussions, whether oral or written, of the
Parties with respect thereto, and may not be amended or modified except by a
written instrument signed by both Parties expressly identifying it as an
amendment or modification hereof.

 

IN WITNESS of their agreement, the Parties have caused this Secondee Agreement
to be executed.

 

Operator:

 

Secondee:

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT D –CARRY AGREEMENT

 

[Insert copy of signed and ratified Carry Agreement]

 

1

--------------------------------------------------------------------------------